Exhibit 10.11

Dated as of 4 September 2018

*                                                                             

*                                                                   as trustee
under the Trust Agreement

as Existing Lessor

*                                                              

as Lessee

and

Contrail Aviation Leasing, LLC

as New Lessor

NOVATION AND AMENDMENT AGREEMENT

relating to an

Aircraft Lease Agreement dated 26 October 2001 in respect of

One (1) Airbus A319-100 aircraft with manufacturer’s serial no. *         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

CONTENTS

 

Article

      

Page

 

1.

 

Definitions and Interpretation

     1  

2.

 

Novation

     3  

3.

 

Lease Amendments

     4  

4.

 

Relevant Interests

     7  

5.

 

Conditions Precedent

     8  

6.

 

Conditions Subsequent and Undertakings

     9  

7.

 

Further Assurances

     10  

8.

 

Representations and Warranties

     11  

9.

 

Effective Time

     13  

10.

 

No Greater Obligation

     14  

11.

 

Miscellaneous

     14  

12.

 

Filings, Registrations, Documentary Taxes and Costs and Expenses

     16  

13.

 

Confidentiality

     16  

14.

 

Assignment

     17  

15.

 

Governing Law

     17  

 

Schedule 1    Form of Effective Time Supplement Schedule 2    Lease Documents
Schedule 3    Form of Replacement Power of Attorney

 

Novation and Amendment Agreement (*                  MSN *            
CONTENTS            

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

THIS NOVATION AND AMENDMENT AGREEMENT (this “Agreement”) is made as of
4 September    2018

BETWEEN:

 

(1)

*                                                           
                                                                     a private
limited company organised under the laws of *              whose address is at
*                                                              
*                                                                       as
trustee under the Trust Agreement (the “Existing Lessor”);

 

(2)

*                                                                a
*                                                               company whose
principal place of business is at *                                     
                                                  (the “Lessee”); and

 

(3)

CONTRAIL AVIATION LEASING, LLC, a limited liability company organised and
existing under the laws of the State of Wisconsin, United States of America
whose principal place of business is at 435 Investment Court, Verona, Wisconsin
53593, United States of America (the “New Lessor”).

WHEREAS:

 

(A)

By an Aircraft Lease Agreement dated as of 26 October 2001 between the Original
Lessor and the Lessee (as supplemented, assigned, assumed and amended from time
to time prior to the Effective Time pursuant to the Lease Documents, the
“Lease”), the Existing Lessor agreed to lease and the Lessee agreed to take on
lease one (1) Airbus A319-100 aircraft bearing manufacturer’s serial number
*          (as more particularly described in the Lease, the “Aircraft”) on the
terms and subject to the conditions contained in the Lease.

 

(B)

Pursuant to an aircraft sale agreement dated 3 August 2018 between the Existing
Lessor as seller 1, *                                              
*                                               as trustee for Aircraft
32A-*                                  as seller 2 and Contrail Aviation
Support, LLC (“Contrail”) as buyer (the “Sale Agreement”), Contrail has agreed
to cause the New Lessor, the wholly-owned subsidiary of Contrail, to purchase
the Aircraft on the terms and subject to the conditions set out therein.

 

(C)

The parties hereto have agreed that the New Lessor will assume the rights,
liabilities and obligations of the Existing Lessor under the Lease and that the
Existing Lessor should be released from its liabilities and obligations under
the Lease on the terms and conditions set out herein.

NOW, THEREFORE, in consideration of the provisions and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged,

IT IS AGREED as follows:

 

1.

DEFINITIONS AND INTERPRETATION

In this Agreement the following expressions shall have the following meanings:

“Aircraft” has the meaning ascribed to it in the recitals hereto.

“Bill of Sale” means the bill of sale for the Aircraft dated the Effective Time
and delivered by the Existing Lessor to the New Lessor for registration
purposes.

 

Novation and Amendment Agreement *                  MSN *         )    Page 1

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

“Effective Time” has the meaning ascribed to it in Article 9 (Effective Time).

“Effective Time Supplement” means the Effective Time Supplement in the form of
Schedule 1 (Form of Effective Time Supplement) to be executed by the Existing
Lessor, the New Lessor and the Lessee.

“Existing DPoA” means the power of attorney dated 28 May 2012 granted by the
Lessee in favour of the Existing Lessor and *                              
                       , relating to the Aircraft.

“Global Side Letter #2” means Global Side Letter #2 to Aircraft Lease Agreements
dated 4 November 2011 by and between *                              
                            and *                                
                             

“Lease” has the meaning ascribed to it in the recitals hereto.

“Lease Documents” means the documents (or, as applicable, the specific
paragraph(s) of the documents) listed in Schedule 2 (Lease Documents).

“Novated Lease” means the Lease as novated and amended pursuant to this
Agreement.

“Novated Lease Documents” means the Lease Documents as novated and amended
pursuant to this Agreement.

“Novation Documents” means this Agreement, the Effective Time Supplement and the
Replacement Power of Attorney.

“Original Lessor” means *                              
                           

“Relevant Interest” has the meaning ascribed to it in Article 4.1 (Relevant
Interests).

“Replacement Power Attorney” means a replacement power of attorney, duly
notarised and executed in *                  (with an English translation), to
be granted by the Lessee in favour of the New Lessor substantially in the form
of Schedule 3.

“Trust Agreement” means that certain Declaration of Trust (Aircraft
32A-*                      Trust) dated as of October 28, 2011 between the
Existing Lessor as trustee and *                      as beneficial owner.

 

1.1

Defined Terms in Lease

Capitalised terms used, but not defined, in this Agreement shall have the
respective meanings assigned to them in the Lease.

 

1.2

Interpretation

In this Agreement, unless the context otherwise requires:

 

  1.2.1

a reference to an Article or a Schedule is a reference to an Article of or
Schedule to this Agreement;

 

  1.2.2

a reference to a person includes its successors and permitted assigns;

 

  1.2.3

words importing the plural shall include the singular, and vice versa;

 

  1.2.4

headings are to be ignored in construing this Agreement;

 

Novation and Amendment Agreement (*                  MSN *         )    Page 2

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  1.2.5

references to any statutory or other legislative provision shall be construed as
including any statutory or legislative modification or re-enactment thereof, or
any provision enacted in substitution therefor; and

 

  1.2.6

references to an “agreement” also include a concession, contract, franchise,
licence, treaty or undertaking.

 

2.

NOVATION

 

2.1

Releases and Assumptions

As of and with effect from the Effective Time, and subject to the provisions of
Article 2.3 (Pre-Effective Time Rights and Remedies; Indemnities):

 

  2.1.1

the Existing Lessor releases and discharges the Lessee from all of its
obligations, duties, undertakings and liabilities to the Existing Lessor under
the Lease Documents, and the Existing Lessor agrees that it has no further
rights, benefits and interests against the Lessee under the Lease Documents;

 

  2.1.2

the Lessee releases and discharges the Existing Lessor from all its obligations,
duties, undertakings and liabilities to the Lessee under the Lease Documents,
and the Lessee agrees that it has no further rights, benefits and interests
against the Existing Lessor under the Lease Documents;

 

  2.1.3

the New Lessor agrees to assume the rights, benefits, interests and obligations,
duties and liabilities of “Lessor” under the Novated Lease Documents arising
from and after the Effective Time and to perform the obligations of “Lessor”
under the Novated Lease Documents arising from and after the Effective Time;

 

  2.1.4

the Lessee consents to and accepts the assumption by the New Lessor of the
rights, benefits, interests, obligations, duties and liabilities of “Lessor”
under the Novated Lease Documents and the New Lessor’s agreement to perform the
obligations of “Lessor” under the Novated Lease Documents (for the avoidance of
doubt, other than the obligations, duties and liabilities required to be
performed prior to the Effective Time);

 

  2.1.5

the Lessee agrees that it will not assert against the New Lessor any claim (save
for Relevant Claims as defined under Article 2.3) or defence which it may have
or have had against the Existing Lessor under the Lease Documents prior to the
Effective Time; and

 

  2.1.6

the Lessee acknowledges that its obligations, duties, undertakings and
liabilities to “Lessor” under the Novated Lease Documents arising from and after
the Effective Time are owed to, and are to be performed for the benefit of, the
New Lessor, and agrees with the New Lessor to perform such obligations under the
Novated Lease Documents in favour of the New Lessor.

Each of the foregoing events and agreements is conditional upon the happening of
the others and shall occur simultaneously at the Effective Time.

 

2.2

Effect

The parties accordingly agree that, as and with effect from and after the
Effective Time (subject to the satisfaction (or the waiver in accordance with
Article 5.4 (Waiver or Deferral of Conditions Precedent)) of the conditions
precedent set out in Article 5 (Conditions

 

Novation and Amendment Agreement (*                  MSN *         )    Page 3

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

Precedent)) the Lease Documents are novated and constitute agreements between
the New Lessor as lessor and owner and the Lessee as lessee on the terms and
conditions of the Novated Lease Documents.

 

2.3

Pre-Effective Time Rights and Remedies; Indemnities

The Lessee and the Existing Lessor agree that they shall have the same rights
and remedies against each other as each would have had under the Lease Documents
in respect of any losses, liabilities or claims suffered or incurred or brought
against or payments due to each other in respect of or attributable to the
period prior to the Effective Time as if the Existing Lessor had remained the
Lessor under the Lease Documents, and the New Lessor shall not be responsible to
either the Lessee or the Existing Lessor in respect of any such losses,
liabilities or claims, nor shall the Lessee exercise any set off or counterclaim
in respect of any such losses, liabilities or claims against the New Lessor,
save that the New Lessor shall be responsible for the application and payment of
Reserves in accordance with the Lease (as novated and amended pursuant to this
Agreement and as further amended from time to time) (“Relevant Claims”), whether
or not those Relevant Claims are attributable to periods arising prior to or on
and after the Effective Time.

The Lessee and the Existing Lessor agree the indemnities set out in articles 16
and 17 of the Lease shall survive the termination of the Lease and after the
Effective Time.

 

2.4

Delivery of Aircraft

The Lessee acknowledges that the Aircraft was delivered by the Original Lessor
to the Lessee on 25 June 2002 in accordance with the terms of the Lease, that
the Lessee is in possession of the Aircraft and that the New Lessor may rely on
the Estoppel and Acceptance Certificate dated 25 June 2002 (“Estoppel and
Acceptance Certificate”) issued by the Lessee to the Original Lessor as though
it had been issued to the New Lessor by the Lessee; and it is acknowledged by
all parties hereto that no further physical delivery of the Aircraft by the New
Lessor is required or contemplated as a result of this Agreement.

 

3.

LEASE AMENDMENTS

 

3.1

Amendments

As of, and with effect from and after, the Effective Time the Lease Documents as
novated hereby shall be (and is hereby) amended as follows and as so amended
shall constitute the Novated Lease Documents:

 

  3.1.1

the expressions “this Lease” and “the Lease” shall be construed, wherever they
appear in the Lease as so novated and amended and wherever the context so
permits, as if they referred to the Novated Lease (and as supplemented by the
Novated Lease Documents);

 

  3.1.2

the expression “LESSOR” shall be construed, wherever it appears in the Lease
Documents and where appropriate, as if it referred to the New Lessor, save and
except in the definition of Delivery, in any references to any act taken by, or
any delivery of a document or notice by or to, the Existing Lessor under the
Lease prior to the Effective Time, and in any condition precedent in favour of,
or representation and warranty made by, the Existing Lessor under the Lease
prior to the Effective Time;

 

  3.1.3

in the title page to the Lease the words *                                   
                                                                             
                                         
                                                     as Trustee” shall be
deleted in their entirety and shall be replaced by the words “CONTRAIL AVIATION
LEASING, LLC”;

 

Novation and Amendment Agreement (*                  MSN *         )    Page 4

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  3.1.4

on page 1 of the Lease the words *                                   
                                            a private limited company duly
incorporated under the laws of *              (registered number
*             ), whose address is *                                          
                            , *                     
                                         as Trustee under the Trust Agreement
(“LESSOR”)” shall be deleted and replaced with the words “CONTRAIL AVIATION
LEASING, LLC, a limited liability company organized under the laws of the State
of Wisconsin, United States of America whose principal place of business is at
435 Investment Court, Verona, Wisconsin 53593, United States of America
(“LESSOR”)”;

 

  3.1.5

in article 2.1 of the Lease the definitions of “Beneficial Owner”,
*             , “Servicer” and “Trust Agreement” and all references thereto in
the Lease, shall be deleted;

 

  3.1.6

in article 2.1 of the Lease the definition of “LESSOR Party” shall be deleted
and all references thereto in the Lease shall be deemed to be a reference to the
Lessor;

 

  3.1.7

the definition of “LESSOR’s Lender” in article 2.1 of the Lease shall be deleted
in its entirety and replaced with the following:

““LESSOR’s Lender” means one or more banks or financial institutions or other
Persons as notified in writing to LESSEE from time to time that provide
financing directly or indirectly to LESSOR or any Affiliate of LESSOR in
relation to LESSOR’s acquisition, continuing ownership or leasing of the
Aircraft and will include any collateral agent or security trustee and any
Person acting as agent or security trustee for one or more LESSOR’S Lenders.”;

 

  3.1.8

the definition of “LESSOR’s Lien” in article 2.1 of the Lease shall be amended
by replacing the words “LESSOR and/or Beneficial Owner” with the word “LESSOR”;

 

  3.1.9

article 5.1.2 of the Lease is amended by replacing:

 

  (a)

the words “LESSOR’S or *             ” with the word “LESSOR’s”; and

 

  (b)

the words “LESSOR, *          or any subsidiary of *          (including trusts
in which *          or any subsidiary of *          is the beneficiary of such
trust)” with the word “LESSOR”;

 

  3.1.10

article 5.1.3 of the Lease is amended by replacing the words “LESSOR, *         
or any subsidiary of *          (including trusts in which *          or any
subsidiary of *          is the beneficiary of such trust)” with the word
“LESSOR”;

 

  3.1.11

in articles 1.10 and 5.5 of the Lease the LESSOR’s Bank Account details shall be
deleted and replaced with the words “Such bank account notified in writing to
the Lessee with ten (10) Business Days’ prior written notice”;

 

  3.1.12

article 15.1 of the Lease shall be amended by deleting and replacing the
description of the legend on the Airframe identification plates with the
following:

 

Novation and Amendment Agreement (*                  MSN *         )    Page 5

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

“THIS AIRCRAFT IS OWNED BY CONTRAIL AVIATION LEASING, LLC

MANUFACTURER’S SERIAL NO: *         

OWNER’S ADDRESS: 435 INVESTMENT COURT, VERONA, WISCONSIN 53593, UNITED STATES OF
AMERICA”;

 

  3.1.13

article 15.2 of the Lease shall be amended by deleting and replacing the
description of the legend on the Engine identification plates with the
following:

“THIS ENGINE IS OWNED BY CONTRAIL AVIATION LEASING, LLC

MANUFACTURER’S SERIAL NO: *                                          

OWNER’S ADDRESS: 435 INVESTMENT COURT, VERONA, WISCONSIN 53593, UNITED STATES OF
AMERICA”;

 

  3.1.14

article 16.1 of the Lease is amended by replacing the words “LESSOR,
*                                                                           and
Beneficial Owner (individually a “Tax Indemnitee” and collectively “Tax
Indemnitees”)” with the word “LESSOR”;

 

  3.1.15

article 16 of the Lease shall be amended throughout to delete each reference to
(i) “any Tax Indemnitee”, “the relevant Tax Indemnitee”, “a Tax Indemnitee” and
“such Tax Indemnitee” and replace each such reference with the word “LESSOR”;
(ii) “in *                                          ” and replace such reference
with the words “in *                                           and in the U.S.”;
and (iii) *                              and replace such reference with the
words “*                          and Verona, Wisconsin, United States of
America’’;

 

  3.1.16

article 17.1 of the Lease is amended by replacing the words “each LESSOR Party,
Servicer and any LESSOR’s Lender” in the first sentence thereof with the words
“LESSOR and any LESSOR’s Lender”;

 

  3.1.17

article 25.2(q) of the Lease is amended by replacing the text “lease or
agreement between LESSEE and LESSOR, *          or any subsidiary of *         
(including trusts in which *          or any subsidiary of *          is the
beneficiary of such trust)” with the text “lease or agreement between LESSEE and
LESSOR or any subsidiary of LESSOR (including trusts in which LESSOR or any
subsidiary of LESSOR is the beneficiary of such trust)”;

 

  3.1.18

article 25.3(f) of the Lease is amended by replacing the words “LESSOR,
*          or any subsidiary of *          (including trusts in which *         
or any subsidiary of *          is the beneficiary of such trust)” with the word
“LESSOR”;

 

  3.1.19

in article 26.1 of the Lease references to “telex” shall be deleted and replaced
with references to “e-mail”;

 

  3.1.20

in article 26.2 of the Lease the notice details for the LESSOR (including as to
the notice being copied to other persons) shall be deleted and replaced with the
following:

“Contrail Aviation Leasing, LLC

435 Investment Court

Verona, Wisconsin 53593

United States of America

 

Novation and Amendment Agreement (*                  MSN *         )    Page 6

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

   Attention :      President    Facsimile :      + 1 608 848-8101   
Telephone :      + 1 608 848-8100    E-mail :      joe@contrail.com

 

  3.1.21

article 28.5 of the Lease is amended by replacing the text “this Lease or under
any other agreement between LESSEE and LESSOR, *          or any subsidiary of
*          (including trusts in which *          or any subsidiary of *         
is the beneficiary of such trust)” with the text “this Lease or under any other
agreement between LESSEE and LESSOR or any subsidiary of LESSOR (including
trusts in which LESSOR or any subsidiary of LESSOR is the beneficiary of such
trust)”;

 

  3.1.22

the first sentence in article 28.7 shall be amended to include *         

 

  3.1.23

article 28.9 of the Lease shall be amended to permit disclosure of the Operative
Documents and all non-public information obtained by either party to any
Lessor’s Lender; and

 

  3.1.24

Exhibit H of the Lease shall be replaced with the Replacement Power of Attorney
and the original power of attorney granted in favour of the Existing Lessor will
be cancelled.

 

3.2

With effect from the Effective Time: (a) all references to the Lease Documents
contained in any documents delivered under or pursuant to the Lease Documents or
any other Operative Document shall be construed as references to the Novated
Lease Documents (as they may be further amended from time to time); and (b) this
Agreement shall be an Operative Document (as defined in the Novated Lease).

 

4.

RELEVANT INTERESTS

 

4.1

Relevant Interests

As a result of the events referred to in the Recitals and Articles 2 (Novation)
and 3 (Lease Amendments), as of the Effective Time, the following interests
(each a “Relevant Interest”) will exist in relation to the Aircraft:

 

  4.1.1

the New Lessor will be the legal and beneficial owner of the Aircraft; and

 

  4.1.2

the New Lessor will lease the Aircraft to the Lessee pursuant to the Novated
Lease.

 

4.2

Existing Lessor Insurances

The Lessee shall maintain or procure that liability insurance is maintained in
respect of the Aircraft with each Indemnitee (as defined in article 17 of the
Lease prior to its amendment hereunder) as additional assureds, from the
Effective Time until the second anniversary of the Effective Time. The cover
shall be on terms and for amounts required by the Lease prior to the Effective
Time. The Lessee shall deliver a copy of a certificate of such insurances in
relation to the Aircraft to the Existing Lessor prior to the Effective Time and
at each annual renewal, a copy of such liability insurances until the expiration
of such two-year period as required under this Article 4.2 (Existing Lessor
Insurances).

 

Novation and Amendment Agreement (*                  MSN *             Page 7

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

5.

CONDITIONS PRECEDENT

 

5.1

New Lessor’s Conditions Precedent

The obligation of the New Lessor to execute and deliver the Effective Time
Supplement shall be subject to receipt by the New Lessor of the following in
form and substance reasonably satisfactory to the New Lessor:

 

  5.1.1

an executed copy of the Novation Documents (other than the Effective Time
Supplement) duly executed by the parties hereto and thereto (other than the New
Lessor);

 

  5.1.2

evidence reasonably satisfactory to the New Lessor that the Lessee has all
necessary corporate or other authorisation to enter into and perform its
obligations under this Agreement and the other Novation Documents to which it is
a party;

 

  5.1.3

evidence reasonably satisfactory to the New Lessor that the Existing Lessor has
all necessary corporate or other authorisation to enter into and perform its
obligations under this Agreement and the other Novation Documents to which it is
a party;

 

  5.1.4

copies of certificates of insurance and reinsurance and brokers’ letters of
undertaking relating to the insurances and reinsurances in compliance with the
insurance and reinsurance requirements of Article 4.2 (Existing Lessor
Insurances) and the Novated Lease;

 

  5.1.5

each of the confirmations, representations and warranties of the Existing Lessor
and the Lessee in this Agreement and the other Novation Documents to which they
are a party shall be true and accurate at the Effective Time, in each case as to
the facts and circumstances then existing and as if made at the Effective Time
(and, for the avoidance of doubt, no party hereto shall be required to provide
any certificates in connection therefor): and

 

  5.1.6

each of the conditions precedent set out in clause 5.1 of the Sale Agreement
shall have been satisfied or waived or postponed in accordance with the terms of
the Sale Agreement.

 

5.2

Lessee’s Conditions Precedent

The obligation of the Lessee to execute and deliver the Effective Time
Supplement will be subject to the receipt by the Lessee of the following in form
and substance reasonably satisfactory to the Lessee:

 

  5.2.1

an executed copy of the Novation Documents (other than the Effective Time
Supplement) duly executed by the parties hereto and thereto (other than the
Lessee);

 

  5.2.2

evidence reasonably satisfactory to the Lessee that the New Lessor has all
necessary corporate or other authorisation to enter into and perform its
obligations under this Agreement and the other Novation Documents to which it is
a party;

 

  5.2.3

evidence reasonably satisfactory to the Lessee that the Existing Lessor has all
necessary corporate or other authorisation to enter into and perform its
obligations under this Agreement and the other Novation Documents to which it is
a party; and

 

  5.2.4

each of the representations and warranties of the Existing Lessor and the New
Lessor in this Agreement and the other Novation Documents to which they are a
party shall be true and accurate at the Effective Time, in each case as to the
facts and circumstances then existing and as if made at the Effective Time.

 

Novation and Amendment Agreement *                  MSN *             Page 8

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

5.3

Existing Lessor’s Conditions Precedent

The obligation of the Existing Lessor to execute and deliver the Effective Time
Supplement will be subject to the receipt by the Existing Lessor of the
following in form and substance reasonably satisfactory to the Existing Lessor:

 

  5.3.1

an executed copy of this Agreement and the other Novation Documents (other than
the Effective Time Supplement) duly executed by the parties hereto (other than
the Existing Lessor);

 

  5.3.2

evidence reasonably satisfactory to the Existing Lessor that the Lessee has all
necessary corporate or other authorisation to enter into and perform its
obligations under this Agreement and the other Novation Documents to which it is
a party;

 

  5.3.3

evidence reasonably satisfactory to the Existing Lessor that the New Lessor has
all necessary corporate or other authorisation to enter into and perform its
obligations under this Agreement and the other Novation Documents to which it is
a party;

 

  5.3.4

copies of certificates of insurance and broker’s letter of undertaking relating
to the insurances in compliance with Article 4.2 (Existing Lessor Insurances);

 

  5.3.5

the Lessee will have delivered to the Existing Lessor its signature to the
termination agreement relating to the guarantee dated May 30, 2012 granted by *
                                                                      in favour
of the Lessee;

 

  5.3.6

each of the representations and warranties of the New Lessor and the Lessee in
this Agreement and the other Novation Documents to which they are a party shall
be true and accurate at the Effective Time, in each case as to the facts and
circumstances then existing and as if made at the Effective Time; and

 

  5.3.7

each of the conditions precedent set out in clause 5.2 of the Sale Agreement
shall have been satisfied or waived or postponed in accordance with the terms of
the Sale Agreement.

 

5.4

Waiver or Deferral of Conditions Precedent

Each of the New Lessor, the Lessee and the Existing Lessor may waive or defer
any of such conditions precedent to their own obligations as contemplated in
Article 5.1 (New Lessor’s Conditions Precedent), Article 5.2 (Lessee’s
Conditions Precedent) or Article 5.3 (Existing Lessor’s Conditions Precedent)
respectively, upon such further terms and subject to such further conditions as
the Existing Lessor, the New Lessor and the Lessee, as the case may be, think
fit.

 

6.

CONDITIONS SUBSEQUENT AND UNDERTAKINGS

 

6.1

Fireproof Plates

After the Effective Time, the Lessee will (a) prepare new identification plates
for the Aircraft as set forth in article 15 of the Novated Lease, (b) as soon as
practicable after the Effective Time and in any event no later than 60 days
after the Effective Time, remove the existing identification plates and install
the replacement identification plates on the Aircraft and (c) notify the New
Lessor of such replacement. The New Lessor agrees to pay or reimburse all of the
Lessee’s reasonable out-of-pocket costs and expenses incurred by the Lessee in
connection with this Article 6.1 (Fireproof Plates).

 

Novation and Amendment Agreement *                  MSN *             Page 9

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

6.2

Aircraft Location

The parties will cooperate with one another in order to close the sale of the
Aircraft and each Engine at a convenient time when the Aircraft and/or the
relevant Engine is in a jurisdiction acceptable to the Existing Lessor and the
New Lessor, or over international waters. The Existing Lessor and the New Lessor
will notify the Lessee of the dates that are scheduled to be the date of the
Effective Time reasonably in advance of Effective Time and the Lessee will
provide the Existing Lessor and the New Lessor with the scheduled route of the
Aircraft (or any other aircraft on which the relevant Engine is installed) on
those dates to the extent such schedule is available at the time of such
notification, otherwise as soon as such schedule becomes available.

 

6.3

Aircraft Documents

The Lessee undertakes to provide to the New Lessor, as soon as practicable but
in any event within 30 days following the Effective Time, a copy of the Aircraft
Station Licence for the Aircraft and a copy of the Certificate of Registration
issued by the *                               
                                   each with the name of the New Lessor noted
thereon as owner of the Aircraft.

 

6.4

Aviation Authority Filings

 

  6.4.1

Promptly following the Effective Time, the Lessee, the Existing Lessor and the
New Lessor will each make available an original counterpart of this Agreement
and the Effective Time Supplement (in the case of the Existing Lessor, each
notarised and apostilled) for the purpose of filing the same with the *
                                                 

 

  6.4.2

The New Lessor agrees that the Lessee shall have no obligation to provide (and
has not provided) any advice to the New Lessor in connection with the sale
and/or purchase of the Aircraft pursuant to the Sale Agreement or in connection
with the transactions contemplated under this Agreement (collectively, the
“Transaction”) or the registration of the Transaction with the *
                                                                          or the
*                                                       (the “Registration”).

 

  6.4.3

The New Lessor agrees that the New Lessor is solely responsible for any costs,
taxes and fines imposed on the Lessee in connection with the Registration and
agrees to indemnify the Lessee should any cost, tax or fine be imposed on the
Lessee in relation thereto unless such costs, taxes and fines are imposed as a
result of the Lessee undertaking the Registration without the prior written
consent of the New Lessor.

 

7.

FURTHER ASSURANCES

At the New Lessor’s cost and to the extent required under the Novated Lease, the
Lessee shall perform and do all such other and further acts and things and
execute and deliver any and all such other instruments (including any
notification to the *                                                    of
changes in the ownership structure of the Aircraft) as the New Lessor may
reasonably require to reflect the change in the identity of the owner and lessor
of the Aircraft recited in this Agreement (including, but not limited to, the
documents and other evidence specified in Articles 6.3 (Aircraft Documents) and
6.4 (Aviation Authority Filings)) and to perfect or protect the interests of the
New Lessor and any other person having a Relevant Interest, and for the purpose
of carrying out the intent of and giving the New Lessor the full benefit of the
novation effected by this Agreement.

 

Novation and Amendment Agreement * (                 MSN *         )    Page 10

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

Each of the New Lessor and the Existing Lessor shall, at its own cost, perform
and do all such other and further acts and things and execute and deliver any
and all such other instruments as may be reasonably required to carry out the
intent of this Agreement.

 

8.

REPRESENTATIONS AND WARRANTIES

 

8.1

Lessee’s Representations and Warranties

The Lessee represents and warrants to the New Lessor and the Existing Lessor
that, as of the date of this Agreement and as of the Effective Time (in each
case by reference to the facts and circumstances then existing):

 

  8.1.1

it is duly incorporated and validly existing and in good standing under the laws
of *                                                            and has the
power and authority to (a) carry on its business as presently conducted and
(b) enter into and perform its obligations under the Novated Lease Documents and
the Novation Documents to which it is a party;

 

  8.1.2

it is subject to civil commercial law with respect to its obligations under the
Novated Lease Documents and the Novation Documents to which it is a party and
neither it nor any of its assets is entitled to any right of immunity and the
entry into and performance of the Novated Lease Documents and the Novation
Documents to which it is a party by it constitute private and commercial acts;

 

  8.1.3

this Agreement and the other Novation Documents to which it is a party have been
duly authorised by all necessary corporate action on its part, have been duly
executed and delivered by it and constitute its valid, legal and binding
obligations enforceable against it in accordance with their terms except insofar
as enforceability may be limited by (i) applicable bankruptcy and similar laws
affecting creditors’ rights generally or (ii) general principles of equity;

 

  8.1.4

no authorisation, approval, consent, licence or order of, or registration with,
or the giving of notice to any Government Entity is required for the valid
authorisation, execution, delivery and performance by it of the Novated Lease
Documents and the Novation Documents to which it is a party, except as will have
been duly effected as of the Effective Time;

 

  8.1.5

the entry into and performance by it of, and the transactions contemplated by,
this Agreement and the other Novation Documents to which it is a party do not
and will not: (i) conflict with any laws binding on it; or (ii) conflict with
its constitutional documents; or (iii) conflict with or result in any default
under any document which is binding upon it or any of its assets;

 

  8.1.6

save as disclosed by the Lessee in writing (after the date hereof in relation to
any such matters arising after the date hereof) to the Existing Lessor and the
New Lessor, no loss, damage or destruction exceeding US$1,000,000.00 has
occurred in respect of the Aircraft or any Engine since Delivery;

 

  8.1.7

the Lease has not been terminated and, save as disclosed by the Lessee in
writing (after the date hereof in relation to any such matters arising after the
date hereof) to the Existing Lessor and the New Lessor, no Event of Default has
occurred and is continuing;

 

  8.1.8

no Total Loss has occurred with respect to the Aircraft; and

 

Novation and Amendment Agreement * (                 MSN *         )    Page 11

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  8.1.9

save as disclosed in writing to the Existing Lessor and the New Lessor, the
Aircraft has not been requisitioned, is not subject to a sublease or wetlease
nor has any agreement in relation to subleasing or wetleasing of the Aircraft
been entered into between the Existing Lessor and the Lessee.

 

8.2

New Lessor’s Representations and Warranties

The New Lessor represents and warrants to the Lessee and the Existing Lessor
that, as of the date of this Agreement and as of the Effective Time:

 

  8.2.1

it is a company duly formed and validly existing under the laws of its
jurisdiction of incorporation and has the power and authority to (a) carry on
its business as presently conducted and (b) enter into and to perform its
obligations under the Novated Lease and the Novation Documents to which it is a
party;

 

  8.2.2

it is subject to civil commercial law with respect to its obligations under the
Novated Lease Documents and the Novation Documents to which it is a party and
neither it nor any of its assets is entitled to any right of immunity and the
entry into and performance of the Novated Lease Documents and the Novation
Documents to which it is a party by it constitute private and commercial acts;

 

  8.2.3

it has corporate power and authority to enter into and perform this Agreement
and the other Novation Documents to which it is party and this Agreement and the
other Novation Documents to which it is a party have been duly authorised by all
necessary corporate action on its part and constitute its valid, legal and
binding obligations enforceable against it in accordance with their terms except
insofar as enforceability may be limited by (i) applicable bankruptcy and
similar laws affecting creditors’ rights generally or (ii) general principles of
equity;

 

  8.2.4

no authorisation, approval, consent, licence or order of, or registration with,
or the giving of notice to any Government Entity is required for the valid
authorisation, execution, delivery and performance by it of the Novated Lease
Documents and the Novation Documents to which it is a party, except as will have
been duly effected as of the Effective Time;

 

  8.2.5

the entry into and performance by it of, and the transactions contemplated by,
this Agreement and the other Novation Documents to which it is a party do not
and will not: (i) conflict with any laws binding on it; or (ii) conflict with
its constitutional documents; or (iii) conflict with or result in any default
under any document which is binding upon it or any of its assets; and

 

  8.2.6

it is the wholly-owned subsidiary of Contrail Aviation Support, LLC.

 

8.3

Existing Lessor’s Representations and Warranties

The Existing Lessor hereby represents and warrants to the Lessee and the New
Lessor that, as of the date of this Agreement and as of the Effective Time:

 

  8.3.1

it is a company duly incorporated and validly existing under the laws of its
jurisdiction of incorporation and has the corporate power and authority to
(a) carry on its business as presently conducted and (b) enter into and to
perform its obligations under the Novation Documents to which it is a party;

 

Novation and Amendment Agreement * (                 MSN *             Page 12

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  8.3.2

it is subject to civil commercial law with respect to its obligations under the
Novated Lease Documents and the Novation Documents to which it is a party and
neither it nor any of its assets is entitled to any right of immunity and the
entry into and performance of the Novated Lease Documents and the Novation
Documents to which it is a party by it constitute private and commercial acts;

 

  8.3.3

it has corporate power and authority to enter into and perform this Agreement
and the other Novation Documents to which it is party and this Agreement and the
other Novation Documents to which it is a party have been duly authorised by all
necessary corporate action on its part and constitute its valid, legal and
binding obligations enforceable against it in accordance with their terms except
insofar as enforceability may be limited by (i) applicable bankruptcy and
similar laws affecting creditors’ rights generally or (ii) general principles of
equity;

 

  8.3.4

no authorisation, approval, consent, licence or order of, or registration with,
or the giving of notice to any Government Entity is required for the valid
authorisation, execution, delivery and performance by it of the Novation
Documents to which it is a party, except as will have been duly effected as of
the Effective Time; and

 

  8.3.5

the entry into and performance by it of, and the transactions contemplated by,
this Agreement and the other Novation Documents to which it is a party do not
and will not: (i) conflict with any laws binding on it; or (ii) conflict with
its constitutional documents; or (iii) conflict with or result in any default
under any document which is binding upon it or any of its assets.

 

9.

EFFECTIVE TIME

 

  9.1

Subject to the satisfaction or waiver or deferral, in accordance with Article
5.4 (Waiver or Deferral of Conditions Precedent), of the conditions precedent
set out in Articles 5.1 (New Lessor’s Conditions Precedent), 5.2 (Lessee’s
Conditions Precedent) and 5.3 (Existing Lessor’s Conditions Precedent), the
novation of the Lease Documents contemplated by Article 2 (Novation) and the
amendments to the Lease Documents so novated shall become effective at a time
(the “Effective Time”), as evidenced by the Effective Time Supplement duly
executed by each of the parties thereto and substantially in the form of
Schedule 1 (Form of Effective Time Supplement) hereto. At any time before the
Effective Time, the Existing Lessor and the New Lessor may serve notice on the
Lessee that this Agreement is to be cancelled and not have any effect and upon
service of such notice this Agreement shall terminate and be of no effect;
provided that Articles 12.3 (Costs and Expenses), 13 (Confidentiality) and 15
(Governing Law) hereof shall survive any such termination.

 

9.2

Confirmations and Agreements

Each of the Lessee and the Existing Lessor confirms and agrees that:

 

  9.2.1

the amount of monthly Rent payable by the Lessee as at the date of this
Agreement is US$ *                  per month and is payable on the twenty-fifth
(25th) day of each month. No rebate arrangements in respect of the Rent are in
place and as at the date of this Agreement the Lessee has not pre-paid any Rent;

 

  9.2.2

the Lease Documents (as novated and amended hereby) (i) constitute the entire
agreement between the New Lessor and the Lessee with respect to the Aircraft
that will be in effect following the Effective Time and (ii) are in full force
and effect;

 

  9.2.3

the Agreed Value as at the date of this Agreement is US$ *                 

 

  9.2.4

the Reserves rates in effect as at the date of this Agreement under the Lease
are as specified in Article 9.2.5 below and the balance of the Reserves shall be
set out in the Effective Time Supplement at the Effective Time or any other date
as agreed by the New Lessor, the Existing Lessor and the Lessee;

 

Novation and Amendment Agreement * (                 MSN *             Page 13

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  9.2.5

the current Reserve rates under the Lease are:

 

  (a)

Airframe Reserves rate for Airframe 6Y Check $ *                  month;

 

  (b)

Airframe Reserves rate for Airframe 12Y Check $ *                  / month;

 

  (c)

Engine Performance Restoration Reserves (ESN *             ) rate $ *          /
engine flight hour;

 

  (d)

Engine LLP Reserves (ESN *             ) rate $ *              / engine flight
cycle;

 

  (e)

Engine Performance Restoration Reserves (ESN *             ) rate $ *
             / engine flight hour;

 

  (f)

Engine LLP Reserves (ESN *             ) rate $ *              engine flight
cycle;

 

  (g)

Landing Gear Group Reserves rate $ *              / month; and

 

  (h)

APU Reserves rate $ *          / APU Hour;

 

  9.2.6

the amount of the Security Deposit held by the Existing Lessor as cash is US$ *
                

 

  9.2.7

the scheduled Expiration Date is June 24, 2019; and

 

  9.2.8

the Early Return Option (as defined in Global Side Letter #2) was not exercised
with respect to the Aircraft.

 

10.

NO GREATER OBLIGATION

 

  10.1.1

The Lessee will not be obligated to pay any greater amount following the
novation of the Lease pursuant to this Agreement and the sale of the Aircraft to
the New Lessor pursuant to the Sale Agreement than it would have had to pay but
for such novation and sale and the New Lessor will indemnify the Lessee on
demand for any loss suffered or cost incurred from the Effective Time as a
result of such assignment or sale (provided that the foregoing shall not apply
(a) to any additional risk or cost associated with the insurances to be carried
by the Lessee under the Novated Lease or (b) to the Lessee’s indemnity
obligations under the Novated Lease).

 

  10.1.2

For the avoidance of doubt, the costs incurred by the Lessee described in
Article 12.3.2(a) and 12.3.2(b) will be paid for by the New Lessor in accordance
with such Articles.

 

11.

MISCELLANEOUS

 

11.1

Continuing Effect

Save as provided for herein, the Novated Lease Documents and all provisions
thereof shall continue in full force and effect as the legal, valid and binding
rights and obligations of each of the New Lessor and the Lessee enforceable in
accordance with their respective terms. All representations, warranties and
agreements contained in this Agreement shall survive the execution of this
Agreement.

 

Novation and Amendment Agreement * (                 MSN *         )    Page 14

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

11.2

Variation

The provisions of this Agreement shall not be varied otherwise than by an
instrument in writing executed by or on behalf of all the parties; provided that
the New Lessor and the Lessee shall be entitled to amend, modify or vary the
terms of the Novated Lease Documents after the Effective Time without reference
to the Existing Lessor.

 

11.3

Notices

Every notice, request, direction or other communication under this Agreement
shall be made in accordance with article 26 of the Lease and shall be sent:

 

  11.3.1

to the New Lessor to:

Contrail Aviation Leasing, LLC

435 Investment Court

Verona, Wisconsin 53593

United States of America

 

  Attention :   President   Facsimile :   + 1 608 848-8101   Telephone :   + 1
608 848-8100   E-mail :   joe@contrail.com

 

  11.3.2

to the Existing Lessor and the Lessee to such address and fax number as
specified for that party in the Lease immediately prior to the Effective Time,
and in respect of e-mail, to the following e-mail addresses:

 

   Existing Lessor:    *                                                     
Lessee:   

*                                                      

*                                                      

 

11.4

Counterparts

This Agreement may be executed in any number of counterparts and by any party
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which, when taken together, shall constitute one
and the same agreement.

 

11.5

Lease Provisions

The provisions of article 28.14 of the Lease shall apply to this Agreement as if
set out in full herein and as if references therein to this Agreement were to
this Agreement.

 

11.6

Entire Agreement

This Agreement, the other Novation Documents and the Novated Lease Documents
together constitute the sole and entire agreement between the parties hereto in
relation to the novation of the Lease.

 

Novation and Amendment Agreement * (                 MSN *             Page 15

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

12.

FILINGS, REGISTRATIONS, DOCUMENTARY TAXES AND COSTS AND EXPENSES

 

12.1

Filings and Registrations

To the extent required under the Novated Lease, the Existing Lessor, the New
Lessor and the Lessee shall co-operate, at the cost of the New Lessor, to make
all necessary filings and registrations in connection with the Novation
Documents required under the laws of *                     
                                                 .

 

12.2

Documentary Taxes

If stamp duty in respect of this Agreement is actually imposed on the Lessee in
*                                                       (which stamp duty would
not have otherwise been imposed but for the novation under this Agreement) and
is in addition to stamp duty already imposed on the Lease (which is payable by
the Lessee), such stamp duty shall be for the account of the New Lessor unless
such stamp duty is levied as a result of the Lessee registering or filing any of
the Novated Lease Documents or any of the Novation Documents with the *
                                                                              
without the prior written consent of the New Lessor.

 

12.3

Costs and Expenses

 

  12.3.1

Except as expressly provided otherwise in this Agreement, the Existing Lessor
and the New Lessor shall bear their own costs, fees and expenses (including
legal fees) in connection with the negotiation, preparation and completion of
this Agreement and performance of the transactions contemplated hereby.

 

  12.3.2

In respect of costs incurred by the Lessee in connection with the transactions
contemplated by this Agreement:

 

  (a)

The New Lessor shall be responsible for all registration or filing costs
incurred by the Lessee including, if applicable, all costs, fees and expenses
associated with the deregistration of the Aircraft in the name of the Existing
Lessor and the re-registration of the Aircraft in the name of the New Lessor and
any new financing with respect to the Aircraft to be put in place by the New
Lessor; and

 

  (b)

The New Lessor shall be responsible for all other costs, fees and expenses
incurred by the Lessee relating to the negotiation, documentation and closing of
the transactions contemplated by this Agreement.

 

13.

CONFIDENTIALITY

This Agreement and all non-public information obtained by any party about the
another party are confidential and are between the parties to this Agreement
only and will not be disclosed by a party to third parties (other than to such
party’s auditors or legal advisors; as required in connection with any filings
of this Agreement or the Novated Lease Documents, in connection with a financing
of the Aircraft, as required for enforcement by any party of its rights and
remedies with respect to this Agreement or the Novated Lease Documents or as
required by applicable law or for the purposes of any applicable filings and
registrations) without the prior written consent of the other parties. If any
disclosure will result in this Agreement or the Novated Lease Documents becoming
publicly available, the parties will cooperate with one another to obtain
confidential treatment as to the commercial terms and other material provisions
of this Agreement or the Novated Lease Documents (as applicable).

 

Novation and Amendment Agreement *                  MSN *             Page 16

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

14.

ASSIGNMENT

No party may assign any of its respective rights or obligations hereunder or the
benefit of this Agreement, save that the New Lessor may assign any of its rights
or the benefit of this Agreement in accordance with article 24 of the Novated
Lease.

 

15.

GOVERNING LAW AND JURISDICTION

The provisions of article 27 of the Lease with respect to governing law,
jurisdiction and legal proceedings are incorporated in this Agreement as if such
provisions were set forth herein, mutatis mutandis.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorised representatives as of the day and year first herein
written.

 

Novation and Amendment Agreement * (                 MSN *             Page 17

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF EFFECTIVE TIME SUPPLEMENT

 

  (1)

*                                           (“Lessee”)

 

  (2)

*                                                                              
                                              as trustee under the Trust
Agreement (“Existing Lessor”)

 

  (3)

Contrail Aviation Leasing, LLC (“New Lessor”)

Existing Lessor, New Lessor and Lessee hereby agree as follows:

 

1.

This Effective Time Supplement (this “Supplement”) is entered into for purposes
of the Novation and Amendment Agreement dated                      2018 between
the parties to this Supplement (the “Agreement”) relating to the one Airbus
A319-100 aircraft bearing manufacturer’s serial number *              together
with two (2) IAE V2524-A5 engines with manufacturer’s serial numbers *
             and *              (the “Aircraft”).

 

2.

Terms used in this Supplement shall have the meanings given to them in the
Agreement and the Novated Lease.

 

3.

Lessee, Existing Lessor and New Lessor confirm that the conditions precedent for
its benefit contained in the Agreement have been satisfied, deferred or waived
and that the novation and amendment contemplated in the Agreement has occurred
and the Effective Time was                     [a.m.][p.m.] local time on this
             day of [●] 2018 while the aircraft with manufacturer’s serial
number *              was located at                     .

 

4.

Lessee, Existing Lessor and New Lessor confirm that the representations and
warranties made by it in the Agreement are true and correct at the Effective
Time.

 

5.

New Lessor and Existing Lessor hereby notify Lessee that at the Effective Time
ownership in the Aircraft has been transferred to New Lessor.

 

6.

The amount of the Security Deposit held by Existing Lessor and transferred to
New Lessor at the Effective Time is $            .

 

7.

The balance of the Reserves held by Existing Lessor less any amounts reimbursed
by Existing Lessor to Lessee under the Lease or otherwise accounted for under
the Lease are as at the date hereof as follows and such amounts have been
transferred by Existing Lessor to New Lessor at the Effective Time:

 

  (a)

in respect of the Airframe 6Y Check Reserves: US$[●];

 

  (b)

in respect of the Airframe 12Y Check Reserves: US$[●];

 

  (c)

in respect of the Engine LLP Reserves (ESN *             ): US$[●];

 

  (d)

in respect of the Engine LLP Reserves (ESN *             ): US$[●];

 

  (e)

in respect of Engine Performance Restoration Reserves (ESN *             ):
US$[●];

 

  (f)

in respect of Engine Performance Restoration Reserves (ESN *             ):
US$[●];

 

Novation and Amendment Agreement *                  MSN *             SCHEDULE 1
- Page 1

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  (g)

in respect of the Landing Gear Reserves: US$[●]; and

 

  (h)

in respect of the APU Reserves: US$[●].

 

8.

This Effective Time Supplement and all non-contractual obligations arising from
or in connection with it are governed by and shall be construed in accordance
with the Laws of New York.

[Signature Page follows]

 

Novation and Amendment Agreement *                  MSN *             SCHEDULE 1
- Page 2

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SIGNATURES

 

Existing Lessor *                              
                                                                  
*                                                                        
                         *                              
                                                                  
*                                                                        
                         *                              
                                                                  
*                                                                        
                        

By:  

 

Name:  

 

Title:  

 

New Lessor Contrail Aviation Leasing, LLC By:  

 

Name:  

 

Title:  

 

Lessee

 

*                                                  

*                                                  

 

By:  

 

Name:  

 

Title:  

 

 

Novation and Amendment Agreement * (                 MSN *         )    SCHEDULE
1 - Page 3

        

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 2

LEASE DOCUMENTS

 

1.

Aircraft Lease Agreement dated as of October 26, 2001, between *
                                                              and
*                                                                             
              (also known as                                                  ).

 

2.

Estoppel and Acceptance Certificate dated June 25, 2002 executed by *
                                                                             
     (also known as *                                                      ).

 

3.

Side Letter dated as of October 26, 2001 between *
                                                              and
*                                                                             
      (also known as *                             ).

 

4.

Amendment No. 1 dated as of June 25, 2002, between
*                                                               and
*                                                                             
                          (also known as *                                   
                          ).

 

5.

Global Side Letter No. 1 dated as of January 30, 2004, between
*                                                               and
*                                                                             
      (also known as *                                   
                           only insofar as it relates to the Aircraft.

 

6.

Assignment, Assumption and Amendment Agreement dated as of November 4, 2011,
between *                                                                      ,
*                                                               and
*                                              .

 

7.

Global Side Letter No. 2 dated as of November 4, 2011, between
*                                                               and
*                                                               only insofar as
it relates to the Aircraft.

 

8.

Global Amendment No. 1 dated as of June 29, 2016, between
*                                                                             
      and *                                           only insofar as it relates
to the Aircraft.

 

Novation and Amendment Agreement * (                 MSN *         )    SCHEDULE
2 - Page 1

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF REPLACEMENT POWER OF ATTORNEY

*                                                                          
         hereby irrevocably appoints CONTRAIL AVIATION LEASING, LLC (“CONTRAIL
AVIATION LEASING, LLC”), organized and existing under the laws of the State of
Wisconsin, United States of America whose principal place of business office is
at 435 Investment Court, Verona, Wisconsin 53593, United States of America as
*                      true and lawful attorney so that CONTRAIL AVIATION
LEASING, LLC may take any of the following actions in the name of and for
*                      with respect to the A319-100 aircraft bearing
manufacturer’s serial number *              (the “Aircraft”) leased by CONTRAIL
AVIATION LEASING, LLC to *                      pursuant to an Aircraft Lease
Agreement dated as of October 26, 2001, as assigned and amended from time to
time and as novated and amended pursuant to the Novation and Amendment Agreement
dated as of [●] (the “Lease”):

1.    Pursuant to the Lease, *                  has procured and is maintaining
insurances for the Aircraft. CONTRAIL AVIATION LEASING, LLC has been named sole
loss payee on the all risk hull and war risk insurances for the Aircraft. In the
event of a total loss or constructive total loss of the Aircraft. CONTRAIL
AVIATION LEASING, LLC is entitled to receive insurance proceeds in an amount
equal to the Agreed Value (as defined in the Lease). CONTRAIL AVIATION LEASING,
LLC may take all action and sign all documents otherwise required to be
performed by *                  including execution on behalf of
*                  of an appropriate form of discharge/release document, in
order for CONTRAIL AVIATION LEASING, LLC to collect such insurance proceeds.

2.    In the exercise of the rights of CONTRAIL AVIATION LEASING. LLC under the
Lease to recover the Aircraft from *                      and
*                      after termination of the Lease due to an Event of Default
(as defined in the Lease) under the Lease or for termination of the Lease due to
any other reason. CONTRAIL AVIATION LEASING, LLC may take all action otherwise
required to be performed by *                      before the authorities and
courts in *              in order to cause the Aircraft to be repossessed by
CONTRAIL AVIATION LEASING, LLC, deregistered from the *                     
and/or the *                                                                  
or any successor thereof, and any other person or Government Entity (as defined
in the Lease) which from time to time has control over civil aviation or the
registration, airworthiness or operation of aircraft in *              (the
“Aeronautics Authorities”), operated and exported from *                     

3.    In the exercise of the rights mentioned in paragraphs 1 to 2, CONTRAIL
AVIATION LEASING, LLC may make any declarations or statements and sign any
public or private documents which may be considered necessary or appropriate.

4.    CONTRAIL AVIATION LEASING, LLC may delegate the powers conferred hereby,
in whole or in part, to any individual(s), including but not limited to
employees of CONTRAIL AVIATION LEASING, LLC or legal counsel in *             

CONTRAIL AVIATION LEASING, LLC is empowered to determine in its sole discretion
when to exercise the powers conferred upon CONTRAIL AVIATION LEASING, LLC
pursuant to this Power of Attorney. Any person, agency or company relying upon
this Power of Attorney need not and will not make any determination or require
any court judgment as to whether an Event of Default (as defined in the Lease)
is outstanding under the Lease or whether the Lease has been terminated.

*                      hereby waives any claims against (a) any person acting on
the instructions given by CONTRAIL AVIATION LEASING, LLC or its designee
pursuant to this Power of Attorney and (b) any person designated by CONTRAIL
AVIATION LEASING, LLC or an officer of CONTRAIL AVIATION LEASING, LLC to give
instructions pursuant to this Power of Attorney. *                      also

 

Novation and Amendment Agreement * (                 MSN *             SCHEDULE
5 - Page 1

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

agrees to indemnify and hold harmless any person, agency or company which may
act in reliance upon this Power of Attorney and pursuant to instructions given
by CONTRAIL AVIATION LEASING, LLC or its designee.

*                      expressly declares that CONTRAIL AVIATION LEASING, LLC
may use this power of attorney to do business with “itself”.

This Power of Attorney is irrevocable as it is granted for the benefit of
CONTRAIL AVIATION LEASING, LLC in accordance with Articles
*                              of the *              Civil Code, and may only be
revoked with the approval of CONTRAIL AVIATION LEASING, LLC or when the Aircraft
has been returned to the possession of CONTRAIL AVIATION LEASING, LLC,
deregistered and exported from *             

*                                                                            has
made and delivered this Power of Attorney on                  in [●].

*                                                              

By:  

 

Title:  

 

 

Novation and Amendment Agreement *                  MSN *             SCHEDULE 5
- Page 2

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SIGNATURES

 

EXISTING LESSOR

 

*                                                      
                            

*                                                      
                            

*                                                      
                            

*                                                      
                            

By:  

 

Name:  

 

Title:  

 

NEW LESSOR Contrail Aviation Leasing, LLC By:  

/s/ JOSEPH G. KUHN

Name:  

JOSEPH G. KUHN

Title:  

CEO

LESSEE

 

*                                                             
                   

By:  

*                                                                           

*                                                                          

Name:  

*                                                                          

Title:  

*                                                                          

 

Novation and Amendment Agreement *                  MSN *         )   
SIGNATURES

*         

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SIGNATURES

 

EXISTING LESSOR

 

*                                                      
                            

*                                                      
                            

*                                                      
                            

*                                                      
                            

By:  

*                                                  

*                                                  

Name:  

*                                                                   

Title:  

*                                                                   

NEW LESSOR Contrail Aviation Leasing, LLC By:  

 

Name:  

 

Title:  

 

LESSEE

 

*                                                             
                   

*                                                                               
 

By:  

                                                                           

                                                                           

Name:  

                                                                           

Title:  

                                                                           

 

Novation and Amendment Agreement *                  MSN *         )   
SIGNATURES

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

 

 

AIRCRAFT LEASE AGREEMENT

Dated as of October 26, 2001

BETWEEN

*                                           
                                                                        

as LESSEE

and

*                                                      
                                

as LESSOR

 

 

 

 

Aircraft Make and Model:

  New Airbus A319-100  

Aircraft Manufacturer’s Serial Number:

  Per Estoppel and Acceptance Certificate  

Aircraft Registration Mark:

  Per Estoppel and Acceptance Certificate  

Make and Model of Engines:

  IAE V2524-A5  

Serial Numbers of Engines:

  Per Estoppel and Acceptance Certificate  

NEW AIRCRAFT NO. 1

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

TABLE OF CONTENTS

 

ARTICLE 1    SUMMARY OF TRANSACTION      2   1.1    Description of Aircraft     
2   1.2    Scheduled Delivery Date and Location      2   1.3    Lease Term     
2   1.4    Security Deposit      2   1.5    Rent During Lease Term      2   1.6
   Reserves      3   1.7    Country of Aircraft Registration      3   1.8   
Maintenance Program      3   1.9    Agreed Value of Aircraft      3     1.10   
LESSOR’s Bank Account      3   ARTICLE 2    DEFINITIONS      4   2.1    General
Definitions      4   2.2    Specific Definitions      8   ARTICLE 3    PLACE AND
DATE OF DELIVERY      9   3.1    Place of Delivery      9   3.2    Scheduled
Delivery Date      9   3.3    Delivery subject to Manufacturer Delivery      9  
3.4    No LESSOR Liability      9   3.5    Total Loss of Aircraft prior to
Delivery      9   3.6    Cancellation for Anticipatory Delay      9   3.7   
Cancellation for Delay      9   ARTICLE 4    LEASE TERM      11   4.1    Lease
Term      11   4.2    “Expiration Date”      11   4.3    “Termination Date”     
11   ARTICLE 5    SECURITY DEPOSIT, RENT, RESERVES AND OTHER PAYMENTS      12  
5.1      Security Deposit      12   5.2      LESSOR Costs      13   5.3     
Rent      13   5.4      Reserves      13   5.5      LESSOR’s Bank Account     
14  

 

   i    TABLE OF CONTENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

5.6      Default Interest      15   5.7      No Deductions or Withholdings     
15   5.8      Value Added Taxes      15   5.9      Wire Transfer Disbursement
Report      15   5.10    Net Lease      15   5.11    Currency Indemnity      16
  5.12    LESSOR Performance of LESSEE Obligation      17   5.13   
Consideration for Rent and other Amounts      17   ARTICLE 6    INVOLVEMENT WITH
AIRCRAFT MANUFACTURER      18   6.1    LESSEE Selection of Aircraft      18  
6.2    Participation Agreement      18   6.3    Procurement of BFE      18   6.4
   Assignment of Training      18   6.5    LESSEE Inspection of Aircraft      18
  6.6    Aircraft at Delivery      18   6.7    Delivery of the Aircraft to
LESSEE      19   6.8    LESSEE Acceptance of Aircraft      19   ARTICLE 7   
PRE-DELIVERY, DELIVERY AND POST-DELIVERY DOCUMENTARY AND OTHER REQUIREMENTS     
20   7.1    Pre-Delivery Requirements      20   7.2    Delivery Requirements   
  21   7.3    Post-Delivery Requirements      22   7.4    LESSOR Delivery
Requirements      22   ARTICLE 8    DISCLAIMERS      24   8.1    “As Is, Where
Is”      24   8.2    Waiver of Warranty of Description      24   8.3    LESSEE
Waiver      25   8.4    Conclusive Proof      25   8.5    No LESSOR Liability
for Losses      25   8.6    No Liability to Repair or Replace      25   8.7   
No Waiver      26   ARTICLE 9    MANUFACTURERS’ AND VENDORS’ WARRANTIES      27
  9.1    Warranties      27   9.2    Reassignment      27   9.3    Warranty
Claims      27  

 

   ii    TABLE OF CONTENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 10    OPERATION OF AIRCRAFT      28   10.1    Costs of Operation      28
  10.2    Compliance with Laws      28   10.3    Training      28   10.4    No
Violation of Insurance Policies      28   10.5    Flight Charges      28  
ARTICLE 11    SUBLEASES      30   11.1    No Sublease without LESSOR Consent   
  30   11.2    Subleasing Proposal Fee      30   11.3    Any Approved Sublease
     29   11.4    Assignment of Sublease      29   11.5    Continued
Responsibility of LESSEE      29   ARTICLE 12    MAINTENANCE OF AIRCRAFT      30
  12.1    General Obligation      30   12.2    Specific Obligations      30  
12.3    Replacement of Parts      32   12.4    Removal of Engines      32   12.5
   Pooling of Engines and Parts      33   12.6    Installation of Engines on
other aircraft      33   12.7    Engine Thrust Rating      34   12.8   
Modifications      34   12.9    Performance of Work by Third Parties      35  
  12.10    Reporting Requirements      35     12.11    Information Regarding
Maintenance Program      36     12.12    LESSOR Rights to Inspect Aircraft     
36   ARTICLE 13    USE OF RESERVES      37   13.1    Airframe Reserves      37  
13.2    Engine Performance Restoration Reserves      37   13.3    Engine LLP
Reserves      37   13.4    Reimbursement      38   13.5    Reimbursement
Adjustment      38   13.6    Costs in Excess of Reserves      38   13.7   
Reimbursement after Termination Date      38   ARTICLE 14    TITLE AND
REGISTRATION      39   14.1    Title to the Aircraft During Lease Term      39  
14.2    Registration of Aircraft      39   14.3    Filing of this Lease      39
  14.4    Evidence of Registration and Filings      39  

 

   iii    TABLE OF CONTENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 15    IDENTIFICATION PLATES      40   15.1   

Airframe Identification Plates

     40   15.2   

Engine Identification Plates

     40   ARTICLE 16    TAXES      40   16.1   

General Obligation of LESSEE

     41   16.2   

Exceptions to Indemnity

     41   16.3   

After-Tax Basis

     42   16.4   

Timing of Payment

     42   16.5   

Contests

     42   16.6   

Refunds

     42   16.7   

Cooperation in Filing Tax Returns

     43   16.8   

Survival of Obligations

     43   ARTICLE 17    INDEMNITIES      44   17.1   

General Indemnity

     44   17.2   

Exceptions to General Indemnities

     45   17.3   

After-Tax Basis

     45   17.4   

Timing of Payment

     46   17.5   

Subrogation

     46   17.6   

Notice

     46   17.7   

Refunds

     46   17.8   

Defense of Claims

     46   17.9   

Survival of Obligation

     46   ARTICLE 18    INSURANCE      48   18.1     

Categories of Insurance

     48   18.2     

Write-back of any Date Recognition Exclusion

     48   18.3     

Insurance for Indemnities

     48   18.4     

Insurance for Wet Lease Operations

     48   18.5     

Renewal

     48   18.6     

Assignment of Rights by LESSOR

     48   18.7     

Deductibles

     49   18.8     

Other Insurance

     49   18.9     

Information

     49   18.10   

Currency

     49   18.11   

Grounding of Aircraft

     49   18.12   

Failure to Insure

     49   18.13   

Reinsurance

     49   18.14   

Limit on Hull in favor of LESSEE

     50  

 

   iv    TABLE OF CONTENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 19    LOSS, DAMAGE AND REQUISITION      51   19.1    Definitions      51
  19.2    Notice of Total Loss      52   19.3    Total Loss of Aircraft or
Airframe      52   19.4    Surviving Engine(s)      53   19.5    Total Loss of
Engine and not Airframe      54   19.6    Other Loss or Damage      55   19.7   
Copy of Insurance Policy      55   19.8    Government Requisition      55   19.9
   LESSOR Retention of Reserves      56   ARTICLE 20    REPRESENTATIONS,
WARRANTIES AND COVENANTS OF LESSEE      57   20.1    Representations and
Warranties      57   20.2    Covenants      59   ARTICLE 21    REPRESENTATIONS,
WARRANTIES AND COVENANTS OF LESSOR      61   21.1    Representations and
Warranties      61   21.2    Covenant of Quiet Enjoyment      61   ARTICLE 22   
FINANCIAL AND RELATED INFORMATION      62   ARTICLE 23    RETURN OF AIRCRAFT   
  63   23.1    Date of Return      63   23.2    Technical Reporting      63  
23.3    Return Location      63   23.4    Full Aircraft Documentation Review   
  63   23.5    Aircraft Inspection      63   23.6    Certificate of
Airworthiness Matters      64   23.7    General Condition of Aircraft at Return
     65   23.8    Checks Prior to Return      67   23.9    Part Lives      69  
23.10    Export and Deregistration of Aircraft      70   23.11    LESSEE’S
Continuing Obligations      71   23.12    Airport and Navigation Charges      72
  23.13    Return Acceptance Certificate      72   23.14    Indemnities and
Insurance      72   23.15    Storage      72  

 

   v    TABLE OF CONTENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 24    ASSIGNMENT      73   24.1    No Assignment by LESSEE      73  
24.2    Sale or Assignment by LESSOR      73   24.3    LESSOR’s Lender      73  
24.4    LESSEE Cooperation      73   24.5    Protections      73   ARTICLE 25   
DEFAULT OF LESSEE      75   25.1   

LESSEE Notice to LESSOR

     75   25.2   

Events of Default

     75   25.3   

LESSOR’s General Rights

     77   25.4   

Deregistration and Export of Aircraft

     77   25.5   

LESSEE Liability for Damages

     77   25.6   

Waiver of Default

     78   25.7   

Present Value of Payments

     78   25.8   

Use of “Termination Date”

     79   ARTICLE 26    NOTICES      80   26.1   

Manner of Sending Notices

     80   26.2   

Notice Information

     80   ARTICLE 27    GOVERNING LAW AND JURISDICTION      81   27.1   

California Law

     81   27.2   

Non-Exclusive Jurisdiction in California

     81   27.3   

Service of Process

     81   27.4   

Prevailing Party in Dispute

     81   27.5   

Waiver

     81   ARTICLE 28    MISCELLANEOUS      82   28.1     

Transportation of Personnel

     82   28.2     

Press Releases

     82   28.3     

Power of Attorney

     82   28.4     

LESSOR Performance for LESSEE

     82   28.5     

LESSOR’s Payment Obligations

     82   28.6     

Application of Payments

     82   28.7     

Usury Laws

     82   28.8     

Delegation by LESSOR

     83   28.9     

Confidentiality

     83   28.10   

Rights of Parties

     83   28.11   

Further Assurances

     83   28.12   

Use of Word “including”

     83  

 

   vi    TABLE OF CONTENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

28.13   

Headings

     83   28.14   

Invalidity of any Provision

     83   28.15   

Negotiation

     84   28.16   

Time is of the Essence

     84   28.17   

Amendments in Writing

     84   28.18   

Counterparts

     84   28.19   

Delivery of Documents by Fax

     84   28.20   

Entire Agreement

     84   28.21   

Witness

     84   EXHIBIT A    AIRCRAFT DESCRIPTION      86   EXHIBIT B    PARTICIPATION
AGREEMENT      87   EXHIBIT C    CERTIFICATE OF INSURANCE      88   EXHIBIT D   
BROKERS’ LETTER OF UNDERTAKING      94   EXHIBIT E    AVIATION AUTHORITY
UNDERTAKING LETTER      96   EXHIBIT F    ESTOPPEL AND ACCEPTANCE CERTIFICATE   
  97   EXHIBIT G    OPINION OF COUNSEL      99   EXHIBIT H    FORM OF POWER OF
ATTORNEY      102   EXHIBIT I    ASSIGNMENT OF RIGHTS (AIRFRAME)      104  
EXHIBIT J    ASSIGNMENT OF RIGHTS (ENGINES)      105   EXHIBIT K    RETURN
ACCEPTANCE RECEIPT      106   EXHIBIT L    MONTHLY REPORT      112   EXHIBIT M
   TECHNICAL EVALUATION REPORT      115  

 

   vii    TABLE OF CONTENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

AIRCRAFT LEASE AGREEMENT

THIS AIRCRAFT LEASE AGREEMENT is made and entered into as of October 26, 2001.

BETWEEN:

*                                                                          
                                                     , a *             
corporation whose address and principal place of business is at
*                                                                       
                                (“LESSEE”) and

*                                                      
                                                                         , a *
                 corporation whose address and principal place of business is at
*                                                                       
                                                     (“LESSOR”).

The subject matter of this Lease is one (1) new Airbus A319-100 aircraft. In
consideration of and subject to the mutual covenants, terms and conditions
contained in this Lease, LESSOR hereby agrees to lease to LESSEE and LESSEE
hereby agrees to lease from LESSOR the Aircraft for the Lease Term and the
parties further agree as follows:

 

   1    RECITALS

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 1         SUMMARY OF TRANSACTION

The following is a summary of the lease transaction between LESSEE and LESSOR.
It is set forth for the convenience of the parties only and will not be deemed
in any way to amend, detract from or simplify the other provisions of this
Lease.

 

1.1

Description of Aircraft

One new Airbus A319-100

 

1.2

Scheduled Delivery Date and Location

In the month of June 2002, at Hamburg, Germany

 

1.3

Lease Term

10 years

 

1.4

Security Deposit

US$ *             , payable as follows (in U.S. Dollars):

 

Received    *              Within 5 business days following execution of the
Lease    *              3 business days prior to scheduled delivery date   
*             

 

1.5

Rent During Lease Term

Payable monthly in advance and equal to *                              
                U.S. Dollars (US$ *              for a MTOW of 70 tonnes, or
*                                                                           U.S.
Dollars (US$ *             ) for a MTOW of 64 tonnes.

 

   2   

ARTICLE 1

SUMMARY OF TRANSACTION

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

1.6

Reserves

A total of US$ *              per flight hour, as follows:

 

Airframe Reserves:    US$ *      per airframe flight hour Engine Performance
Restoration Reserves:   

 

US$ *      per engine flight hour for each engine

Engine LLP Reserves:   

 

US$ *      per engine flight hour for each engine

 

1.7

Country of Aircraft Registration

*              

 

1.8

Maintenance Program

LESSEE’s Maintenance Program

 

1.9

Agreed Value of Aircraft

*     % of Airbus’s list price for the Aircraft and any additional LESSEE
specified changes and LESSOR purchased equipment (BFE) on the date LESSEE takes
delivery of the Aircraft, based upon the invoice provided by Airbus. Such agreed
value shall decline by *     % on each anniversary of the date LESSEE takes
delivery of the Aircraft.

 

1.10

LESSOR’s Bank Account

*                                                               

Account No. *                         

Chase Manhattan Bank

55 Water Street

New York, NY 10041

ABA# 021000021

 

   3   

ARTICLE 1

SUMMARY OF TRANSACTION

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 2        DEFINITIONS

Except where the context otherwise requires, the following words have the
following meanings for all purposes of this Lease. The definitions are equally
applicable to the singular and plural forms of the words. Any agreement defined
below includes each amendment, modification, supplement and waiver thereto in
effect from time to time.

 

2.1

General Definitions.

“Aircraft” means the Airframe, the two (2) Engines, the Parts and the Aircraft
Documentation, collectively. As the context requires, “Aircraft” may also mean
the Airframe, any Engine, any Part, the Aircraft Documentation or any part
thereof individually. For example, in the context of return to LESSOR the term
“Aircraft” means the Airframe, Engines, Parts and Aircraft Documentation
collectively, yet in the context of LESSEE not creating any Security Interests
other than Permitted Liens on the Aircraft, the term “Aircraft” means any of the
Airframe, any Engine, any Part or the Aircraft Documentation individually.

“Aircraft Documentation” means all (a) log books, Aircraft records, manuals and
other documents provided to LESSEE in connection with the Aircraft,
(b) documents listed in Exhibits K and (c) any other documents required to be
maintained during the Lease Term by the Aviation Authority, LESSEE’s Maintenance
Program and this Lease.

“Airframe” means the airframe described in Exhibit A together with all Parts
relating thereto (except Engines or engines).

“Airworthiness Directives” or “ADs” means all airworthiness directives (or
equivalent) and other instructions of the FAA and the Aviation Authority
applicable to the Aircraft.

“APU” means (a) the auxiliary power unit of the Aircraft.

“Aviation Authority” means the Civil Aviation Authority of *              or any
Government Entity which under the Laws of *              from time to time has
control over civil aviation or the registration, airworthiness or operation of
aircraft in *              If the Aircraft is registered in a country other than
*             , “Aviation Authority” means the agency which regulates civil
aviation in such other country.

“Aviation Documents” means any or all of the following which at any time may be
obtainable from the Aviation Authority: (a) if required, a temporary certificate
of airworthiness from the Aviation Authority allowing the Aircraft to be flown
after Delivery to the State of Registration, (b) an application for registration
of the Aircraft with the appropriate authority in the State of

 

   4   

ARTICLE 2

DEFINITIONS

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

Registration, (c) the certificate of registration for the Aircraft issued by the
State of Registration, (d) a full certificate of airworthiness for the Aircraft
specifying transport category (passenger), (e) an air transport license, (f) an
air operator’s certificate, (g) such recordation of LESSOR’s title to the
Aircraft and interest in this Lease as may be available in the State of
Registration and (h) all such other authorizations, approvals, consents and
certificates in the State of Registration as may be required to enable LESSEE
lawfully to operate the Aircraft.

“BFE” means any equipment which is to be provided by the purchaser of the
Aircraft (whether actually provided by LESSOR as buyer-furnished equipment or
Manufacturer as seller-purchased equipment).

“Business Day” means a day other than a Saturday or Sunday on which the banks in
*              and the city where LESSOR’s Bank are located are open for the
transaction of business of the type required by this Lease.

“Creditor” means any lessor, owner, bank, lender, mortgagee or other Person
which is the owner of or has any interest in an aircraft engine or aircraft
operated by LESSEE.

“Creditor Agreement” means the applicable agreement between a Creditor and
LESSEE or between Creditors pursuant to which such Creditor owns, leases or has
an interest in either an aircraft operated by LESSEE on which an Engine may be
installed or in an aircraft engine which may be installed on the Airframe.

“Default” means any event which, upon the giving of notice, the lapse of time
and/or a relevant determination, would constitute an Event of Default.

“Delivery” means the delivery of the Aircraft from LESSOR to LESSEE pursuant to
Articles 3 and 6.

“Delivery Date” means the date on which Delivery takes place.

*                                                      
                            

“Dollars” and “$”means the lawful currency of the U.S.

“Engine” means (a) each of the engines listed on the Estoppel and Acceptance
Certificate; (b) any replacement engine acquired by LESSOR and leased to LESSEE
pursuant to Article 19.5 following a Total Loss of an Engine; and (c) all Parts
installed in or on any of such engines at Delivery (or substituted, renewed or
replacement Parts in accordance with this Lease) so long as title thereto is or
remains vested in LESSOR in accordance with the terms of Article 12.3.

 

   5   

ARTICLE 2

DEFINITIONS

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

“Event of Default” means any of the events referred to in Article 25.2.

“FAA” means the Federal Aviation Administration of the Department of
Transportation or any successor thereto under the Laws of the U.S.

“FARs” means the U.S. Federal Aviation Regulations embodied in Title 14 of the
U.S. Code of Federal Regulations, as amended from time to time, or any successor
regulations thereto.

“Geneva Convention” means the Convention on the International Recognition of
Rights in Aircraft signed in Geneva, Switzerland on June 19, 1948.

“Government Entity” means any (a) national, state or local government,
(b) board, commission, department, division, instrumentality, court, agency or
political subdivision thereof and (c) association, organization or institution
of which any of the entities listed in (a) or (b) is a member or to whose
jurisdiction any such entity is subject.

“Landing Gear” means the installed main and nose landing gear, components and
their associated actuators, side braces and parts.

“Law” means any (a) statute, decree, constitution, regulation, order or any
directive of any Government Entity, (b) treaty, pact, compact or other agreement
to which any Government Entity is a signatory or party and (c) judicial or
administrative interpretation or application of any of the foregoing.

“Lease” means this Aircraft Lease Agreement, together with all Exhibits hereto.

“LESSOR’s Lien” means any Security Interest created by or through LESSOR.

“Maintenance Program” means LESSEE’s maintenance program as approved by the
Aviation Authority or such other maintenance program as LESSOR may, in its
discretion, accept in writing.

“Manufacturer” means Airbus Industrie, a “Groupement d’Interet Economique”
established under Ordonnance No. 67-821 dated September 23, 1967 of the republic
of France.

“MPD” means the Maintenance Planning Document published by the Manufacturer and
applicable to the Aircraft.

“Overhaul” means the full reconditioning of the Aircraft, an Engine, APU,
Landing Gear, module or Part, as the case may be, in which such equipment has
been fully disassembled; cleaned; thoroughly inspected; and returned to the
highest standard specified by the applicable manufacturer’s manual.

 

   6   

ARTICLE 2

DEFINITIONS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

“Part” means any part, component, appliance, system module, engine module, the
APU, accessory, material, instrument, communications equipment, furnishing,
LESSEE-furnished or LESSOR-purchased equipment or other item of equipment (other
than complete Engines or engines or the APU) for the time being installed in or
attached to the Airframe, any Engine or which, having been removed from the
Airframe, any Engine, remains the property of LESSOR.

“Permitted Lien” means (a) LESSOR’s Liens; (b) Security Interests arising in the
ordinary course of LESSEE’s business for Taxes either not yet assessed or, if
assessed, not yet due or being contested in good faith in accordance with
Article 16.5 or (c) materialmen’s, mechanics’, workmen’s, repairmen’s,
employees’ liens or similar Security Interests arising by operation of Law after
the Delivery Date in the ordinary course of LESSEE’s business for amounts which
are either not yet due or are being contested in good faith by appropriate
proceedings (and for which adequate reserves have been made or, when required in
order to pursue such proceedings, an adequate bond has been provided) so long as
such proceedings do not involve any danger of sale, forfeiture or loss of the
Aircraft.

“Person” means any individual, firm, partnership, joint venture, trust,
corporation, Government Entity, committee, department, authority or any body,
incorporated or unincorporated, whether having distinct legal personality or
not.

“Prime Rate” means the rate of interest from time to time announced by Chase
Manhattan Bank in New York as its prime commercial lending rate.

“Prohibited Country” means any country to which the export and/or use of an A319
aircraft with IAE engines attached thereto is not permitted under (a) any United
Nations sanctions, (b) the U.K. Export of Goods Control Order 1992, (c) the
United States Export Administration Act 1979 (as amended) or any successor
legislation and/or the Export Administration Regulations promulgated thereunder,
(d) where applicable, the various regulations administered from time to time by
the Office of Foreign Assets Control of the U.S. Treasury Department, (e) any
similar or corresponding legislation then in effect in the U.S., the United
Kingdom, France, Spain or Germany or (f) any subsequent United Nations Sanctions
Orders the effect of which prohibits or restricts the export and/or use of A319
aircraft with IAE engines attached thereto to such country.

“Security Interest” means any encumbrance or security interest, however and
wherever created or arising including (without prejudice to the generality of
the foregoing) any right of ownership, security, mortgage, pledge, charge,
encumbrance, lease, lien, statutory or other right in rem, hypothecation, title
retention, attachment, levy, claim or right of possession or detention.

 

   7   

ARTICLE 2

DEFINITIONS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

“State of Registration” means *              or such other country or state of
registration of the Aircraft as LESSOR may, in its absolute discretion, approve
in writing.

“U.S.” means the United States of America.

2.2 Specific Definitions. The following terms are defined in the Articles
referenced below:

 

Terms

   Article  

Agreed Value

     19.1  

Airframe Reserves

     5.4.1  

Default Interest

     5.6  

Delivery Location

     3.1  

Engine LLP Reserves

     5.4.1  

Engine Performance

     5.4.1  

Restoration Reserves

  

Expenses

     17.1  

Expiration Date

     4.2  

Indemnitees

     17.1  

Lease Term

     4.1  

LESSOR’s Assignee

     24.2  

LESSOR’s Bank

     5.5  

LESSOR’s Lender

     24.3  

Modification

     12.8.1  

Net Total Loss Proceeds

     19.1  

Operative Documents

     20.1.3  

Rent

     5.3.1  

Reserves

     5.4.1  

Scheduled Delivery Date

     3.2  

Security Deposit

     5.1.1  

Taxes

     16.1  

Termination Date

     4.3  

Total Loss

     19.1  

Total Loss Date

     19.1  

Total Loss Proceeds

     19.1  

 

   8   

ARTICLE 2

DEFINITIONS

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 3          PLACE AND DATE OF DELIVERY

3.1 Place of Delivery. LESSOR will deliver the Aircraft to LESSEE at
Manufacturer’s facility at Hamburg, Germany or such other place as may be agreed
in writing between the parties (the “Delivery Location”).

3.2 Scheduled Delivery Date. As of the date of this Lease, Delivery of the
Aircraft from Manufacturer to LESSOR is scheduled to occur in the month of June
2002. LESSOR will notify LESSEE from time to time and in a timely manner (always
to give at least 30 days’ prior notice) of the target date on which LESSOR
expects Delivery to take place (the “Scheduled Delivery Date”).

3.3 Delivery subject to Manufacturer Delivery. LESSOR and LESSEE expressly
acknowledge that Delivery of the Aircraft to LESSEE is subject to and
conditioned upon delivery of the Aircraft by Manufacturer to LESSOR.

3.4 No LESSOR Liability. LESSOR will not be liable for any loss or expense, or
any loss of profit, arising from any delay or failure in Delivery to LESSEE
unless such delay or failure arises as a direct consequence of the willful
misconduct of LESSOR, and in no event will LESSOR be liable for any delay or
failure which is caused by any breach or delay on the part of Manufacturer or
any BFE supplier.

3.5 Total Loss of Aircraft prior to Delivery. If a Total Loss of the Aircraft
occurs prior to Delivery, neither party will have any further liability to the
other except that LESSOR will return to LESSEE the Security Deposit in
accordance with Article 5.1.3 and any prepaid Rent.

3.6 Cancellation for Anticipatory Delay. Promptly after LESSOR becomes aware
that in Manufacturer’s opinion a delay will cause Delivery to be delayed beyond
June 30, 2003, LESSOR will notify LESSEE. By written notice given within ten
(10) Business Days after LESSEE’s receipt of such LESSOR notice, either party
may by written notice to the other party terminate this Lease and this Lease
will terminate on the date of receipt of such notice. In the event of such
termination, neither party will have any further liability to the other party
except that LESSOR will return to LESSEE the Security Deposit in accordance with
Article 5.1.3 and any prepaid Rent. If neither party gives notice of termination
within such ten (10) Business Days, both parties lose all right to terminate
under this Article 3.6 unless otherwise agreed in writing by the parties.

3.7 Cancellation for Delay. If a delay, not caused by LESSEE’s or LESSOR’s
breach of this Lease, causes Delivery to be delayed beyond June 30, 2003, either
party may terminate this Lease by giving the other party written notice within
ten (10) Business Days after such

 

   9   

ARTICLE 3

PLACE AND DATE OF DELIVERY



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

date and this Lease will terminate on the date of receipt of such notice. In the
event of such termination, neither party will have any further liability to the
other party except that LESSOR will return to LESSEE the Security Deposit in
accordance with Article 5.1.3 and any prepaid Rent. If neither party gives
notice of termination within such ten (10) Business Days, both parties lose all
right to terminate under this Article 3.7, unless otherwise agreed in writing by
the parties.

 

   10   

ARTICLE 3

PLACE AND DATE OF DELIVERY



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 4         LEASE TERM

4.1 Lease Term. The term of leasing of the Aircraft will commence on the
Delivery Date and continue for a term of ten (10) years (“Lease Term”).

4.2 “Expiration Date”. “Expiration Date” means the date on which LESSEE is
required to redeliver the Aircraft to LESSOR in the condition required by this
Lease on the last day of the Lease Term.

4.3 “Termination Date”. This Lease may in fact terminate on any of the dates set
forth below:

 

  (a)

the Expiration Date, provided LESSEE returns the Aircraft to LESSOR on the
Expiration Date in the condition required by Article 23; or

 

  (b)

a date earlier than the Expiration Date, if:

 

  (i)

there is a Total Loss of the Aircraft prior to Delivery pursuant to Article 3.5;

 

  (ii)

cancellation of this Lease occurs pursuant to Article 3.6;

 

  (iii)

there is a Total Loss of the Aircraft and payment is made to LESSOR in
accordance with Article 19.3; or

 

  (iv)

an Event of Default occurs and LESSOR repossesses the Aircraft or otherwise
terminates this Lease pursuant to Article 25.3.

 

  (c)

a date later than the Expiration Date, if:

 

  (i)

an Event of Default occurs hereunder by LESSEE returning the Aircraft in the
condition required by this Lease after the Expiration Date; or

 

  (ii)

an Event of Default occurs and LESSOR repossesses the Aircraft or otherwise
terminates this Lease pursuant to Article 25.3.

The “Termination Date” is the date on which this Lease terminates because one of
the above has occurred.

 

   11   

ARTICLE 4

LEASE TERM



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 5         SECURITY DEPOSIT, RENT, RESERVES AND OTHER PAYMENTS

5.1 Security Deposit.

 

5.1.1

LESSEE will pay LESSOR a security deposit of *                                 
U.S. Dollars (US$ *             ) for its lease of the Aircraft (the “Security
Deposit”). The Security Deposit is payable as follows (in US$):

 

   Received    *                 Within five (5) Business Days following
execution of the Lease    *                 Three (3) Business Days prior to
Scheduled Delivery Date    *             

 

5.1.2

The Security Deposit may be commingled with LESSOR’s general funds and any
interest earned on such Security Deposit will be for LESSOR’s account. If the
Security Deposit is reduced below the required amount by application to meet
LESSEE’s unperformed obligations under this Lease, LESSEE will replenish the
Security Deposit within ten (10) days after LESSOR’s demand therefor. The
Security Deposit will serve as security for the performance by LESSEE of its
obligations under this Lease and any other agreements between LESSEE and LESSOR
relating to aircraft, engines, aircraft equipment or the extension of credit and
may be applied by LESSOR upon the occurrence of a Default or Event of Default
hereunder or of a default by LESSEE under any such other agreements.

 

5.1.3

Upon termination of this Lease in accordance with Article 4.3 other than if an
Event of Default has occurred and is continuing, LESSOR will return to LESSEE
the amount of the Security Deposit then held by LESSOR (so long as no default by
LESSEE exists under any other agreement between LESSEE and LESSOR relating to
aircraft, engines or aircraft equipment or the extension of credit by LESSOR to
LESSEE), without interest, less an amount determined to be a reasonable estimate
of the costs, if any, which LESSOR will incur to remedy any unperformed
obligations of LESSEE under this Lease, including the correction of any
discrepancies from the required condition of the Aircraft on return of the
Aircraft.

 

   12   

ARTICLE 5

SECURITY DEPOSIT, RENT,

RESERVES AND OTHER PAYMENTS

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

5.2 LESSOR Costs. LESSEE will reimburse LESSOR for LESSOR’s out-of-pocket costs
in connection with any legal opinion obtained by LESSOR with respect to this
Lease and registration and repossession of the Aircraft in the State of
Registration.

5.3 Rent.

 

5.3.1

LESSEE will pay LESSOR the following amounts monthly in advance as rent for the
Aircraft (“Rent”):

 

MTOW of Aircraft

   Amount of monthly Rent  

64 tonnes

     US$ *               

70 tonnes

  

 

 

 

US$ *             

 

 

 

5.3.2

The first payment of Rent during the Lease Term will be paid no later than three
(3) Business Days prior to Delivery. Each subsequent payment of Rent will be due
monthly thereafter no later than the same day of the month as the Delivery Date
of the Aircraft except that, if such day is not a Business Day, the Rent will be
due on the immediately preceding Business Day. If Delivery occurred on the 29th,
30th or 31st of the month and in any given month during the Lease Term there is
no such corresponding date, Rent will be payable on the last Business Day of
such month.

5.4 Reserves.

 

5.4.1

LESSEE will pay to LESSOR supplemental Rent, based on LESSEE’s use of the
Aircraft during the Lease Term, in the form of the following reserves in the
following amounts per flight hour (individually, “Airframe Reserves” and “Engine
Performance Restoration Reserves”, “Engine LLP Reserves”, and collectively
“Reserves”):

A total of US$ *          per flight hour, as follows:

 

Airframe Reserves:    US$ *          per Airframe flight hour Engine Performance
Restoration Reserves:   

US$ *          per Engine flight hour for each Engine

(payable when the Engine is utilized on the Aircraft or another aircraft)

Engine LLP Reserves:   

US$ *          per Engine flight hour for each Engine

(payable when the Engine is utilized on the Aircraft or another aircraft)

 

   13   

ARTICLE 5

SECURITY DEPOSIT, RENT,

RESERVES AND OTHER PAYMENTS

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

5.4.2

The amount of the Engine Reserves set forth in Article 5.4.1 is payable when the
Engine is utilized on the Airframe or another airframe and may be increased by
LESSOR in the event of an increase in the thrust rating of an Engine in
accordance with Article 12.7.

 

5.4.3

Such Reserves will be paid on or before the 10th day of the calendar month next
following the month in which the Delivery Date occurs and on or before the 10th
day of each succeeding calendar month for flying performed during the calendar
month prior to payment. All Reserves for flying performed during the month in
which the Termination Date occurs will be paid on the Termination Date, unless
otherwise agreed by the parties.

 

5.4.4

No interest will accrue or be paid at any time to LESSEE on such Reserves and,
subject to LESSOR’s obligations under Article 13, LESSOR may commingle the
Reserves with LESSOR’s general funds.

5.5 LESSOR’s Bank Account. The Security Deposit, Rent, Reserves and any other
payment due under this Lease will be paid by wire transfer of immediately
available U.S. Dollar funds to LESSOR’s bank account at:

 

   *                                                                

Account No. *                     

Chase Manhattan Bank

55 Water Street

New York, NY 10041

ABA# 021000021

  

or to such other bank account as LESSOR may from time to time designate by not
fewer than ten (10) Business Days’ prior written notice (“LESSOR’s Bank”). When
it is stated in this Lease that an installment of the Security Deposit, the
monthly Rent, Reserves or any other payment is due or must be paid or made by
LESSEE by a specific date, then such payment actually must be received by
LESSOR’s Bank on or before such specific date, even if, in order for such
payment to be received by LESSOR’s Bank by such specific date, LESSEE must
initiate the wire transfer prior to such specific date, provided that LESSEE
will not be responsible for any failure or delay on the part of LESSOR’s Bank
with respect to such funds, including the failure or delay on the part of
LESSOR’s Bank to credit LESSOR’s account with amounts paid by LESSEE.

 

   14   

ARTICLE 5

SECURITY DEPOSIT, RENT,

RESERVES AND OTHER PAYMENTS

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

5.6 Default Interest. If LESSOR’s Bank does not receive the Rent or any other
amount on or before the specific date when due, LESSOR will suffer loss and
damage the exact nature and amount of which are difficult or impossible to
ascertain. LESSEE will pay LESSOR as supplemental Rent (by way of agreed
compensation and not as a penalty) interest on any due and unpaid amounts
payable by LESSEE under this Lease. Interest will be calculated at a per annum
rate (based on a 360 day year) which is equal to *             percent *     %)
plus the Prime Rate in effect on the date on which the amount was originally due
for the period from the date the amount originally was due through the date the
amount actually is received at LESSOR’s Bank or, in the case of LESSOR’s
performance of LESSEE’s obligations hereunder, from the date of payment by
LESSOR through the date of LESSEE’s repayment to LESSOR (“Default Interest”).
Default Interest will accrue on a day-to-day basis and be compounded monthly.

5.7 No Deductions or Withholdings. All payments by LESSEE under this Lease,
including the Security Deposit, Rent, Reserves, Default Interest, fees,
indemnities or any other item, will be made in full without any deduction or
withholding whether in respect of set-off, counterclaim, duties, or Taxes (as
defined in Article 16) imposed in the State of Registration or any jurisdiction
from which such payments are made unless LESSEE is prohibited by Law from doing
so, in which event LESSEE will gross up the payment amount such that the net
payment received by LESSOR after any deduction or withholding equals the amounts
called for under this Lease. All payments by LESSOR under this Lease, including
the return of the Security Deposit, or any other item, will be made in full
without any deduction or withholding whether in respect of set-off,
counterclaim, duties, or Taxes (as defined in Article 16) imposed in the U.S. or
any jurisdiction from which such payments are made unless LESSOR is prohibited
by Law from doing so, in which event LESSOR will gross up the payment amount
such that the net payment received by LESSEE after any deduction or withholding
equals the amounts called for under this Lease.

5.8 Value Added Taxes. The Rent and other amounts payable by LESSEE under this
Lease are exclusive of any value added tax, turnover tax or similar tax or duty.

5.9 Wire Transfer Disbursement Report. At the time of each Rent or other
payment, LESSEE will complete and fax to LESSOR a wire transfer disbursement
report stating the amount of the payment being made by LESSEE and the allocation
of such payment to the Security Deposit, Rent, Reserves, Default Interest and
other charges. Notwithstanding the allocation set forth in LESSEE’s report, in
the event LESSEE is in default under this Lease, LESSOR will have complete
discretion to allocate LESSEE’s payments as LESSOR determines.

5.10 Net Lease.

 

5.10.1

This Lease is a net lease and LESSEE’s obligation to pay Rent and make other
payments in accordance with this Lease will be absolute and unconditional under
any and all circumstances and regardless of other events, including the
following:

(a) any right of set-off, counterclaim, recoupment, defense or other right
(including any right of reimbursement) which LESSEE may have against LESSOR,
Manufacturer, the Engine manufacturer or any other person for any reason,
including any claim LESSEE may have for the foregoing;

 

   15   

ARTICLE 5

SECURITY DEPOSIT, RENT,

RESERVES AND OTHERS PAYMENTS

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(b) unavailability or interruption in use of the Aircraft for any reason, other
than LESSOR’s breach of the covenant of quiet enjoyment described in Article
21.2, including a requisition thereof or any prohibition or interference with or
other restriction against LESSEE’s use, operation or possession of the Aircraft
(whether by Law or otherwise), any defect in title, airworthiness,
merchantability, fitness for any purpose, condition, design, specification or
operation of any kind or nature of the Aircraft, the ineligibility of the
Aircraft for any particular use or trade or for registration under the Laws of
any jurisdiction or Total Loss of the Aircraft;

(c) insolvency, bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution, liquidation, receivership, administration or similar proceedings by
or against LESSOR, LESSEE, Manufacturer, the Engine manufacturer or any other
Person;

(d) invalidity or unenforceability or lack of due authorization of or other
defect in this Lease;

(e) failure or delay on the part of any party to perform its obligations under
this Lease; or

(f) any other circumstance which but for this provision would or might have the
effect of terminating or in any other way affecting any obligation of LESSEE
hereunder.

 

5.10.2

Nothing in Article 5.10 will be construed to limit LESSEE’s rights and remedies
in the event of LESSOR’s breach of its warranty of quiet enjoyment set forth in
Article 21.2 or to limit LESSEE’s rights and remedies to pursue in a court of
law any claim it may have against LESSOR or any other Person.

5.11 Currency Indemnity. If under any applicable Law, whether as a result of a
judgment against LESSEE or the liquidation of LESSEE or for any other reason,
any payment hereunder is required to be made or recovered in a currency other
than Dollars then, to the extent that the payment (when converted into Dollars
at the “rate of exchange” on the date of payment or, in the case of a
liquidation, the latest date for the determination of liabilities permitted by
the applicable Law) falls short of the amount unpaid under this Lease, LESSEE or
LESSOR, as applicable, will as a separate and independent obligation, fully
indemnify LESSOR or LESSEE, as

 

   16   

ARTICLE 5

SECURITY DEPOSIT, RENT,

RESERVES AND OTHER PAYMENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

applicable, against the amount of the shortfall. If the amount received by
LESSOR or LESSEE, as applicable, upon converting the payment into Dollars
exceeds the amount payable under this Lease, LESSOR or LESSEE, as applicable,
will remit such excess to the other party. For the purposes of this paragraph
“rate of exchange” means the rate at which LESSOR or LESSEE is able on the
relevant date to purchase Dollars in New York or London (at LESSOR’S option)
with such other currency.

5.12 LESSOR Performance of LESSEE Obligation. If LESSEE fails to make any
payment under this Lease to a third party in connection with the Aircraft or
fails to perform any other obligation required under this Lease, LESSOR may,
(but is not required to) at its election and without waiver of its rights
perform such obligation and/or pay such amount. Within five (5) Business Days
after written notice to LESSEE of the amount paid by LESSOR on behalf of LESSEE,
LESSEE will repay such amount to LESSOR together with Default Interest. Such
payment to LESSOR will constitute additional Rent payable by LESSEE to LESSOR
hereunder. Any payment, performance or compliance by LESSOR of a LESSEE
obligation hereunder will not affect the occurrence or continuance of a Default
or Event of Default as the case may be.

5.13 Consideration for Rent and other Amounts. The amount of the Rent and other
payments contained herein are in consideration of LESSEE’s waiver of warranties
and indemnities set forth in Articles 8 and 17, respectively, and the other
provisions of this Lease.

 

   17   

ARTICLE 5

SECURITY DEPOSIT, RENT,

RESERVES AND OTHER PAYMENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 6          INVOLVEMENT WITH AIRCRAFT MANUFACTURER

6.1 LESSEE Selection of Aircraft. LESSEE ACKNOWLEDGES THAT THE DESCRIPTION OF
THE AIRCRAFT SET FORTH IN THIS LEASE IS BASED UPON INFORMATION SUPPLIED BY
MANUFACTURER. LESSEE COVENANTS TO LESSOR THAT LESSEE HAS USED ITS OWN JUDGMENT
IN SELECTING THE AIRCRAFT AND HAS DONE SO BASED ON ITS SIZE, DESIGN AND TYPE.
LESSEE ACKNOWLEDGES THAT LESSOR IS NOT A MANUFACTURER, REPAIRER OR SERVICING
AGENT OF THE AIRCRAFT.

6.2 Participation Agreement. LESSEE has the right to inspect the Aircraft during
the manufacture process and to attend and observe the acceptance tests of the
Aircraft pursuant to the terms of a Participation Agreement to be entered into
between LESSEE and LESSOR in the form set forth in Exhibit B.

6.3 Procurement of BFE. LESSEE’s and LESSOR’s technical representatives will
meet and determine which of LESSEE or LESSOR will provide specific items of BFE.
Such BFE will then be provided to Manufacturer by LESSEE or LESSOR, as
applicable, within the time frames required by Manufacturer.

6.4 Assignment of Training. LESSOR hereby assigns to LESSEE all rights to
training to which LESSOR is entitled as a result of LESSOR’s purchase of the
Aircraft and lease of the Aircraft to LESSEE. If LESSEE fails to take Delivery
of the Aircraft when tendered in accordance with Article 6.7, LESSEE will
immediately pay to LESSOR an amount equal to the Dollar value of such training
based on what the training would have cost LESSEE had LESSEE purchased such
training directly from Manufacturer.

6.5 LESSEE Inspection of Aircraft. During the course of final assembly of the
Aircraft, and at Delivery, LESSEE will have its own representative present to
inspect the Aircraft and to ensure its conformity with LESSEE’s needs and the
terms of this Lease. LESSEE will have ground inspection and acceptance flight
rights with respect to the Aircraft. LESSEE acknowledges that, as between LESSEE
and LESSOR, in accepting the Aircraft LESSEE is relying on its own inspection
and knowledge of the Aircraft in determining whether the Aircraft meets the
requirements of this Lease.

6.6 Aircraft at Delivery. At Delivery, the Aircraft will be as set forth in
Exhibit A, as such description may be modified by any change requests agreed to
among LESSEE, LESSOR and Manufacturer (which will be reflected in amendment(s)
to this Lease). In the event of any discrepancies, LESSEE and LESSOR will
cooperate in good faith with one another and with Manufacturer and Engine
manufacturer, as applicable, in order to arrive at a mutually acceptable
resolution of any such discrepancies.

 

   18   

ARTICLE 6

INVOLVEMENT WITH AIRCRAFT MANUFACTURER



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

6.7 Delivery of the Aircraft to LESSEE. Subject to LESSEE having performed all
of the conditions precedent to Delivery set forth herein, immediately following
delivery of the Aircraft from Manufacturer to LESSOR, LESSOR will deliver the
Aircraft to LESSEE at the Delivery Location. Provided that the Aircraft is in
the condition required by Article 6.6, upon the tender of the Aircraft by LESSOR
to LESSEE, LESSEE will accept the Aircraft and the date of tender by LESSOR to
LESSEE will be deemed to be the Delivery Date for all purposes under this Lease,
including but not limited to the commencement of LESSEE’s obligation to pay Rent
hereunder.

6.8 LESSEE Acceptance of Aircraft. If LESSEE fails to (a) comply with its
obligations set forth in Article 6.2, (b) comply with the conditions contained
in Articles 7.1 and 7.2 so as to allow Delivery to take place immediately
following delivery of the Aircraft by Manufacturer to LESSOR or (c) take
delivery of the Aircraft when properly tendered for delivery by LESSOR in the
condition required hereunder, LESSEE will indemnify LESSOR for all costs and
expenses incurred by LESSOR as a result thereof including (but without
limitation) any payments other than the purchase price which LESSOR becomes
obliged to make to Manufacturer.

 

   19   

ARTICLE 6

INVOLVEMENT WITH AIRCRAFT MANUFACTURER



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 7          PRE-DELIVERY, DELIVERY AND POST-DELIVERY DOCUMENTARY AND
OTHER REQUIREMENTS

7.1 Pre-Delivery Requirements. LESSEE will do each of the following prior to the
Scheduled Delivery Date of the Aircraft within the time frames set forth below:

 

7.1.1

Within one (1) month after execution of this Lease, LESSEE will deliver to
LESSOR each of the following:

(a) copies of resolutions of the Board of Directors of LESSEE or other written
evidence of appropriate corporate action, duly certifying and authorizing the
lease of the Aircraft hereunder and the execution, delivery and performance of
this Lease, together with an incumbency certificate as to the person or persons
authorized to execute and deliver documents on behalf of LESSEE hereunder; and

(b) if available, a letter from the Aviation Authority in the form and substance
of Exhibit E.

 

7.1.2

At least five (5) Business Days prior to the Scheduled Delivery Date, LESSEE
will have delivered to LESSOR a Certificate of Insurance and Brokers’ Letter of
Undertaking in the form and substance of Exhibits C and D, respectively, from
LESSEE’s insurance brokers evidencing insurance of the Aircraft in accordance
with this Lease from the Delivery Date.

 

7.1.3

At least three (3) Business Days prior to the Scheduled Delivery Date, LESSEE
will do each of the following:

(a) pay to LESSOR the first monthly installment of Rent in accordance with
Article 5.3.2;

(b) LESSEE’s counsel will deliver an opinion in form and substance of Exhibit G
or as otherwise reasonably satisfactory to LESSOR;

(c) provide LESSOR with documents evidencing that LESSEE has obtained any
necessary licenses for the importation and ferrying of the Aircraft into
*              and that all applicable customs duties and sales taxes in respect
of the Aircraft have been discharged by LESSEE (or arrangements satisfactory to
LESSOR have been made for obtaining or paying for the same);

 

   20   

ARTICLE 7

PRE-DELIVERY, DELIVERY AND POST-DELIVERY DOCUMENTARY AND OTHER REQUIREMENTS

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(d) provide LESSOR with documents reasonably requested by LESSOR evidencing the
issuance of each approval, license and consent which may be required in
connection with the remittance to LESSOR of any amount payable under this Lease
or the performance by LESSEE of any of its obligations hereunder (including
without limitation any exchange control approval);

(e) provide LESSOR with a copy of such Aviation Documents as may be available
prior to the Scheduled Delivery Date;

(f) provide LESSOR with a power of attorney empowering LESSEE’s representative,
who may be an officer or employee of LESSEE, to accept the Aircraft on behalf of
LESSEE;

(g) provide LESSOR with a power of attorney in the form of Exhibit H; and

(h) provide LESSOR with such other documents as LESSOR may reasonably request.

7.2 Delivery Requirements. On the Delivery Date of the Aircraft, each of the
following will occur.

 

7.2.1

LESSEE will execute and deliver to LESSOR an Estoppel and Acceptance Certificate
in the form of Exhibit F covering the Aircraft and effective as of the Delivery
Date.

 

7.2.2

If not previously done, LESSEE and LESSOR will sign an amendment or supplement
to Exhibit A evidencing all agreed-to changes to the specification of the
Aircraft.

 

7.2.3

LESSEE will deliver a certificate signed by an officer of LESSEE stating all of
the following:

(a) the representations and warranties contained in Article 20 are true and
accurate on and as of the Delivery Date as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

(b) no Default has occurred and is continuing or will result from LESSEE’s lease
of the Aircraft hereunder, and

(c) such officer has examined the Creditor Agreements between LESSEE and the
other Creditors and none of such Creditor Agreements contains terms which
provide

 

   21   

ARTICLE 7

PRE-DELIVERY, DELIVERY AND POST-DELIVERY

DOCUMENTARY AND OTHER REQUIREMENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

or contemplate that such Creditors will obtain any right, title or interest in
an Engine which is installed on another aircraft (or, if this is not the case,
such officer will identify in the certificate the parties, the aircraft and the
Creditor Agreements for which this statement is untrue).

 

7.2.4

If any Creditor Agreement provides or contemplates that such Creditor will
obtain any right, title or interest in an Engine which is installed on such
Creditor’s aircraft, LESSEE will deliver to LESSOR an engines cooperation
agreement in form and substance acceptable to LESSOR which is executed by LESSEE
and LESSEE’s Creditors (as defined therein).

 

7.2.5

LESSOR will deliver to LESSEE an assignment of Manufacturer and Engine
manufacturer rights in the form and substance of Exhibits I and J, respectively,
and concurrently therewith LESSOR, to the extent it has not previously done so,
will be deemed to have assigned all applicable product support and training with
the exception of Manufacturer field service representative, which will not be
provided.

 

7.2.6

LESSEE will deliver to LESSOR a copy of such Aviation Documents as have not been
previously delivered which are available.

7.3 Post-Delivery Requirements.

 

7.3.1

Within seven (7) days after Delivery, if not previously provided, LESSEE will do
each of the following:

(a) LESSEE will procure registration of the Aircraft in the register of aircraft
of the State of Registration showing LESSOR as the owner and will provide
evidence of the same to LESSOR;

(b) provide LESSOR with copies of all Aviation Documents not previously
delivered; and

(c) if the Aircraft could not be registered at Delivery, provide LESSOR with a
follow-up opinion of counsel advising that the Aircraft has been registered in
the State of Registration and that all necessary filings have been made.

 

7.3.2

Within one (1) month after Delivery, LESSEE will provide LESSOR with a Technical
Evaluation Report for the Aircraft in the form and substance of Exhibit M, as
revised.

7.4 LESSOR Delivery Requirements. LESSEE’s obligation to lease the Aircraft from
LESSOR hereunder will be conditioned upon the representations and warranties of
LESSOR

 

   22   

ARTICLE 7

PRE-DELIVERY, DELIVERY AND POST-DELIVERY

DOCUMENTARY AND OTHER REQUIREMENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

set forth in Article 21 being correct at the time given and as if repeated on
the Delivery Date. Further, LESSEE’s obligation to lease the Aircraft from
LESSOR will be conditioned upon LESSOR delivering to LESSEE a certified copy of
the Export Certificate of Airworthiness in respect of the Aircraft issued by the
DGAC.

 

   23   

ARTICLE 7

PRE-DELIVERY, DELIVERY AND POST-DELIVERY

DOCUMENTARY AND OTHER REQUIREMENTS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 8         DISCLAIMERS

LESSOR HAS COMMITTED TO LESSEE THAT ON THE DELIVERY DATE THE AIRCRAFT WILL BE IN
THE CONDITION REQUIRED BY ARTICLE 6. SUCH COMMITMENT OR COVENANT ON THE PART OF
LESSOR EXPIRES AND THE DISCLAIMERS SET FORTH IN THIS ARTICLE 8 APPLY UPON
LESSEE’S ACCEPTANCE OF THE AIRCRAFT AND EXECUTION OF THE ESTOPPEL AND ACCEPTANCE
CERTIFICATE. AFTER SUCH TIME, THEN AS BETWEEN LESSOR AND LESSEE:

8.1 “As Is, Where Is”. LESSEE AGREES THAT IT IS LEASING THE AIRCRAFT “AS IS,
WHERE IS”. LESSEE UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT NEITHER LESSOR
NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES HAVE MADE OR
WILL BE DEEMED TO HAVE MADE ANY TERM, CONDITION, REPRESENTATION, WARRANTY OR
COVENANT EXPRESS OR IMPLIED (WHETHER STATUTORY OR OTHERWISE) AS TO (a) THE
CAPACITY, AGE, AIRWORTHINESS, VALUE, QUALITY, DURABILITY, CONFORMITY TO THE
PROVISIONS OF THIS LEASE, DESCRIPTION, CONDITION (WHETHER OF THE AIRCRAFT, ANY
ENGINE, ANY PART THEREOF OR THE AIRCRAFT DOCUMENTATION), DESIGN, WORKMANSHIP,
MATERIALS, MANUFACTURE, CONSTRUCTION, OPERATION, DESCRIPTION, STATE,
MERCHANTABILITY, PERFORMANCE, FITNESS FOR ANY PARTICULAR USE OR PURPOSE
(INCLUDING THE ABILITY TO OPERATE OR REGISTER THE AIRCRAFT OR USE THE AIRCRAFT
DOCUMENTATION IN ANY OR ALL JURISDICTIONS) OR SUITABILITY OF THE AIRCRAFT OR ANY
PART THEREOF, AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, KNOWN OR UNKNOWN, APPARENT OR CONCEALED, EXTERIOR OR INTERIOR,
(b) THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK, COPYRIGHT OR OTHER
INTELLECTUAL PROPERTY RIGHTS, (c) ANY IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE OR (d) EXCEPT AS STATED IN
ARTICLES 21.1.5 AND 21.2, ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF, ALL OF WHICH ARE
HEREBY EXPRESSLY EXCLUDED AND EXTINGUISHED.

8.2 Waiver of Warranty of Description. IN CONSIDERATION OF (a) LESSEE’S RIGHTS
HEREUNDER TO INSPECT THE AIRCRAFT AND (b) LESSOR’S ASSIGNMENT TO LESSEE OF ANY
EXISTING AND ASSIGNABLE WARRANTIES OF MANUFACTURER AND ENGINE MANUFACTURER,
LESSEE HEREBY AGREES THAT ITS ACCEPTANCE OF THE AIRCRAFT AT DELIVERY AND ITS
EXECUTION AND

 

   24   

ARTICLE 8

DISCLAIMERS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

DELIVERY OF THE ESTOPPEL AND ACCEPTANCE CERTIFICATE CONSTITUTE LESSEE’S WAIVER
OF THE WARRANTY OF DESCRIPTION, ANY CLAIMS LESSEE MAY HAVE AGAINST LESSOR BASED
UPON THE FAILURE OF THE AIRCRAFT TO CONFORM WITH SUCH DESCRIPTION AND ANY AND
ALL RIGHTS IT MAY HAVE TO THE REMEDIES SET FORTH IN SECTIONS 10508 THROUGH 10522
OF THE CALIFORNIA COMMERCIAL CODE. EVEN IF AT ANY TIME THE FAILURE OF THE
AIRCRAFT TO CONFORM TO SUCH DESCRIPTION SUBSTANTIALLY IMPAIRS THE VALUE AND
UTILITY OF THE AIRCRAFT AND EITHER (i) LESSEE ACCEPTED THE AIRCRAFT BASED ON A
REASONABLE ASSUMPTION THAT THE NONCONFORMITY WOULD BE CURED AND IT WAS NOT
SEASONABLY CURED OR (ii) LESSEE ACCEPTED THE AIRCRAFT WITHOUT DISCOVERING THE
NONCONFORMITY BUT LESSEE’S ACCEPTANCE OF THE AIRCRAFT WAS REASONABLY INDUCED
EITHER BY LESSOR’S ASSURANCES OR BY THE DIFFICULTY OF DISCOVERING ANY DEFECT
PRIOR TO ACCEPTANCE, LESSEE AGREES NOT TO LOOK TO LESSOR FOR DAMAGES OR RELIEF
ARISING OUT OF THE FAILURE OF THE AIRCRAFT TO CONFORM TO SUCH DESCRIPTION.

8.3 LESSEE Waiver. LESSEE hereby waives as between itself and LESSOR and agrees
not to seek to establish or enforce any rights and remedies, express or implied
(whether statutory or otherwise) against LESSOR or the Aircraft relating to any
of the matters mentioned in Articles 8.1 or 8.2 and the leasing thereof by
LESSOR to LESSEE.

8.4 Conclusive Proof. DELIVERY BY LESSEE TO LESSOR OF THE ESTOPPEL AND
ACCEPTANCE CERTIFICATE WILL BE CONCLUSIVE PROOF AS BETWEEN LESSOR AND LESSEE
THAT LESSEE’S TECHNICAL EXPERTS HAVE EXAMINED AND INVESTIGATED THE AIRCRAFT AND
ENGINES AND (a) EACH IS AIRWORTHY AND IN GOOD WORKING ORDER AND REPAIR AND
(b) THE AIRCRAFT AND ENGINES AND THE AIRCRAFT DOCUMENTATION ARE WITHOUT DEFECT
(WHETHER OR NOT DISCOVERABLE AT DELIVERY) AND IN EVERY WAY SATISFACTORY TO
LESSEE.

8.5 No LESSOR Liability for Losses. LESSEE agrees that LESSOR will not be liable
to LESSEE, any sublessee or any Person, whether in contract or tort and however
arising, for any cost, loss or damage (consequential or otherwise) arising out
of the condition of the Aircraft, whether or not due in whole or in part to an
act or omission or the active or passive negligence of LESSOR.

8.6 No Liability to Repair or Replace. LESSOR will not be liable for any expense
in repairing or replacing any item of the Aircraft or be liable to supply
another aircraft or any item in lieu of the Aircraft or any Part thereof if the
same is lost, confiscated, damaged, destroyed or otherwise rendered unfit for
use.

 

   25   

ARTICLE 8

DISCLAIMERS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

8.7 No Waiver. Nothing in this Article 8 or elsewhere in this Lease will be
deemed to be a waiver by LESSEE of any rights it may have against Manufacturer,
the Engine manufacturer or any other Person.

 

   26   

ARTICLE 8

DISCLAIMERS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 9        MANUFACTURERS’ AND VENDORS’ WARRANTIES

9.1 Warranties. As set forth in Article 7.2.5, at Delivery LESSOR will assign to
LESSEE for the duration of the Lease Term the benefit of all warranties and
indemnities given to LESSOR by Manufacturer and the Engine manufacturer.
Effective on the Delivery Date, all other vendor warranties with respect to the
Aircraft are hereby assigned by LESSOR to LESSEE.

9.2 Reassignment. On the Termination Date, the benefit of any warranty assigned
by LESSOR to LESSEE pursuant to Article 7.2.5 will be reassigned automatically
to LESSOR or its designee. LESSEE’s rights under such warranties (including
LESSEE’s claims and rights to payment thereunder) will revert to LESSOR during
any period in which an Event of Default is continuing. LESSEE at its own cost
and expense will do all such things and execute such documents as may be
required for this purpose.

9.3 Warranty Claims. LESSEE will diligently and promptly pursue any valid claims
it may have against Manufacturer and others under such warranties with respect
to the Aircraft and will provide notice of the same to LESSOR.

 

   27   

ARTICLE 9

MANUFACTURERS’ AND VENDORS’ WARRANTIES



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 10        OPERATION OF AIRCRAFT

10.1 Costs of Operation. LESSEE will pay all costs incurred in the operation of
the Aircraft during the Lease Term, for profit or otherwise, including the costs
of flight crews, cabin personnel, fuel, oil, lubricants, maintenance, insurance,
storage, landing and navigation fees, airport charges, passenger service and any
and all other expenses of any kind or nature, directly or indirectly, in
connection with or related to the use, movement and operation of the Aircraft.
The obligations, covenants and liabilities of LESSEE under this paragraph
arising prior to return of the Aircraft to LESSOR will continue in full force
and effect, notwithstanding the termination of this Lease or expiration of the
Lease Term.

10.2 Compliance with Laws. LESSEE agrees throughout the Lease Term to maintain
operational control of the Aircraft and use the Aircraft in accordance with
applicable Laws of the State of Registration and of any country, state,
territory or municipality into or over which LESSEE may operate and in
accordance with the applicable regulations of IATA. LESSEE will not employ,
suffer or cause the Aircraft to be used in any business which is forbidden by
Law or in any manner which may render it liable to condemnation, destruction,
seizure, or confiscation by any authority. LESSEE will not permit the Aircraft
to fly to any airport or country if so doing would cause LESSOR to be in
violation of any U.S. Law.

10.3 Training. LESSEE will not use the Aircraft for testing or for training of
flight crew members other than LESSEE crew members and will not use the Aircraft
for training any more than it utilizes for training the other aircraft in its
fleet.

10.4 No Violation of Insurance Policies. LESSEE will not use or permit the
Aircraft to be used in any manner or for any purpose which is not covered by the
insurance policies LESSEE is required to carry and maintain as set forth in this
Lease. LESSEE will not carry any goods of any description excepted or exempted
from such policies or do any other act or permit to be done anything which could
reasonably be expected to invalidate or limit any such insurance policy.

10.5 Flight Charges.

 

10.5.1

LESSEE will pay promptly when due all enroute navigation charges, navigation
service charges and all other charges payable by LESSEE, and incurred during the
Lease Term, for the use of or for services provided at any airport, whether in
respect of the Aircraft or any other aircraft of LESSEE, and will indemnify and
hold LESSOR harmless in respect of the same. This indemnity will continue in
full force and effect notwithstanding the termination or expiration of the Lease
Term for any reason or the return of the Aircraft.

 

   28   

ARTICLE 10

OPERATION OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

10.5.2

If requested by LESSOR, LESSEE will provide LESSOR with a list of the airports
to which LESSEE regularly operates the Aircraft or its other aircraft. LESSEE
hereby authorizes Eurocontrol or another aviation authority or airport or
creditor claiming rights on the Aircraft to confirm the status of LESSEE’s
payments to such creditor for the Aircraft and its other aircraft, as and when
requested by LESSOR.

 

   29   

ARTICLE 10

OPERATION OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 11        SUBLEASES

11.1 No Sublease without LESSOR Consent. LESSEE WILL NOT SUBLEASE OR PART WITH
POSSESSION OF THE AIRCRAFT (EXCEPT FOR MAINTENANCE AND REPAIR) AT ANY TIME
WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR (NOT TO BE UNREASONABLY WITHHELD OR
DELAYED) AND IN ACCORDANCE WITH SUCH REQUIREMENTS AS MAY FROM TIME TO TIME BE
AGREED IN WRITING BETWEEN LESSOR AND LESSEE. THE WET LEASING OF THE AIRCRAFT
DURING THE LEASE TERM (IN WHICH LESSEE AND ITS CREWS RETAIN OPERATIONAL CONTROL
OF THE AIRCRAFT) WILL NOT BE CONSIDERED A SUBLEASE OF THE AIRCRAFT.

 

11.1.1

It shall not be unreasonable for LESSOR to withhold its consent to a sublease or
assignment unless:

(a) LESSOR and LESSOR’s Lender (if any) are satisfied (with the support of an
independent local legal opinion) that their respective interests as owner of the
Aircraft and mortgagee (if any) will be fully recognized and protected in the
jurisdiction in which the Aircraft is proposed to be based;

(b) LESSOR is satisfied (in its absolute discretion) and LESSEE has certified to
LESSOR’s Lender that the terms of the proposed sublease neither conflict nor are
inconsistent with the terms of this Lease; and

(c) the sublease is subject and subordinate to this Lease and prohibits further
derivative subleasing.

 

11.1.2

The wet leasing of the Aircraft during the Lease Term (in which LESSEE and its
crews retain operational control of the Aircraft) will not be considered a
sublease of the Aircraft and will be permitted without LESSOR’s consent,
provided that (a) the Aircraft remains registered in the State of Registration,
(b) the Aircraft will neither be based nor operated in a Prohibited Country,
(c) LESSEE provides LESSOR with either a certified copy of the applicable
provisions from the wet lease agreement or an officer’s certificate indicating
whether LESSEE or the wet lessee will be responsible for maintaining the primary
passenger, baggage and cargo liability insurance relating to operation under the
wet lease and (d) LESSEE complies with Article 18.4.

11.2 Subleasing Proposal Fee. LESSEE will indemnify LESSOR on demand for all
out-of-pocket expenses (including legal fees) incurred in connection with
LESSOR’s assessment of the subleasing proposal or its implementation.

 

   30   

ARTICLE 11

SUBLEASES



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

11.3 Any Approved Sublease. Any sublease approved by LESSOR will be for a term
no greater than the remaining Lease Term and contain provisions consistent with
this Lease protecting LESSOR’s title to the Aircraft, providing appropriate
LESSOR indemnities, regarding the maintenance and repair standards for the
Aircraft, concerning the insurances which will be carried by the sublessee and
the circumstances which constitute a Total Loss of the Aircraft. Any such
sublease will be subject and subordinate to this Lease. In its sole discretion,
LESSOR may require an opinion of counsel in connection with such sublease,
including LESSOR’s rights to repossess the Aircraft in the event of an Event of
Default hereunder or under the sublease. LESSEE will not amend the terms of any
approved sublease without the prior written consent of LESSOR, which will not be
unreasonably withheld.

11.4 Assignment of Sublease. At the request of LESSOR, any approved sublease
will be assigned to LESSOR as security. LESSEE will deliver the original
counterpart of the sublease to LESSOR and make any filings necessary to protect
LESSOR’s security interest.

11.5 Continued Responsibility of LESSEE. LESSEE will continue to be responsible
for performance of its obligations under this Lease during any period of
sublease or wet lease.

 

   31   

ARTICLE 11

SUBLEASES



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 12        MAINTENANCE OF AIRCRAFT

12.1 General Obligation. During the Lease Term and until the Aircraft is
returned to LESSOR in the condition required by this Lease, LESSEE alone has the
obligation, at its expense, to maintain and repair the Aircraft, Engines and all
of the Parts (a) in accordance with the Maintenance Program, (b) in accordance
with the rules and regulations of the Aviation Authority, (c) in accordance with
Manufacturer’s type design, (d) in accordance with any other regulations or
requirements necessary in order to maintain a valid Certificate of Airworthiness
for the Aircraft and meet the requirements at all times during the Lease Term
and upon return of the Aircraft to LESSOR for issuance of a standard Certificate
of Airworthiness for transport category aircraft issued by the FAA in accordance
with FAR Part 21 (except during those periods when the Aircraft is undergoing
maintenance or repairs as required or permitted by this Lease and to the extent
in conflict with the requirements of the Aviation Authority or the applicable
aviation authority of the Manufacturer) and (e) in the same manner and with the
same care as used by LESSEE with respect to similar aircraft and engines
operated by LESSEE and without in any way discriminating against the Aircraft.

12.2 Specific Obligations. Without limiting Article 12.1, LESSEE agrees that
such maintenance and repairs will include but will not be limited to each of the
following specific items:

(a) performance in accordance with the Maintenance Program of all routine and
non-routine maintenance work;

(b) incorporation in the Aircraft of all Airworthiness Directives, all alert
service bulletins of Manufacturer, Engine manufacturer and other vendors or
manufacturers of Parts incorporated on the Aircraft and any service bulletins
which must be performed in order to maintain the warranties on the Aircraft,
Engines and Parts;

(c) incorporation in the Aircraft of all other service bulletins of
Manufacturer, the Engine manufacturer and other vendors which LESSEE schedules
to adopt within the Lease Term for the rest of its A319 aircraft fleet. It is
the intent of the parties that the Aircraft will not be discriminated from the
rest of LESSEE’s fleet in service bulletin compliance (including method of
compliance) or other maintenance matters. LESSEE will not discriminate against
the Engines with respect to Overhaul build standards and life limited part
replacements;

(d) incorporation in the Maintenance Program for the Aircraft of a corrosion
prevention and control program as recommended by Manufacturer, the Aviation
Authority and the FAA and the correction of any discrepancies in accordance with
the recommendations of Manufacturer and the Structural Repair Manual. In
addition, all inspected areas will be properly treated with corrosion inhibitor
as recommended by Manufacturer;

 

   32   

ARTICLE 12

MAINTENANCE OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(e) incorporation into the Maintenance Program of an anti-fungus/biological
growth and contamination prevention, control and treatment program of all fuel
tanks in accordance with Manufacturer’s approved procedures;

(f) providing LESSOR with written summaries of all sampling programs involving
or affecting the Aircraft;

(g) maintaining in English and keeping in an up-to-date status the records and
historical documents set forth in Attachment 1 of Exhibit K;

(h) maintaining historical records, in English, for condition-monitored, hard
time and life limited Parts (including tags from the manufacturer of such Part
or a repair facility which evidence that such Part is new or overhauled and
establish authenticity, total time in service and time since overhaul for such
Part), the hours and cycles the Aircraft and Engines operate and all maintenance
and repairs performed on the Aircraft;

(i) properly documenting all repairs, Modifications and alterations and the
addition, removal or replacement of equipment, systems or components in
accordance with the rules and regulations of the Aviation Authority and
reflecting such items in the Aircraft Documentation. In addition, all repairs to
the Aircraft will be accomplished in accordance with Manufacturer’s Structural
Repair Manual (or FAA-approved data supported by FAA Form 8110-3 or equivalent).
All Modifications and alterations will also be accomplished in accordance with
FAA-approved data supported by FAA Form 8110-3 or equivalent; and

(j) ensuring that Overhauls are accomplished utilizing maintenance and quality
control procedures approved by the Aviation Authority and that the repair agency
provides a complete record of all work performed during the course of such
Overhaul and certifies that such Overhaul was accomplished, that the equipment
is airworthy and released for return to service and that the Overhaul was in
conformity with the original type design.

 

   33   

ARTICLE 12

MAINTENANCE OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

12.3

Replacement of Parts.

 

12.3.1

LESSEE, at its own cost and expense, will promptly replace all Parts which may
from time to time become worn out, lost, stolen, destroyed, seized, confiscated,
damaged beyond repair or rendered unfit or beyond economical repair (BER) for
use for any reason. In the ordinary course of maintenance, service, repair,
Overhaul or testing, LESSEE may remove any Part provided that LESSEE replaces
such Part as promptly as practicable. All replacement Parts will (a) be free and
clear of all Security Interests (except Permitted Liens) of any kind or
description, (b) be in airworthy condition and of at least equivalent model,
service bulletin and modification status and have a value and utility at least
equal to the Parts replaced, assuming such replaced Parts were in the condition
and repair required to be maintained by the terms hereof and (c) have a current
“serviceable tag” of the manufacturer or maintenance facility providing such
items to LESSEE, indicating that such Parts are new, serviceable or Overhauled.
With respect to replacement modules in an Engine, the replacement module will
not have been previously operated at a higher thrust rating than the replaced
module. So long as a substitution meets the requirements of the Maintenance
Program and Aviation Authority, LESSEE may substitute for any Part a part that
does not meet the requirements of the foregoing sentence if a complying Part
cannot be procured or installed within the available groundtime of the Aircraft
and as soon as practicable the noncomplying part is removed and replaced by a
complying Part.

 

12.3.2

All Parts removed from the Airframe or any Engine will remain the property of
LESSOR and subject to this Lease no matter where located, until such time as
such Parts have been replaced by Parts (which have been incorporated or
installed in or attached to the Airframe or such Engine) which meet the
requirements for replacement Parts specified above and title to such replacement
Parts has passed to LESSOR under the Laws of the State of Registration and lex
situs. To the extent permitted by the Laws of the State of Registration and the
lex situs it is the intent of LESSOR and LESSEE that without further act and
immediately upon any replacement Part becoming incorporated, installed or
attached to the Airframe or an Engine as above provided, (a) title to the
removed Part will thereupon vest in LESSEE, free and clear of all rights of
LESSOR or LESSOR’s Liens, (b) title to the replacement Part will thereupon vest
in LESSOR free and clear of all rights of LESSEE and (c) such replacement Part
will become subject to this Lease and be deemed to be a Part hereunder to the
same extent as the Parts originally incorporated or installed in or attached to
the Airframe or such Engine.

 

   34   

ARTICLE 12

MAINTENANCE OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

12.4

Removal of Engines.

 

12.4.1

If an Engine is removed for testing, service, repair, maintenance, Overhaul
work, alterations or modifications, title to such Engine will at all times
remain vested in LESSOR.

 

12.4.2

LESSEE will be entitled to remove any of the Engines from the Aircraft and
install another engine or engines on the Aircraft, provided that LESSEE complies
with each of the following obligations:

(a) the insurance requirements set forth in Article 18 and Exhibit C are in
place;

(b) LESSEE ensures that the identification plates referred to in Article 15 are
not removed from any Engine upon such Engine being detached from the Aircraft;
and

(c) title to the Engine remains with LESSOR free from all Security Interests
(except Permitted Liens) regardless of the location of the Engine or its
attachment to or detachment from the Aircraft.

12.5 Pooling of Engines and Parts. With LESSOR’s prior written consent, not to
be unreasonably withheld, LESSEE may subject the Engines and Parts to normal
interchange or pooling agreements with responsible international scheduled
commercial air carriers customary in the airline industry and entered into by
LESSEE in the ordinary course of its business with respect to its entire A319
fleet so long as (a) in the case of pooling of an Engine, such Engine is
returned to LESSEE within two (2) months, (b) no transfer of title to the Engine
occurs, (c) all other terms of this Lease continue to be observed with respect
to the Engines or Parts, including but not limited to Articles 8, 10, 12, 14,
15, 16, 17, 18 and 19 and (d) LESSEE continues to be fully responsible to LESSOR
for the performance of all of its obligations hereunder.

12.6 Installation of Engines on other aircraft. Any Engine removed from the
Aircraft may be installed on another aircraft in LESSEE’s fleet which utilizes
engines of the same type as the Engine only if one of the situations described
in this Article 12.6 exists:

 

12.6.1

LESSEE or LESSOR has title to such other aircraft free and clear of all Security
Interests (except Permitted Liens).

 

12.6.2

LESSEE, LESSOR and all of the Creditors of LESSEE of such aircraft enter into an
engines cooperation agreement in form and substance acceptable to LESSOR in
which each party agrees to recognize one another’s rights in the engines. LESSEE
will reimburse LESSOR and its Lender for their reasonable attorneys’ fees and
costs in negotiating and finalizing engine cooperation agreement arrangements
with LESSEE and its Creditors.

 

   35   

ARTICLE 12

MAINTENANCE OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

12.6.3

Such other aircraft is subject to a Creditor Agreement (but no other Security
Interests except Permitted Liens) which by its terms expressly or effectively
states that such Creditor and its successors and assigns will not acquire any
right, title or interest in any Engine by reason of such Engine being installed
on such aircraft. To evidence the foregoing, at or before Delivery, LESSEE will
provide LESSOR with an opinion of counsel and officer’s certificate as to this
matter (and such an opinion of counsel and officer’s certificate will be
provided during the Lease Term with respect to other Creditor Agreements
regarding aircraft entering LESSEE’s operating fleet subsequent to Delivery).
LESSEE hereby agrees that if LESSOR’s title to an Engine is in fact impaired
under any such Creditor Agreement, such impairment will be a Total Loss of such
Engine and the provisions of Article 19.5 will apply. To the extent another
Creditor Agreement contains such provisions, then LESSOR hereby agrees for the
benefit of the Creditor of such Creditor Agreement that neither LESSOR nor its
successors or assigns will acquire or claim any right, title or interest in any
engine in which LESSEE or another Creditor has an interest as a result of such
engine being installed on the Airframe.

12.7 Engine Thrust Rating. If an Engine is utilized by LESSEE on the Aircraft or
on any other airframe (or if the Engine is utilized by any sublessee or user
under a pooling arrangement in accordance with this Lease) at a thrust rating
greater than the thrust rating set forth in Exhibit A, LESSEE will promptly
notify LESSOR and the Engine Reserve amounts set forth in Article 5.4.1 will be
increased in an amount proportional to the accelerated rate of deterioration of
the Engine resulting from the increased thrust rating.

 

12.8

Modifications.

 

12.8.1

No modification, alteration, addition or removal to the Aircraft
(“Modification”) expected to cost over *                              U.S.
Dollars (US$ *             ) or deviation from the Aircraft’s original type
design or configuration will be made without the prior written consent of
LESSOR, which consent will not be unreasonably withheld. “Modifications” do not
include Airworthiness Directives or Manufacturer’s recommended service
bulletins, for which LESSOR’s consent is not required.

 

12.8.2

LESSOR may review LESSEE’s proposed designs, plans, engineering drawings and
diagrams, and flight and maintenance manual revisions for any proposed
Modification. If requested by LESSOR, LESSEE will furnish LESSOR (at LESSEE’s
expense) with such documents in final form and any other documents required by
Law, as a result of such Modification. All Modifications incorporated on the
Aircraft will be properly documented in the Aircraft Documentation and be fully
approved by the Aviation Authority.

 

   36   

ARTICLE 12

MAINTENANCE OF AIRCRAFT

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

12.8.3

Notwithstanding any other provision of this Lease, no Modification will be made
which has the effect of decreasing the utility or value of the Aircraft or
invalidating any warranty applicable to the Aircraft.

 

12.8.4

No Modification will be made by LESSEE if an Event of Default exists and is
continuing hereunder.

 

12.8.5

Unless otherwise agreed by LESSOR in writing, all permanent or structural
Modifications will forthwith become a part of the Aircraft and LESSEE
relinquishes to LESSOR all rights and title thereto. However, all temporary and
non-structural Modifications will remain the property of LESSEE and, at LESSOR’s
request and LESSEE’s cost, will be removed from the Aircraft prior to return of
the Aircraft, with LESSEE restoring the Aircraft to the condition it was in
prior to the Modification in a manner cosmetically acceptable to LESSOR.
Notwithstanding the foregoing, no such removal will be permitted without
LESSOR’s permission after the occurrence of an Event of Default hereunder and
immediately upon the occurrence of an Event of Default hereunder, without the
requirement of any further act or notice, all right, title and interest in such
Modifications will immediately vest in LESSOR, provided that if such Event of
Default is remedied or waived, all rights title and interest in such
Modification will without requirement for any further act or notice immediately
revest in LESSEE (unless LESSOR has exercised any or all of its rights pursuant
to the Lease on account of such Event of Default).

 

12.8.6

LESSOR will bear no liability for the cost of Modifications of the Aircraft
whether in the event of grounding or suspensions of certification, or for any
other cause.

12.9 Performance of Work by Third Parties. Whenever maintenance and repair work
on the Aircraft or Engines will be regularly performed by a Person other than
LESSEE, such Person will be an FAA-authorized repair station.

 

12.10

Reporting Requirements.

 

12.10.1

Commencing with a report furnished ten (10) days after the end of the calendar
month in which Delivery occurs, LESSEE will furnish to LESSOR a Monthly Report
in English in the form attached hereto as Exhibit L. Each Monthly Report will be
furnished within ten (10) days after the end of each calendar month, except that
the Monthly Report pertaining to the last month (or any portion thereof) of the
Lease Term will be furnished to LESSOR on the Termination Date.

 

   37   

ARTICLE 12

MAINTENANCE OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

12.10.2

Within thirty (30) days after completion of each “C” check on the Aircraft,
LESSEE will provide LESSOR with a Technical Evaluation Report for the Aircraft
in the form and substance of Exhibit M, as revised.

12.11 Information Regarding Maintenance Program. LESSEE will provide LESSOR with
a copy of or information regarding the Maintenance Program for the Aircraft, as
requested by LESSOR.

12.12 LESSOR Rights to Inspect Aircraft. On reasonable notice, LESSOR and/or its
authorized agents or representatives will have the right to inspect the Aircraft
and Aircraft Documentation. LESSOR agrees that such requests will be coordinated
with LESSEE so as to cause the minimum practical disturbance to LESSEE’s
operation or its personnel. LESSEE agrees to cooperate with LESSOR in making the
Aircraft and Aircraft Documentation available to such authorized technical
teams. LESSOR will have no duty to make any such inspection and will not incur
any liability or obligation by reason of (and LESSEE’s indemnity obligations
pursuant to Article 17 will apply notwithstanding) not making any such
inspection or by reason of any reports it receives or any reviews it may make of
the Aircraft records.

 

   38   

ARTICLE 12

MAINTENANCE OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 13        USE OF RESERVES

13.1 Airframe Reserves. LESSOR will reimburse LESSEE from the Airframe Reserves
for the actual cost of the structural inspection portion of completed scheduled
5 year, 10 year or 24,000 flight cycle complete zonal and structural checks as
described in the MPD and the rectification of any structural deficiencies
resulting from such inspections, with work performed for all other causes
excluded, including those causes set forth in Article 13.5. Subject to Article
16.1 and excluding handling, packaging and shipping charges, reimbursement will
be made up to the amount in the Airframe Reserve.

 

13.2

Engine Performance Restoration Reserves.

 

13.2.1

Subject to the limitations set forth in Article 13.2.2, LESSOR will reimburse
LESSEE from the Engine Performance Restoration Reserves for the actual cost
associated with performance restoration or the replacement of life limited parts
or permanent repair of on-condition parts in the basic Engine during completed
Engine shop visits (i.e. heavy maintenance visits) requiring off-wing teardown
and/or disassembly, with work performed for all other causes excluded, including
those causes set forth in Article 13.5. Subject to Articles 13.2.2 and 16.1 and
excluding handling, packaging and shipping charges, reimbursement for an Engine
will be made up to the amount in the Engine Performance Restoration Reserves
applicable to such Engine.

 

13.2.2

Reimbursement from the Engine Performance Restoration Reserves will be limited
as to each module of such Engine in accordance with the following percentages of
the remaining total amount in the Engine Performance Restoration Reserves for
such Engine:

*     %    Fan & Accessory Gearbox

*     %    High Pressure Compressor

*     %    High Pressure Turbine

*     %    Low Pressure Turbine

13.3 Engine LLP Reserves. LESSOR will reimburse LESSEE from the Engine LLP
Reserves for an Engine for the actual out-of-pocket materials cost without
overhead, mark-up or profit factor associated with the replacement of
life-limited Parts in such Engine during completed Engine shop visits (i.e.
heavy maintenance visits) requiring off-wing teardown and/or disassembly, with
work performed for all other causes excluded, including those causes set forth
in Article 13.5. Subject to Article 16.1 and excluding exchange fees and
handling, packaging and shipping charges, reimbursement for replacement of
life-limited Parts in an Engine will be made up to the amount in the Engine LLP
Reserves applicable to such Engine at the time of removal of such Engine.

 

   39   

ARTICLE 13

USE OF RESERVES

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

13.4 Reimbursement. LESSEE will be entitled to reimbursement from the Reserves
after the work is completed and the Airframe or Engine has left the repair
agency, by submitting invoices and proper documentation within six (6) months
after completion of the work. For the Airframe, proper documentation includes a
list of all routine and non-routine work cards with corresponding references to
the MPD and an itemized labor and materials report. For the Engine, proper
documentation includes a description of the reason for removal, a shop teardown
report, a shop findings report, a full description of the workscope and complete
disk records for the Engine both prior to and after the shop visit. Both the
invoice supplied by the Engine repair facility and that submitted by LESSEE to
LESSOR with respect to an Engine will state whether or not credits were provided
due to life remaining on any removed Engine Parts and the amount of any such
credits will be itemized.

13.5 Reimbursement Adjustment. By way of example, among the exclusions from
reimbursement are those items resulting from repairs covered by LESSEE’s or a
third party’s insurance, (deductibles being for the account of LESSEE) or
warranties or required as a result of an Airworthiness Directive, manufacturer’s
service bulletin, faulty maintenance or installation, improper operations,
misuse, neglect, accident, incident, ingestion, or other accidental cause.
Reimbursement from the Reserves will not be available for the APU, quick engine
change (QEC) Parts, thrust reversers, Landing Gear or any of their associated
components. All invoices subject to reimbursement from LESSOR will be reduced
(by adjustment between LESSEE and LESSOR retroactively if necessary) by the
actual amounts received by LESSEE on account of such work from responsible third
parties or other sources, such as insurance proceeds, manufacturer’s warranties,
guarantees, concessions and credits (including, with respect to Engines, credits
due to life remaining on any removed Engine Parts).

13.6 Costs in Excess of Reserves. LESSEE will be responsible for payment of all
costs in excess of the amounts reimbursed hereunder. If on any occasion the
balance in the Airframe or an Engine Reserve is insufficient to satisfy a claim
for reimbursement in respect of the Airframe or such Engine, the shortfall may
not be carried forward or made the subject of any further claim for
reimbursement.

13.7 Reimbursement after Termination Date. LESSEE may not submit any invoice for
reimbursement from the Reserves after the Termination Date unless on or prior to
such date LESSEE has notified LESSOR in writing that such outstanding invoice
will be submitted after the Termination Date and the anticipated amount of such
invoice. So long as LESSEE has provided such notice to LESSOR, LESSEE may then
submit such outstanding invoice at any time within six (6) months after the
Termination Date. Subject to the foregoing, any balance remaining in the
Airframe and Engine Reserves on the Termination Date, including termination on
account of a Total Loss of the Aircraft, will be retained by LESSOR.

 

   40   

ARTICLE 13

USE OF RESERVES



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 14        TITLE AND REGISTRATION

14.1 Title to the Aircraft During Lease Term. Title to the Aircraft will be and
remain vested in LESSOR. LESSOR and LESSEE intend this Lease to be a “true
lease”. LESSEE will have no right, title or interest in the Aircraft except as
provided in this Lease.

14.2 Registration of Aircraft. LESSEE at its sole cost and expense will
(a) register and maintain registration of the Aircraft in the name of LESSOR at
the register of aircraft in the State of Registration and (b) from time to time
take all other steps then required by Law (including the Geneva Convention if
applicable) or by practice, custom or understanding or as LESSOR may reasonably
request to protect and perfect LESSOR’s interest in the Aircraft and this Lease
in the State of Registration or in any other jurisdictions in or over which
LESSEE may operate the Aircraft.

14.3 Filing of this Lease. To the extent permitted by Law and in accordance with
the requirements of the Law from time to time, LESSEE at its sole cost and
expense will cause this Lease to be kept, filed, recorded and refiled or
rerecorded in the State of Registration and in any other offices necessary to
protect LESSOR’s rights hereunder.

14.4 Evidence of Registration and Filings. As LESSOR may reasonably request from
time to time, LESSEE will furnish to LESSOR an opinion of counsel or other
evidence reasonably satisfactory to LESSOR of the registrations and filings
required hereunder.

 

   41   

ARTICLE 14

TITLE AND REGISTRATION



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 15        IDENTIFICATION PLATES

LESSOR will affix and LESSEE will at all times maintain on the Airframe, each
Engine and the APU the identification plates containing the following legends or
any other legend requested by LESSOR in writing:

 

15.1

Airframe Identification Plates.

 

Location:    One to be affixed to the Aircraft structure above the forward entry
door adjacent to and not less prominent than that of Manufacturer’s data plate
and another in a prominent place on the flight deck. Size:    No smaller than 4”
x 6”. Legend:   

“THIS AIRCRAFT IS OWNED BY *                                      

 

*                                                      

 

MANUFACTURER’S SERIAL NO: (TBD)

 

OWNER’S ADDRESS:

 

*                                                              
                    

 

*                                                  

 

*                                          

United States of America

 

Telex:    *                                      

 

Fax:    *                             

 

15.2

Engine Identification Plates.

 

Location:    The legend on the plate must be no less prominent than the Engine
data plate and must be visible. Size:    No smaller than 2” x 6”. Legend:   

“THIS ENGINE IS OWNED BY *                                                  

 

*                                                              
                                                 

 

USA.”

 

   42   

ARTICLE 15

IDENTIFICATION PLATES

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 16        TAXES

16.1 General Obligation of LESSEE. Except as set forth in Article 16.2, LESSEE
agrees to pay promptly when due, and to indemnify and hold harmless LESSOR on a
full indemnity basis from, all license and registration fees and all taxes,
fees, levies, imposts, duties, charges, deductions or withholdings of any nature
(including without limitation any value added, franchise, transfer, sales, gross
receipts, use, business, excise, turnover, personal property, stamp or other
tax) together with any assessments, penalties, fines, additions to tax or
interest thereon, however or wherever imposed (whether imposed upon LESSEE,
LESSOR, on all or part of the Aircraft, the Engines or otherwise), by any
Government Entity or taxing authority in the U.S., Macau or any foreign country
or by any international taxing authority (including the City or County of *
                ),.upon or with respect to, based upon or measured by any of the
following (collectively, “Taxes”):

(a) the Aircraft, the Engines or any Parts;

(b) the use, operation or maintenance of the Aircraft or carriage of passengers
or freight during the Lease Term;

(c) this Lease, the payments due hereunder and the terms and conditions hereof;
and

(d) the delivery, import or export, return, sale, payment of Total Loss Proceeds
or other disposition of the Aircraft.

16.2 Exceptions to Indemnity. The indemnity provided for in Article 16.1 does
not extend to any of the following Taxes:

(a) Taxes imposed by the U.S. or the State of *                 on the net
income, gross receipts, capital or net worth of LESSOR;

(b) Taxes imposed by any other country or jurisdiction (including a jurisdiction
to which LESSOR may move its principal place of business) on the net income,
gross receipts, capital or net worth of LESSOR but only to the extent such Taxes
were not in any way connected with, due to or arising out of this Lease or
LESSEE’S use and operation of the Aircraft or to the extent such Taxes would
have been imposed notwithstanding this Lease, the payments due hereunder or
LESSEE’s use and operation of the Aircraft.

 

   43   

ARTICLE 16

TAXES

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(c) Taxes attributable to the period prior to Delivery or after return of the
Aircraft to LESSOR in accordance with this Lease;

(d) Taxes attributable to LESSOR’s gross negligence, willful misconduct or
breach of this Lease; or

(e) Taxes imposed as a result of LESSOR’s voluntary transfer or other
disposition (including financing) of the Aircraft or this Lease except a
transfer or sale resulting from an Event of Default hereunder or the loss of the
Aircraft or any part thereof (if and to the extent such Taxes exceed the Taxes
which would have been imposed and in respect of which LESSEE would have been
liable to indemnify LESSOR under this Lease had LESSOR not so transferred its
interest).

16.3 After-Tax Basis. The amount which LESSEE is required to pay with respect to
any Taxes indemnified against under Article 16.1 is an amount sufficient to
restore LESSOR on an after-tax basis to the same position LESSOR would have been
in had such Taxes not been incurred.

16.4 Timing of Payment. Any amount payable to LESSOR pursuant to this Article 16
will be paid within ten (10) days after receipt of a written demand therefor
from LESSOR accompanied by a written statement describing in reasonable detail
the basis for such indemnity and the computation of the amount so payable
provided, however, that such amount need not be paid by LESSEE prior to the
earlier of (a) the date any Tax is payable to the appropriate Government Entity
or taxing authority or (b) in the case of amounts which are being contested by
LESSEE in good faith or by LESSOR pursuant to Article 16.5, the date such
contest is finally resolved.

16.5 Contests. If claim is made against LESSOR for Taxes with respect to which
LESSEE is liable for a payment or indemnity under this Lease, LESSOR will
promptly give LESSEE notice in writing of such claim provided, however, that
LESSOR’s failure to give notice will not relieve LESSEE of its obligations
hereunder unless such failure materially impairs or precludes LESSEE’s ability
to contest the claim. So long as (a) a contest of such Taxes does not involve
any danger of the sale, forfeiture or loss of the Aircraft or any interest
therein, (b) if LESSOR so requests, LESSEE has provided LESSOR with an opinion
of independent tax counsel that a reasonable basis exists for contesting such
claim and (c) adequate reserves have been made for such Taxes or, if required,
an adequate bond has been posted, then LESSOR at LESSEE’s written request will
in good faith, with due diligence and at LESSEE’s expense, contest (or permit
LESSEE to contest in the name of LESSEE or LESSOR) the validity, applicability
or amount of such Taxes. Provided that there is no danger of sale, forfeiture or
loss of the Aircraft or any interest therein, LESSOR will not settle or
compromise any claim for which it is seeking indemnification and

 

   44   

ARTICLE 16

TAXES



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

which LESSEE has elected to contest (and LESSEE has provided LESSOR with written
notice of its election to contest) without the prior written consent of LESSEE,
which consent will not be unreasonably withheld.

16.6 Refunds. Upon receipt by LESSOR of a refund of all or any part of any Taxes
(including any deductions or withholdings referred to in Article 5.7) which
LESSEE has paid, LESSOR will pay to LESSEE the net amount of such Taxes
refunded.

16.7 Cooperation in Filing Tax Returns. LESSEE and LESSOR will cooperate with
one another in providing information which may be reasonably required to fulfill
each party’s tax filing requirements and any audit information request arising
from such filing.

16.8 Survival of Obligations. The representations, warranties, indemnities and
agreements of LESSEE provided for in this Article 16 will survive the
Termination Date.

 

   45   

ARTICLE 16

TAXES



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 17         INDEMNITIES

17.1 General Indemnity. Except as set forth in Article 17.2, LESSEE agrees to
indemnify and hold harmless LESSOR and its officers, directors, employees,
agents and shareholders (individually an “Indemnitee” and collectively
“Indemnitees”) from any and all liabilities, obligations, losses, damages,
penalties, claims, actions, suits, costs, disbursements and expenses (including
legal fees, costs and related expenses) of every kind and nature, whether or not
any of the transactions contemplated by this Lease are consummated (collectively
“Expenses”), which are imposed on, incurred by or asserted against any
Indemnitee and which are in any way relating to, based on or arising out of any
of the following:

(a) this Lease or any transactions contemplated hereby;

(b) the operation, possession, use, non-use, control, leasing, subleasing,
maintenance, storage, Overhaul, testing, inspections or acceptance flights at
return of the Aircraft, any Engine or any Part during the Lease Term by LESSEE,
any sublessee or any other Person, whether or not the same is in compliance with
the terms of this Lease, including without limitation claims for death, personal
injury, property damage, other loss or harm to any Person and claims relating to
any Laws, including without limitation environmental control, noise and
pollution laws, rules or regulations;

(c) the manufacture, design, acceptance, rejection, delivery, return, sale after
an Event of Default, import, export, condition, repair, modification, servicing,
rebuilding, enforcement of warranties whether in LESSOR’s or LESSEE’s name,
customer and product support provided by Manufacturer and other vendors,
airworthiness, registration, reregistration, performance, sublease,
merchantability, fitness for use, substitution or replacement of the Aircraft,
Engine or any Part under this Lease or other transfer of use or possession of
the Aircraft, Engine or any Part, including under a pooling or interchange
arrangement, including without limitation latent and other defects, whether or
not discoverable and patent, trademark or copyright infringement;

(d) any non-compliance by LESSEE with any term of this Lease or the falsity or
inaccuracy of any representation or warranty of LESSEE set forth herein;

(e) the prevention or attempt to prevent the arrest, confiscation, seizure,
taking in execution, impounding, forfeiture or detention of the Aircraft, or in
securing the release of the Aircraft; or

 

   46   

ARTICLE 17

INDEMNITIES



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(f) as a consequence of any Default in payment by LESSEE of any sum to be paid
by LESSEE when due under this Lease or any other Default by LESSEE in the due
and punctual performance of its obligations under this Lease.

The foregoing indemnity by LESSEE is intended to include and cover any Expense
to which an Indemnitee may be subject (in contract, tort, strict liability or
under any other theory) regardless of the negligence, active or passive or any
other type, of such Indemnitee, so long as such Expense does not fall within any
of the exceptions listed in Article 17.2.

17.2 Exceptions to General Indemnities. The indemnity provided for in Article
17.1 will not extend to Expenses of any Indemnitee to the extent resulting from
or arising out of any of the following:

(a) Expenses which LESSEE and LESSOR mutually agree or, absent mutual agreement,
are judicially determined to have resulted from the willful misconduct of such
Indemnitee;

(b) Expenses which LESSEE and LESSOR mutually agree or, absent mutual agreement,
are judicially determined to be attributable to acts or events which occur after
the Termination Date and return of the Aircraft to LESSOR in the condition
required hereunder, but in any such case only to the extent not attributable to
acts or omissions of LESSEE;

(c) Expenses representing Taxes, it being acknowledged that the terms of Article
16 apply exclusively to LESSEE’s indemnity obligations with respect to Taxes;

(d) Expenses due to the breach by LESSOR of its covenant of quiet enjoyment
pursuant to Article 21.2 (except to the extent covered by LESSEE’s insurances);

(e) administrative Expenses which are in the ordinary and usual operating and
overhead expense of the relevant Indemnitee;

(f) Expenses, other than those Taxes referred to in Article 16.2, which arise as
a result of a LESSOR’s Lien or any financing in connection with the Aircraft; or

(g) Expenses which are provided for in another indemnity provision in this
Lease.

17.3 After-Tax Basis. The amount which LESSEE will be required to pay with
respect to any Expense indemnified against under Article 17.1 will be an amount
sufficient to restore the Indemnitee, on an after-tax basis, to the same
position such Indemnitee would have been in had such Expense not been incurred.

 

   47   

ARTICLE 17

INDEMNITIES



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

17.4 Timing of Payment. It is the intent of the parties that each Indemnitee
will have the right to indemnification for Expenses hereunder as soon as a claim
is made and as soon as an Expense is incurred, whether or not such claim is
meritorious and whether or not liability is established (but subject to Article
17.8). LESSEE will pay an Indemnitee for Expenses pursuant to this Article 17
within ten (10) days after receipt of a written demand therefor from such
Indemnitee accompanied by a written statement describing in reasonable detail
the basis for such indemnity.

17.5 Subrogation. Upon the payment in full of any indemnity pursuant to this
Article 17 by LESSEE, LESSEE will be subrogated to any right of the Indemnitee
in respect of the matter against which such indemnity has been made. LESSOR
will, or LESSOR will use its reasonable efforts, to procure that such Indemnitee
will provide such assistance as may be reasonably requested by LESSEE to pursue
any rights which LESSEE has as a result of such subrogation.

17.6 Notice. Each Indemnitee and LESSEE will give prompt written notice one to
the other of any liability of which such party has knowledge for which LESSEE
is, or may be, liable under Article 17.1 provided, however, that failure to give
such notice will not terminate any of the rights of Indemnitees under this
Article 17 except to the extent that LESSEE has been materially prejudiced by
the failure to provide such notice.

17.7 Refunds. If any Indemnitee obtains a recovery of all or any part of any
amount which LESSEE has paid to such Indemnitee, such Indemnitee will pay to
LESSEE the net amount recovered by such Indemnitee.

17.8 Defense of Claims. Unless a Default has occurred and is continuing, LESSEE
and its insurers will have the right (in each such case at LESSEE’s sole
expense) to investigate or, provided that LESSEE or its insurers have not
reserved the right to dispute liability with respect to any insurance policies
pursuant to which coverage is sought, defend or compromise any claim covered by
insurance for which indemnification is sought pursuant to Article 17.1 and each
Indemnitee will cooperate with LESSEE or its insurers with respect thereto. If
LESSEE or its insurers are retaining attorneys to handle such claim, such
counsel must be reasonably satisfactory to the Indemnitees. If not, the
Indemnitees will have the right to retain counsel of their choice at LESSEE’s
expense. Unless there is a danger of impairment to the Aircraft’s title, no
Indemnitee will settle or compromise any claim for which it is seeking
indemnification and for which LESSEE has given written notice to LESSOR of its
election to contest, without the prior written consent of LESSEE, which consent
will not be unreasonably withheld.

17.9 Survival of Obligation. Notwithstanding anything in this Lease to the
contrary, the provisions of this Article 17 will survive the Termination Date
and continue in full force and effect notwithstanding any breach by LESSOR or
LESSEE of the terms of this Lease, the termination of the lease of the Aircraft
to LESSEE under this Lease or the repudiation by LESSOR or LESSEE of this Lease.

 

   48   

ARTICLE 17

INDEMNITIES



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 18        INSURANCE

18.1 Categories of Insurance. Throughout the Lease Term and until the
Termination Date LESSEE will, at its own expense, effect and maintain in full
force and effect the types of insurance and amounts of insurance (including
deductibles) described in Exhibit C through such brokers and with such insurers,
as may be approved by LESSOR, such approval not to be unreasonably withheld, in
London or New York or such other insurance markets as mutually agreed upon by
the parties.

18.2 Write-back of any Date Recognition Exclusion. In the event any of LESSEE’s
insurances (either the primary insurance or the reinsurance) contain any date
recognition exclusion clause or similar clause excluding from such insurance
coverage damage to any property (including the Aircraft) or death or injury to
any person on account of accidents, incidents or occurrences caused by date
recognition or other Year 2000-related problems, LESSEE at its cost will obtain
for the benefit of itself and LESSOR the broadest write-back available in the
London insurance market with respect to such exclusion.

18.3 Insurance for Indemnities. The insurance referred to in Article 18.1 will
in each case include and insure (to the extent of the risks covered by the
policies) the indemnity provisions of Article 17 and LESSEE will maintain such
insurance of the indemnities for a minimum of two (2) years following the
Termination Date.

18.4 Insurance for Wet Lease Operations. In the event LESSOR is performing wet
lease operations with the Aircraft pursuant to Article 11.1.2 and the wet lessee
is carrying the primary passenger, baggage cargo liability insurance with
respect to the flights, then such insurance must contain the endorsements set
forth in LESSEE’s own insurance certificate as required under the Lease.
Moreover, LESSEE will at all times carry contingent passenger, baggage and cargo
liability insurances for such flights. Prior to commencement of wet lease
operations for a particular wet lessee, LESSOR will receive certificates of
insurance from the insurance brokers for LESSEE and, if applicable, the wet
lessee evidencing such coverages.

18.5 Renewal. Not less than five (5) Business Days before the expiration or
termination date of any insurance required hereunder, LESSEE will provide LESSOR
with fax confirmation from LESSEE’s insurance brokers that renewed certificates
of insurance evidencing the renewal or replacement of such insurance and
complying with Exhibit C will be issued on the termination date of the prior
certificate. Within seven (7) days after such renewal, LESSEE will furnish its
brokers’ certificates of insurance to LESSOR.

 

   49   

ARTICLE 18

INSURANCE



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

18.6 Assignment of Rights by LESSOR. If LESSOR assigns all or any of its rights
under this Lease as permitted by this Lease or otherwise disposes of any
interest in the Aircraft to any other Person, LESSEE will, upon request, procure
that such Person hereunder be added as loss payee and/or additional assured in
the policies effected hereunder and enjoy the same rights and insurance enjoyed
by LESSOR under such policies. LESSOR will nevertheless continue to be covered
by such policies.

18.7 Deductibles. If there is a material adverse change in the financial
condition of LESSEE which LESSOR reasonably believes will not enable LESSEE to
pay the deductible upon the occurrence of a partial loss of the Aircraft or an
Engine, then LESSOR may require LESSEE at LESSEE’s expense to lower its
deductibles on the insurance maintained hereunder to a level which is available
on commercially reasonable terms in the insurance market.

18.8 Other Insurance. LESSOR may from time to time by notice to LESSEE require
LESSEE at LESSEE’s expense to effect such other insurance or such variations to
the terms of the existing insurance as may then be customary in the airline
industry for aircraft of the same type as the Aircraft and at the time commonly
available in the insurance market.

18.9 Information. LESSEE will provide LESSOR with any information reasonably
requested by LESSOR from time to time concerning the insurance maintained with
respect to the Aircraft or in connection with any claim being made or proposed
to be made thereunder.

18.10 Currency. All proceeds of insurance pursuant to this Lease will be payable
in Dollars except as may be otherwise agreed by LESSOR.

18.11 Grounding of Aircraft. If at any time any of the insurance required
pursuant to this Lease will cease to be in full force and effect, LESSEE will
forthwith ground the Aircraft and keep the Aircraft grounded until such time as
such insurance is in full force and effect again.

18.12 Failure to Insure. If at any time LESSEE fails to maintain insurance in
compliance with this Article 18, LESSOR will be entitled but not bound to do any
of the following (without prejudice to any other rights which it may have under
this Lease by reason of such failure):

(a) to pay any premiums due or to effect or maintain insurance satisfactory to
LESSOR or otherwise remedy such failure in such manner as LESSOR considers
appropriate (and LESSEE will upon demand reimburse LESSOR in full for any amount
so expended in that connection); or

(b) at any time while such failure is continuing, to require the Aircraft to
remain at any airport or (as the case may be), proceed to and remain at any
airport designated by LESSOR, until such failure is remedied to LESSOR’s
satisfaction.

 

   50   

ARTICLE 18

INSURANCE



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

18.13 Reinsurance. Any reinsurance will be maintained with reinsurers and
brokers approved by LESSOR (which approval shall not be unreasonably withheld or
delayed). Such reinsurance will contain each of the following terms and will in
all other respects (including amount) be satisfactory to LESSOR:

(a) the same terms as the original insurance;

(b) a cut-through and assignment clause satisfactory to LESSOR; and

(c) payment will be made notwithstanding (i) any bankruptcy, insolvency,
liquidation or dissolution of any of the original insurers and/or (ii) that the
original insurers have made no payment under the original insurance policies.

18.14 Limit on Hull in favor of LESSEE. LESSEE may carry hull all risks or hull
war and allied perils on the Aircraft in excess of the Agreed Value (which is
payable to LESSOR) only to the extent such excess insurance which would be
payable to LESSEE in the event of a Total Loss does not exceed *      percent
(*     %) of the Agreed Value and only to the extent that such additional
insurance will not prejudice the insurances required herein or the recovery by
LESSOR thereunder. LESSEE agrees that it will not create or permit to exist any
liens or encumbrances over the insurances, or its interest therein, except as
constituted by this Lease.

 

   51   

ARTICLE 18

INSURANCE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 19        LOSS, DAMAGE AND REQUISITION

Throughout the Lease Term and until the Termination Date, LESSEE will bear all
risk of loss, theft, damage and destruction to the Aircraft.

19.1 Definitions. In this Article 19:

“Agreed Value” means *                      percent (*     %) of Manufacturer’s
list price for the Aircraft and any additional LESSEE specified changes and
LESSOR purchased equipment (BFE) on the Delivery Date, based upon the invoice
provided by Manufacturer. Such Agreed Value shall decline by *     % on each
anniversary of the Delivery Date.

“Net Total Loss Proceeds” means the Total Loss Proceeds actually received by
LESSOR following a Total Loss, less any legal and other out-of-pocket expenses,
taxes or duties incurred by LESSOR in connection with the collection of such
proceeds.

“Total Loss” means any of the following in relation to the Aircraft, Airframe or
any Engine and “Total Loss Date” means the date set forth in parenthesis after
each Total Loss:

(a) destruction, damage beyond repair or being rendered permanently unfit for
normal use for any reason (the date such event occurs or, if not known, the date
on which the Aircraft, Airframe or Engine was last heard of);

(b) actual, constructive, compromised, arranged or agreed total loss (the
earlier of the date on which the loss is agreed or compromised by the insurers
or thirty (30) days after the date of notice to LESSEE’s brokers or insurers
claiming such total loss);

(c) requisition of title, confiscation, forfeiture or any compulsory acquisition
or other similar event (the date on which the same takes effect);

(d) sequestration, detention, seizure or any similar event for more than sixty
(60) consecutive days (the earlier of the date on which insurers make payment on
the basis of a total loss or the date of expiration of such period);

(e) requisition for use for more than one hundred and eighty (180) consecutive
days (the earlier of the date on which the insurers make payment on the basis of
a total loss or the date of expiration of such period);

 

   52   

ARTICLE 19

LOSS, DAMAGE AND REQUISITION

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(f) in the case of an Engine, the event described in Article 12.6.3 (the date on
which the same takes effect);

(g) any sale of the Aircraft in connection with a LESSEE bankruptcy, whether by
an administrator, trustee or court (the date on which the intent to sell the
Aircraft becomes known);

(h) any sale of the Aircraft in connection with Eurocontrol charges (the date on
which the sale occurs); or

(i) any other occurrence not permitted under this Lease which deprives LESSEE of
use or possession for a period of sixty (60) consecutive days or longer (the
60th day of such period).

“Total Loss Proceeds” means the proceeds of any insurance or any compensation or
similar payment arising in respect of a Total Loss.

19.2 Notice of Total Loss. LESSEE will notify LESSOR in writing within two
(2) Business Days after a Total Loss Date of the Aircraft, Airframe or any
Engine.

19.3 Total Loss of Aircraft or Airframe. If the Total Loss of the Aircraft or
Airframe occurs during the Lease Term, the following will occur.

 

19.3.1

After the Total Loss Date and until receipt by LESSOR of the Agreed Value as set
forth in Exhibit C and all other amounts then due under this Lease, LESSEE will
continue to pay Rent and the parties will perform all of their other obligations
(to the extent possible, in the context of the Total Loss) under this Lease.

 

19.3.2

On the date which is the earlier of the following dates:

(a) the date on which the Total Loss Proceeds of the Aircraft or the Airframe
are paid by LESSEE’s insurance underwriters or brokers and

(b) the date which falls sixty (60) days after the Total Loss Date,

LESSEE will pay to LESSOR an amount equal to the sum of:

(a) the Agreed Value; and

(b) all other amounts then accrued under this Lease, less an amount equal to the
Net Total Loss Proceeds received by LESSOR by such date.

 

   53   

ARTICLE 19

LOSS, DAMAGE AND REQUISITION



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

19.3.3

LESSOR will apply the Net Total Loss Proceeds and any amounts received from
LESSEE pursuant to Article 19.3.2 as follows:

(a) first, in discharge of any unpaid Rent and any other amounts accrued and
unpaid up to the date of LESSOR’s receipt of the Agreed Value;

(b) second, in discharge of the Agreed Value together with interest thereon
calculated at the Default Rate for any period from the due date set forth in
Article 19.3.2 up to the date of discharge; and

(c) third, payment of the balance, if any, to LESSEE.

 

19.3.4

Upon receipt by LESSOR of all monies payable by LESSEE in Article 19.3, provided
no Default has occurred and is continuing, this Lease will terminate except for
LESSEE’s obligations under Articles 10.5, 16 and 17, and LESSOR’s obligations
under Articles 5.1.3, 16.6 and 17.7, which survive the Termination Date.

FOR AVOIDANCE OF DOUBT, (a) THE AGREED VALUE OF THE AIRCRAFT WILL BE PAYABLE TO
LESSOR PURSUANT TO THIS ARTICLE 19.3 WHEN A TOTAL LOSS OF THE AIRFRAME OCCURS
EVEN IF THERE HAS NOT BEEN A TOTAL LOSS OF AN ENGINE OR ENGINES and (b) LESSOR
ACKNOWLEDGES AND AGREES THAT PAYMENT OF THE AGREED VALUE WILL CONSTITUTE FULL
COMPENSATION FOR LESSOR FOR THE TOTAL LOSS OF THE AIRFRAME OR THE AIRCRAFT (AS
THE CASE MAY BE) AND THAT, NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE OR
ANY OPERATIVE DOCUMENT, NO FURTHER COMPENSATION WILL BE PAYABLE IN RESPECT OF
SUCH LOSS.

19.4 Surviving Engine(s). If a Total Loss of the Airframe occurs and there has
not been a Total Loss of an Engine or Engines, then, provided no Default has
occurred and is continuing, at the request of LESSEE (subject to agreement of
relevant insurers) and on receipt of all monies due under Article 19.3 and
payment by LESSEE of all airport, navigation and other charges on the Aircraft,
LESSOR will transfer all its right, title and interest in the surviving
Engine(s) to LESSEE, but without any responsibility, condition or warranty on
the part of LESSOR other than as to freedom from any LESSOR’s Lien.

 

   54   

ARTICLE 19

LOSS, DAMAGE AND REQUISITION



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

19.5

Total Loss of Engine and not Airframe.

 

19.5.1

Upon a Total Loss of any Engine not installed on the Airframe or a Total Loss of
an Engine installed on the Airframe not involving a Total Loss of the Airframe,
LESSEE will give LESSOR prompt written notice thereof. LESSEE will replace such
Engine as soon as reasonably possible by duly conveying to LESSOR title to
another engine (a) free and clear of all Security Interests (except Permitted
Liens) of any kind or description, (b) in airworthy condition and of the same or
improved model, service bulletin and modification status and having a value and
utility at least equal to the Engine which sustained the Total Loss, (c) not
older (by reference to serial number of manufacture date) than the older of the
two Engines delivered by LESSOR to LESSEE with the Aircraft on the Delivery
Date, (d) in the same or better operating condition as the Engine which
sustained a Total Loss, including time in service, hours and cycles since new
and hours and cycles available to the next inspection, Overhaul or scheduled or
anticipated removal and (e) which has not been operated and does not have any
modules that have been operated at a higher thrust rating than the Engine which
sustained the Total Loss. Such replacement engine will be an Engine as defined
herein and the Engine which sustained such Total Loss will cease to be an
Engine.

 

19.5.2

LESSEE agrees at its own expense to take such action as LESSOR may reasonably
request in order that any such replacement Engine becomes the property of LESSOR
and is leased hereunder on the same terms as the destroyed Engine. LESSEE’s
obligation to pay Rent will continue in full force and effect, but an amount
equal to the Net Total Loss Proceeds received by LESSOR with respect to such
destroyed Engine will, subject to LESSOR’s right to deduct therefrom any amounts
then due and payable by LESSEE under this Lease, be paid to LESSEE.

 

19.5.3

Notwithstanding Articles 19.5.1 and 19.5.2, if at the time of a Total Loss of an
Engine not installed on the Aircraft or a Total Loss of an Engine installed on
the Airframe not involving a Total Loss of the Airframe, LESSOR and LESSEE are
parties to a spare engine lease pursuant to which LESSOR is leasing a spare
engine to LESSEE of the same model and type as the Engine which has suffered
such Total Loss, LESSOR will receive from LESSEE the specific agreed value of
the Engine set forth in Exhibit C or the replacement cost of the Engine (as
applicable under LESSEE’s aircraft spares insurance) instead of accepting a
replacement engine. One (1) of such LESSOR spare engines will then be
substituted under this Lease for the Engine which suffered such Total Loss and
the applicable spare engine lease will terminate.

 

   55   

ARTICLE 19

LOSS, DAMAGE AND REQUISITION



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

19.6

Other Loss or Damage.

 

19.6.1

If the Aircraft or any part thereof suffers loss or damage not constituting a
Total Loss of the Aircraft or the Airframe or any Engine, all the obligations of
LESSEE under this Lease (including payment of Rent) will continue in full force.

 

19.6.2

In the event of any loss or damage to the Aircraft or Airframe which does not
constitute a Total Loss of the Aircraft or the Airframe, or any loss or damage
to an Engine which does not constitute a Total Loss of such Engine, LESSEE will
at its sole cost and expense fully repair the Aircraft or Engine in order that
the Aircraft or Engine is placed in an airworthy condition and substantially the
same condition as it was prior to such loss or damage. All repairs will be
performed in a manner which preserves and maintains all warranties and service
life policies to the same extent as they existed prior to such loss or damage.
LESSEE will notify LESSOR forthwith of any loss, theft or damage to the Aircraft
for which the cost of repairs is estimated to exceed
*                                 U.S. Dollars (US$ *              ), together
with LESSEE’s proposal for carrying out the repair. In the event that LESSOR
does not agree with LESSEE’S proposals for repair, LESSOR will so notify LESSEE
within two (2) Business Days after its receipt of such proposal. LESSEE and
LESSOR will then consult with Manufacturer and LESSEE and LESSOR agree to accept
as conclusive, and be bound by, Manufacturer’s directions or recommendations as
to the manner in which to carry out such repairs. If Manufacturer declines to
give directions or recommendations, LESSEE will carry out the repairs in
accordance with the directions of LESSOR.

 

19.6.3

To the extent insurance proceeds received by LESSEE directly from its insurers
do not cover the cost of such repair work on the Aircraft or Engine and LESSOR
has received additional insurance proceeds from LESSEE’s insurers with respect
to such repair work, LESSOR will (subject to LESSOR’s right to deduct therefrom
any amounts then due and payable by LESSEE under this Lease and submission by
LESSEE of reasonable documentation in support of such excess repair costs) pay
to LESSEE insurance proceeds received by LESSOR as and when such repair work is
performed on the Aircraft.

19.7 Copy of Insurance Policy. Promptly after the occurrence of a partial loss
or Total Loss of the Aircraft or an Engine, at the request of LESSOR, LESSEE
will provide LESSOR with a copy of LESSEE’s insurance policy.

19.8 Government Requisition. If the Aircraft, Airframe or any Engine is
requisitioned for use by any Government Entity and such requisition does not
constitute a Total Loss, LESSEE will promptly notify LESSOR of such requisition.
All of LESSEE’s obligations hereunder will continue as if such requisition had
not occurred. So long as no Default or Event of Default has occurred and is
continuing, all payments received by LESSOR or LESSEE from such Government

 

   56   

ARTICLE 19

LOSS, DAMAGE AND REQUISITION

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

Entity will be paid over to or retained by LESSEE. If a Default has occurred and
is continuing, all payments received by LESSEE or LESSOR from such Government
Entity may be used by LESSOR to satisfy any obligations owing by LESSEE.

19.9 LESSOR Retention of Reserves. For avoidance of doubt, the parties agree
that notwithstanding the Total Loss of the Airframe and/or Engines LESSOR will
retain all Airframe and Engine Reserves paid by LESSEE and not payable to LESSEE
pursuant to Article 13.4.

 

   57   

ARTICLE 19

LOSS, DAMAGE AND REQUISITION



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 20         REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE

20.1 Representations and Warranties. LESSEE represents and warrants the
following to LESSOR as of the date of execution of this Lease and as of the
Delivery Date:

 

20.1.1

Corporate Status. LESSEE is a corporation duly incorporated, validly existing
and in good standing under the Laws of *           . It has the corporate power
and authority to carry on its business as presently conducted and to perform its
obligations hereunder;

 

20.1.2

Governmental Approvals. No authorization, approval, consent, license or order
of, or registration with, or the giving of notice to the Aviation Authority or
any other Government Entity is required for the valid authorization, execution,
delivery and performance by LESSEE of this Lease, except as will have been duly
effected as of the Delivery Date.

 

20.1.3

Binding. LESSEE’s Board of Directors has authorized LESSEE to enter into this
Lease, any Side Letters hereto and any other documentation in connection with
the leasing of the Aircraft from LESSOR (collectively, the
“Operative Documents”) and perform its obligations under the Operative
Documents. This Lease and the other Operative Documents have been duly executed
and delivered by LESSEE and represent the valid, binding and enforceable
obligations of LESSEE except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other Laws of general application affecting the
enforcement of creditors’ rights. When executed by LESSEE at Delivery, the same
will apply to the Estoppel and Acceptance Certificate.

 

20.1.4

No Breach. The execution and delivery of the Operative Documents, the
consummation by LESSEE of the transactions contemplated herein and compliance by
LESSEE with the terms and provisions hereof do not and will not contravene any
Law applicable to LESSEE, or result in any breach of or constitute any default
under or result in the creation of any Security Interest upon any property of
LESSEE, pursuant to any indenture, mortgage, chattel mortgage, deed of trust,
conditional sales contract, bank loan or credit agreement, corporate charter,
by-law or other agreement or instrument to which LESSEE is a party or by which
LESSEE or its properties or assets may be bound or affected. When executed by
LESSEE at Delivery, the same will apply to the Estoppel and Acceptance
Certificate.

 

   58   

ARTICLE 20

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF LESSEE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

20.1.5

Filings. Except for any filing or recording that may be required under the Civil
Aviation Authority of *             , no filing or recording of any instrument
or document (including the filing of any financial statement) is necessary under
the Laws of the State of Registration in order for this Lease to constitute a
valid and perfected lease of record relating to the Aircraft.

 

20.1.6

Licenses. LESSEE holds all licenses, certificates and permits from applicable
Government Entities in *              for the conduct of its business as a
certificated air carrier and performance of its obligations under this Lease.

 

20.1.7

No Suits. There are no suits, arbitrations or other proceedings pending or
threatened against LESSEE before any court or administrative agency against or
affecting LESSEE which, if adversely determined, would have a material adverse
effect on the business, assets or condition (financial or otherwise) of LESSEE
or its ability to perform under this Lease, except as described in the filings
provided to LESSOR pursuant to Article 22.

 

20.1.8

No Withholding. Under the Laws of *              LESSEE will not be required to
deduct any withholding or other Tax from any payment it may make under this
Lease.

 

20.1.9

No Restrictions on Payments. Under the Laws of *             , there are no
present restrictions on LESSEE making the payments required by this Lease.

 

20.1.10

General Obligations. The obligations of LESSEE under this Lease are direct,
general and unconditional obligations of LESSEE and rank or will rank at least
pari passu with all other present and future unsecured and unsubordinated
obligations (including contingent obligations) of LESSEE, with the exception of
such obligations as are mandatorily preferred by law and not by reason of any
encumbrance.

 

20.1.11

No Sovereign Immunity. LESSEE, under the Laws of *              or of any other
jurisdiction affecting LESSEE, is subject to private commercial law and suit.
Neither LESSEE nor its properties or assets is entitled to sovereign immunity
under any such Laws. LESSEE’s performance of its obligations hereunder
constitute commercial acts done for commercial purposes.

 

20.1.12

Tax Returns. All necessary returns have been delivered by LESSEE to all relevant
taxation authorities in the jurisdiction of its incorporation before the
applicable due dates and LESSEE is not in default in the payment of any taxes
due and payable.

 

   59   

ARTICLE 20

REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

20.1.13

No Material Adverse Effect. LESSEE is not in default under any agreement to
which it is a party or by which it may be bound which would have a material
adverse effect on its business, assets or condition.

 

20.1.14

No Default under this Lease. At the time of execution of this Lease, no Default
has occurred and is continuing and the financial statements provided to LESSOR
pursuant to Article 22 fairly present the financial condition of LESSEE.

 

20.2

Covenants. LESSEE covenants to LESSOR that it will comply with the following
throughout the entire Lease Term:

 

20.2.1

Licensing. LESSEE will hold all licenses, certificates and permits from
applicable Government Entities in *              for the conduct of its business
as a certificated air carrier and performance of its obligations under this
Lease. LESSEE will advise LESSOR promptly in the event any such licenses,
certificates or permits are cancelled, terminated, revoked or not renewed.

 

20.2.2

Payments. If at any time any such restrictions may be applicable, LESSEE will
obtain all certificates, licenses, permits, exemptions and other authorizations
which are from time to time required for the making of the payments required by
this Lease on the dates and in the amounts and currency which are stipulated
herein, and will maintain the same in full force and effect for so long as the
same will be required.

 

20.2.3

Sovereign Immunity. LESSEE, under the Laws of *              or of any other
jurisdiction affecting LESSEE, will continue to be subject to private commercial
law and suit. Neither LESSEE nor its properties or assets will be entitled to
sovereign immunity under any such Laws. LESSEE’s performance of its obligations
hereunder will constitute commercial acts done for commercial purposes. LESSEE
will advise LESSOR promptly of any change in the foregoing.

 

20.2.4

Information about Suits. LESSEE will promptly give to LESSOR a notice in writing
of any suit, arbitration or proceeding before any court, administrative agency
or Government Entity which, if adversely determined, would materially adversely
affect LESSEE’s financial condition, affairs, operations or its ability to
perform under this Lease.

 

20.2.5

Restrictions on Mergers. Without the prior written consent of LESSOR which will
not be unreasonably withheld, LESSEE will not sell or convey substantially all
of its property and assets or merge or consolidate with or into any other
corporation unless (a) upon such consolidation, merger or conveyance, the
obligations of LESSEE are fully assumed by the resulting entity, and (b) the
resulting entity has a net worth equal to or greater than that of LESSEE at the
time this Lease is executed.

 

   60   

ARTICLE 20

REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

20.2.6

Restriction on Relinquishment of Possession. LESSEE will not, without the prior
consent of LESSOR, deliver, transfer or relinquish possession of the Aircraft
except in accordance with Articles 11 and 12.

 

20.2.7

No Security Interests. LESSEE will not create or agree to or permit to arise any
Security Interest (other than Permitted Liens) on or with respect to the
Aircraft, title thereto or any interest therein. LESSEE will forthwith, at its
own expense, take all action as may be necessary to discharge or remove any such
Security Interest if it exists at any time. LESSEE will within twenty-four
(24) hours after becoming aware of the existence of any such Security Interest
give written notice thereof to LESSOR.

 

20.2.8

Representations to Other Parties. LESSEE will not represent or hold out LESSOR
as carrying goods or passengers on the Aircraft or as being in any way connected
or associated with any operation of the Aircraft.

 

   61   

ARTICLE 20

REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 21        REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSOR

21.1 Representations and Warranties. LESSOR represents and warrants the
following to LESSEE as of the date of execution of the Lease and as of the
Delivery Date and ALL OTHER WARRANTIES, EXPRESS OR IMPLIED HAVE BEEN WAIVED IN
ACCORDANCE WITH ARTICLE 8:

 

21.1.1

Corporate Status. LESSOR is a corporation duly incorporated, validly existing
and in good standing under the Laws of the State of *             . It has the
corporate power and authority to carry on its business as presently conducted
and to perform its obligations hereunder.

 

21.1.2

Governmental Approvals. No authorization, approval, consent, license or order
of, or registration with, or the giving of notice to the Aviation Authority or
any Government Entity is required for the valid authorization, execution,
delivery and performance by LESSOR of this Lease.

 

21.1.3

Binding. This Lease and the other Operative Documents have been duly authorized,
executed and delivered by LESSOR and represent the valid, enforceable and
binding obligations of LESSOR except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other Laws of general application
affecting the enforcement of creditors’ rights.

 

21.1.4

No Breach. The execution and delivery of the Operative Documents, the
consummation by LESSOR of the transactions contemplated herein and compliance by
LESSOR with the terms and provisions hereof do not and will not contravene any
Law applicable to LESSOR, or result in any breach of or constitute any default
under any indenture, mortgage, chattel mortgage, deed of trust, conditional
sales contract, bank loan or credit agreement, corporate charter, by-law or
other agreement or instrument to which LESSOR is a party or by which LESSOR or
its properties or assets may be bound or affected.

 

21.1.5

Title to Aircraft. On the Delivery Date LESSOR will have good and valid title to
the Aircraft.

 

21.1.6

Value Added Tax in the U.S. There is no value added tax payable in the U.S. as
at the date of execution of this Lease.

 

   62   

ARTICLE 21

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF LESSOR

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

21.2 Covenant of Quiet Enjoyment. So long as no Default or Event of Default has
occurred and is continuing hereunder, LESSOR covenants that neither LESSOR nor
any person lawfully claiming through LESSOR will interfere with LESSEE’s quiet,
peaceful use and enjoyment of the Aircraft.

 

   63   

ARTICLE 21

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF LESSOR



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 22        FINANCIAL AND RELATED INFORMATION

LESSEE agrees to furnish each of the following to LESSOR:

(a) within forty-five (45) days after the end of each fiscal quarter of LESSEE,
three (3) copies of the unaudited consolidated financial statements (including a
balance sheet and profit and loss statement) prepared for such quarter in
accordance with generally accepted accounting principles in *             ;

(b) within ninety (90) days after the end of each fiscal year of LESSEE, three
(3) copies of the audited consolidated financial statements (including a balance
sheet and profit and loss statement) prepared as of the close of such fiscal
year in accordance with generally accepted accounting principles in *
             LESSEE’s chief financial officer will also provide a certificate
stating that no Default exists under this Lease;

(c) promptly after distribution, three (3) copies of all reports and financial
statements which LESSEE sends or makes available to its stockholders or
creditors;

(d) annually on the anniversary of the Delivery Date, a Technical Evaluation
Report in the form and substance of Exhibit M, as revised; and

(e) from time to time, such other reasonable information as LESSOR or LESSOR’s
Lender may reasonably request concerning the location, condition, use and
operation of the Aircraft or the financial condition of LESSEE.

 

   64   

ARTICLE 22

FINANCIAL AND RELATED INFORMATION

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 23        RETURN OF AIRCRAFT

23.1 Date of Return. LESSEE is obligated to return the Aircraft, Engines, Parts
and Aircraft Documentation to LESSOR on the Expiration Date, unless a Total Loss
of the Aircraft occurred prior to the Expiration Date and this Lease was
terminated early in accordance with Article 19.3. If LESSEE is in Default
hereunder by failing to return the Aircraft on the Expiration Date or if an
Event of Default occurs prior to the Expiration Date and LESSOR repossesses the
Aircraft, the return requirements set forth in this Article 23 nonetheless must
be met on the date the Aircraft is actually returned to LESSOR or repossessed by
LESSOR.

23.2 Technical Reporting. Six (6) months prior to the Expiration Date (and in an
updated form at return of the Aircraft), LESSEE will provide LESSOR with a
Technical Evaluation Report in the form and substance of Exhibit M, as revised,
and, in addition upon LESSOR’s request, will make copies available of
(a) drawings of the interior configuration of the Aircraft both as it presently
exists and as it will exist at return, (b) an Airworthiness Directive status
list, (c) a service bulletin incorporation list, (d) rotable tracked, hard-time
and life limited component listings, (e) a list of LESSEE-initiated
modifications and alterations, (f) interior material burn certificates, (g) the
Aircraft Maintenance Program, (h) the complete workscope for the checks,
inspections and other work to be performed prior to return, (i) current Engine
disk sheets and (j) any other data which is reasonably requested by LESSOR.

23.3 Return Location. LESSEE at its expense will return the Aircraft, Parts and
Aircraft Documentation to LESSOR at the facility where the return check will be
performed. At LESSOR’s request and expense, LESSEE will ferry the Aircraft to
another destination designated by LESSOR.

23.4 Full Aircraft Documentation Review. For the period commencing at least ten
(10) Business Days prior to the proposed redelivery date and continuing until
the date on which the Aircraft is returned to LESSOR in the condition required
by this Lease, LESSEE will provide for the review of LESSOR and/or its
representative the Aircraft Documentation in one central room at the Aircraft
return location.

 

23.5

Aircraft Inspection.

 

23.5.1

During the maintenance checks performed immediately prior to the proposed
redelivery and at the actual return of the Aircraft, LESSOR and/or its
representatives will have an opportunity to conduct a full systems functional
and operational inspection of the Aircraft (and other types of reasonable
inspections based upon the Aircraft type, age, use and other known factors with
respect to the Aircraft) and a full inspection of the Aircraft Documentation
(including records and manuals), all to

 

   65   

ARTICLE 23

RETURN OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

  LESSOR’s reasonable satisfaction. Any deficiencies from the Aircraft return
condition requirements set forth in this Article 23 will be corrected by LESSEE
at its cost prior to the acceptance flight described in Article 23.5.2 and
LESSOR agrees to act reasonably and in good faith when determining whether
LESSEE has met the return conditions set forth in this Article 23.

 

23.5.2

Immediately prior to the proposed redelivery of the Aircraft, LESSEE will carry
out for LESSOR and/or LESSOR’s representatives an Aircraft acceptance flight in
accordance with Manufacturer’s standard flight operation check flight procedures
or, if agreed to in writing by LESSOR, in accordance with an airline acceptance
flight procedure, either of which will be for the duration necessary to perform
such check flight procedures but in any event not more than two (2) hours.
Flight costs and fuel will be furnished by and at the expense of LESSEE. Any
deficiencies from the Aircraft return condition requirements set forth in this
Article 23 will be corrected by LESSEE at its cost prior to return of the
Aircraft.

 

23.5.3

To the extent that the ground inspection and acceptance flight extend beyond the
Expiration Date, the Lease Term will be deemed to have been automatically
extended and the obligations of LESSEE hereunder (including Article 23.11.3)
will continue on a day-to-day basis until the Aircraft is accepted by LESSOR
executing the Return Acceptance Receipt.

 

23.6

Certificate of Airworthiness Matters.

 

23.6.1

The Aircraft will possess a current Certificate of Airworthiness issued by the
Aviation Authority (although this Certificate of Airworthiness may later be
substituted by the Export Certificate of Airworthiness or equivalent if
requested by LESSOR pursuant to Article 23.10). In addition, even if LESSEE must
perform engineering, maintenance and repair work on the Aircraft beyond the
requirements of Article 12, the Aircraft at return must be in the condition
required in order to meet the requirements for issuance of a U.S. Standard
Certificate of Airworthiness for transport category aircraft issued by the FAA
in accordance with FAR Part 21 and, in addition, to meet the operating
requirements of FAR Part 121.

 

23.6.2

At LESSOR’s request, LESSEE at its cost will demonstrate that the Aircraft meets
the requirements for issuance of the U.S. Standard Certificate of Airworthiness
for transport category aircraft specified in Article 23.6.1 by delivering to
LESSOR a letter or document acceptable to LESSOR signed by an FAA Designated
Airworthiness Representative (DAR) stating that the DAR has inspected the
Aircraft and Aircraft Documentation (including records and manuals) and has
found that the Aircraft meets the requirements for issuance of a U.S. Standard
Certificate of Airworthiness for transport category aircraft in accordance with
FAR Part 21.

 

   66   

ARTICLE 23

RETURN OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

23.6.3

If the Aircraft is to be registered in a country other than in the U.S. after
return from LESSEE, LESSOR may in its sole discretion waive the requirements of
Article 23.6.2 and instead require that LESSEE at its expense (to the extent
such expense is no greater than that which LESSEE would have incurred pursuant
to Articles 23.6.1 and 23.6.2, with any additional expenses being for LESSOR’s
account) put the Aircraft in a condition to meet the requirements for issuance
of a Certificate of Airworthiness of the Aviation Authority of the next country
of register, provided that such requirements will not cause LESSEE to be
responsible for any greater expense or cause any delay in redelivery or the time
for redelivery procedures than would be the case if the requirements of Articles
23.6.1 and 23.6.2 had not been waived. LESSOR will provide LESSEE with the
information necessary to put the Aircraft in a condition to meet the
requirements of a Certificate of Airworthiness of the aviation authority of such
other country.

 

23.7

General Condition of Aircraft at Return.

 

23.7.1

The Aircraft, Engines and Parts will have been maintained and repaired in
accordance with the Maintenance Program, the rules and regulations of the
Aviation Authority and this Lease.

 

23.7.2

Aircraft Documentation (including records and manuals) will have been maintained
in an up-to-date status, in accordance with the rules and regulations of the
Aviation Authority and the FAA and this Lease and in a form necessary in order
to meet the requirements of Article 23.6.2. The records and historical documents
set forth in Attachment 1 of Exhibit K will be in English.

 

23.7.3

The Aircraft will be in the same working order and condition as at Delivery
(subject to the other provisions of this Article 23, reasonable wear and tear
from normal flight operations excepted), with all pilot discrepancies and
deferred maintenance items cleared on a terminating action basis.

 

23.7.4

The Aircraft will be airworthy (conform to type design and be in a condition for
safe operation), with all Aircraft equipment, components and systems operating
in accordance with their intended use and within limits approved by
Manufacturer, Aviation Authority and FAA.

 

23.7.5

The Aircraft interior (including cabin and windows) and exterior will be clean
and cosmetically acceptable to LESSOR, with all compartments free of foreign
objects, dirt, grease, fluids, stains, grime, cracks, tears and rips and ready
to be placed into immediate commercial airline operations.

 

   67   

ARTICLE 23

RETURN OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

23.7.6

No special or unique Manufacturer, Engine manufacturer or Aviation Authority
inspection or check requirements which are specific to the Aircraft or Engines
(as opposed to all aircraft or engines of their types) will exist with respect
to the Airframe, Engines and Aircraft equipment, components and systems.

 

23.7.7

All repairs, modifications and alterations to the Aircraft will have been
accomplished in accordance with Manufacturer’s Structural Repair Manual (or
DGAC-approved data supported by a repair approval sheet (RAS)).

 

23.7.8

The Aircraft will be returned with the Engines installed and with the same
equipment as at Delivery, subject only to those replacements, additions and
Modifications permitted under this Lease.

 

23.7.9

All Airworthiness Directives which are issued prior to the date of return of the
Aircraft and require compliance (either by means of repetitive inspections,
modifications or terminating action) prior to return of the Aircraft to LESSOR
will have been complied with on the Aircraft on a terminating action basis at
LESSEE’s cost. Airworthiness Directives which do not have a terminating action
will be accomplished at the highest level of inspection or modification
possible. If, after using best efforts, LESSEE is unable to acquire the
material, parts or components necessary to accomplish such Airworthiness
Directive, LESSEE will pay to LESSOR upon return of the Aircraft the estimated
cost of terminating such Airworthiness Directive. If the estimated cost cannot
be mutually agreed upon by LESSEE and LESSOR, LESSEE and LESSOR will each obtain
an estimate from a reputable FAA approved maintenance facility and the estimated
cost will be the average of the two estimates.

 

23.7.10

The Aircraft will be in compliance with Manufacturer’s Corrosion Prevention and
Control Program (CPCP) specified for the model type by Manufacturer.

 

23.7.11

If any waivers, alternate means of compliance, dispensations, extensions or
carry-overs with respect to Airworthiness Directives or operating or maintenance
requirements are granted by the Aviation Authority or permitted by the
Maintenance Program, LESSEE at its sole cost and expense will nonetheless
perform such Airworthiness Directives and other operating or maintenance
requirements on a terminating action basis as if such waivers, alternate means
of compliance, dispensations or extensions did not exist.

 

   68   

ARTICLE 23

RETURN OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

23.7.12

The Aircraft will be free from any Security Interest except LESSOR’s Liens and
no circumstance will have so arisen whereby the Aircraft is or could become
subject to any Security Interest or right of detention or sale in favor of the
Aviation Authority, any airport authority, or any other authority.

 

23.7.13

All no-charge vendor and Manufacturer’s service bulletin kits received by LESSEE
for the Aircraft but not installed thereon will be on board the Aircraft as
cargo. At LESSOR’s request, any other service bulletin kit which LESSEE paid for
will also be delivered to LESSOR on board the Aircraft, but LESSOR will
reimburse LESSEE for its actual out-of-pocket costs for such kit.

 

23.7.14

The Aircraft will be free of any system-related leaks and any damage resulting
therefrom. All repairs will have been performed on a permanent basis in
accordance with the applicable manufacturer’s instructions.

 

23.7.15

The Aircraft fluid reservoirs (including oil, oxygen, hydraulic and water) will
be serviced to full and the waste tank serviced in accordance with
Manufacturer’s instructions. At technical acceptance of return, each fuel tank
will be at least as full as at Delivery.

 

23.7.16

All fuel tanks will have recently undergone an anti-fungus/biological growth
contamination laboratory evaluation, with appropriate correction taken in the
event excessive levels of contamination are identified.

 

23.7.17

At LESSOR’s request, LESSEE will provide LESSOR with a written summary of all
sampling programs involving or affecting the Aircraft.

23.8 Checks Prior to Return. Immediately prior to return of the Aircraft to
LESSOR, LESSEE at its expense will do each of the following:

 

23.8.1

Have performed, by an FAA-approved repair station, a full and complete zonal,
systems and structural check (“C” or its equivalent), the corresponding lower
checks (“A” and “B” or equivalent) and any other maintenance and inspections
tasks, all in accordance with the MPD, sufficient to clear the Aircraft for
operation until the next-scheduled full and complete zonal, systems and
structural check under the MPD (which in any event will not be less than one
year). LESSEE will also weigh the Aircraft. Any discrepancies revealed during
such inspection will be corrected in accordance with Manufacturer’s maintenance
and repair manuals or DGAC-approved data. LESSEE agrees to perform during such
check any other work reasonably required by LESSOR (and not otherwise required
under this Lease) and LESSOR will reimburse LESSEE for such work at LESSEE’s
preferred customer rates.

 

   69   

ARTICLE 23

RETURN OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

23.8.2

Perform an internal and external corrosion inspection and correct any
discrepancies in accordance with the recommendations of Manufacturer and the
Structural Repair Manual. In addition, all inspected areas will be properly
treated with corrosion inhibitor as recommended by Manufacturer.

 

23.8.3

If LESSEE performed any structural inspections/tasks on a sampling basis but did
not perform such inspections/tasks on the Aircraft, such work also will be
accomplished on the Aircraft.

 

23.8.4

Remove LESSEE’s exterior markings, including all exterior paint, by stripping
(or, at LESSOR’s option, pneumatically scuff/sanding) the paint from the
Airframe and clean, reseal, refinish, prepare (including application of alodine
or another corrosion inhibitor) and prime the surfaces to be painted, all in
accordance with Manufacturer’s and paint manufacturer’s recommendations. LESSEE
will then repaint the Airframe in the colors and logo specified by LESSOR. Such
painting will be accomplished in such a manner as to result in a uniformly
smooth and cosmetically acceptable aerodynamic surface. All external placards,
signs and markings will be properly attached, free from damage, clean and
legible.

 

23.8.5

Clean the exterior and interior of the Aircraft.

 

23.8.6

If reasonably required by LESSOR, repaint the interior of the Aircraft,
including flight deck, and replace placards.

 

23.8.7

In accordance with Manufacturer’s Structural Repair Manual, permanently repair
damage to the Aircraft that exceeds Manufacturer’s limits and replace any
non-flush structural patch repairs installed on the Airframe with flush-type
repairs.

 

23.8.8

Perform a full and complete hot and cold section videotape borescope on each
Engine and its modules in accordance with the Engine manufacturer’s maintenance
manual, with LESSOR or its representatives entitled to be present. LESSEE will
provide evidence to LESSOR’s satisfaction that such inspection does not reveal
any condition which would cause the Engine or any module to be unserviceable,
beyond serviceable limits or serviceable with limitations under the Engine
manufacturer’s maintenance manual. LESSEE will correct any discrepancies in
accordance with the guidelines set out by the Engine manufacturer which may be
discovered during such inspection.

 

   70   

ARTICLE 23

RETURN OF AIRCRAFT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

23.8.9

If the Engine historical and technical records and/or condition trend monitoring
data of any Engine (including the APU) indicate an acceleration in the rate of
deterioration in the performance of an Engine outside the Engine manufacturer’s
standards, LESSEE will correct, to LESSOR’s satisfaction, such conditions which
are determined to be causing such accelerated rate of deterioration.

 

23.8.10

In accordance with the applicable maintenance manual, accomplish a maximum power
assurance run and condition, acceleration and bleed valve scheduling checks on
the Engines. LESSEE will record and evaluate the Engine performance, with LESSOR
and/or its representative entitled to be present. The performance and all
operating parameters of each Engine will be within the limits specified in
Manufacturer’s maintenance manual.

 

23.8.11

In the event the Engine historical and technical records, borescope inspection,
trend monitoring and other checks specified in Article 23.8.10 result in a
dispute regarding the conformity of an Engine with the requirements of this
Article 23, LESSEE and LESSOR will consult with Engine manufacturer and follow
Engine manufacturer’s recommendations (including the accomplishment of an Engine
test cell operational check) with regard to determining if such Engine complies
with the requirements of this Article 23 and the manner in which any
discrepancies from the requirements of this Article 23 will be rectified.

 

23.9

Part Lives. At return, the condition of the Aircraft will be as follows:

 

23.9.1

The Aircraft will have at least *          percent (*     %) of the full
allotment of hours, cycles and calendar time (whichever is the more limiting
factor) between the 10 year/24,000 flight cycles complete zonal and structural
checks (or any replacement or successor to such checks) remaining as approved by
the MPD. All non-routine tasks generated as a result of the performance of these
work cards must also be performed.

 

23.9.2

The Aircraft will have *          (*     ) hours consumed since the last full
and complete zonal, systems and structural check (“C” check or equivalent)
(excluding hours consumed on the acceptance flight).

 

23.9.3

Each Engine will meet all of the following:

(a) Each Engine will have operated no more than *          hours and *         
cycles since the last full performance restoration shop visit in which the
modules were fully refurbished and will have at least *      percent of the
hours and cycles remaining until its next anticipated removal (based upon the
Engine manufacturer’s estimated mean time between removals for engines of the
same type as the Engines);

 

   71   

ARTICLE 23

RETURN OF AIRCRAFT

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(b) Each Engine will also have a remaining EGT margin sufficient to permit the
operation of such Engine for the hours and cycles set forth in the preceding
subparagraph, based upon the historical experience of LESSEE;

(c) No life-limited part of an Engine will have more hours or cycles consumed
than such Engine’s data plate; and

(d) Each part of an Engine which has a hard time limit will have at least *    %
of such Part’s full allotment of hours and cycles remaining to operate until its
next scheduled overhaul. Each part of an Engine which has a life limit will have
at least *    % of such Part’s full allotment of hours and cycles remaining to
operate until its removal. However, if *    % of such hard time or life-limited
part’s full allotment of hours and cycles remaining is less than *         hours
and *         cycles, then such hard time or life-limited part will be returned
with at least *         hours and *         cycles remaining.

 

23.9.4

The APU will have *         *(    ) APU hours consumed since the last hot
section refurbishment (excluding hours consumed on the acceptance flight).

 

23.9.5

The Landing Gear will have at least *         percent (*    )%) of the full
allotment of hours/cycles/calendar time remaining until the next Overhaul or
scheduled removal.

 

23.9.6

Each Part of the Aircraft which has a hard time (hour/cycle) limit to Overhaul
pursuant to the MPD will have at least *    % of such part’s full allotment of
hours and cycles remaining to operate until its next scheduled overhaul pursuant
to the MPD. However, if *    % of such hard time Part’s full allotment of hours
and cycles remaining is less than *             hours and *             cycles,
then such hard time Part will be returned with at least *         hours
and *         cycles remaining to operate until its next scheduled overhaul
pursuant to the MPD.

 

23.9.7

Each life-limited Part of the Aircraft will have at least *    % of such Part’s
full allotment of hours and cycles remaining to operate until removal pursuant
to the MPD. However, if *    % of such life-limited Part’s full allotment of
hours and cycles remaining is less than *         hours and *         cycles,
then such life-limited Part will be returned with at least *             hours
and *             cycles remaining to operate pursuant to the MPD.

 

23.9.8

Each Part which has a calendar limit will have sufficient calendar time
remaining to operate until the next “C” check pursuant to the MPD after return
of the Aircraft to LESSOR (which in any event will be not less than *        
year).

 

 

   72   

ARTICLE 23

RETURN OF AIRCRAFT

*  The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, Inc. with the Securities Exchange
Commission and filed separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

23.9.9

No Engine or installed component or Part of the Aircraft will have a total time
since new greater than *                         percent *        %) of that of
the Airframe and, with respect to all installed components as a group, the
components will have an average total time since new no greater than that of the
Airframe.

 

23.9.10

The Aircraft Landing Gear tires and brakes will be *       or have *        
(*     hours/cycles out of Overhaul (except for the acceptance flight).

23.10 Export and Deregistration of Aircraft. At LESSOR’s request, LESSEE at its
cost will (a) provide an Export Certificate of Airworthiness or its equivalent
from the State of Registration so that the Aircraft can be exported to the
country designated by LESSOR, (b) assist with deregistration of the Aircraft
from the register of aircraft in the State of Registration, (c) assist with
arranging for prompt confirmation of such deregistration to be sent by the
registry in the State of Registration to the next country of registration and
(d) perform any other acts reasonably required by LESSOR in connection with the
foregoing. If any Aircraft work which LESSEE is not otherwise required to
perform hereunder, including engineering, is required in order to obtain such
Export Certificate of Airworthiness, LESSEE will perform such work and LESSOR
will reimburse LESSEE for such work at LESSEE’s preferred customer rates.

23.11 LESSEE’s Continuing Obligations. In the event that LESSEE does not return
the Aircraft to LESSOR on the Expiration Date and in the condition required by
this Article 23 for any reason (whether or not the reason is within LESSEE’s
control other than any delay due to additional work requested by LESSOR referred
to in Articles 23.8.1 and 23.10 or for reasons within LESSOR’s control described
in Article 23.6.3):

 

23.11.1

the obligations of LESSEE under this Lease will continue in full force and
effect on a day-to-day basis until such return except that if LESSEE does not
return the Aircraft to LESSOR on the Expiration Date solely and directly because
of additional work requests made at the request of LESSOR which LESSEE is not
otherwise required to perform hereunder, LESSEE shall have no obligation to pay
Rent. This will not be considered a waiver of LESSEE’s Event of Default or any
right of LESSOR hereunder.

 

23.11.2

Until such return, the Agreed Value will be an amount equal to the Agreed Value
on the day the Aircraft should have been returned to LESSOR pursuant to this
Lease.

 

23.11.3

LESSEE will fully indemnify LESSOR on demand for all losses (including
consequential damages), liabilities, actions, proceedings, costs and expenses
thereby suffered or incurred by LESSOR and, in addition, until such time as the
Aircraft is redelivered to LESSOR and put into the condition required by this
Article 23, instead of paying the Rent specified in Article 5.3, LESSEE will pay
twice the amount of Rent

 

 

   73   

ARTICLE 23

RETURN OF AIRCRAFT

*  The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, INC. with the Securities Exchange
Commission and filed separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

  for each day from the scheduled Expiration Date until the Termination Date
(the monthly Rent payable under Article 5.3.1 will be prorated based on the
actual number of days in the applicable month). Payment will be made upon
presentation of LESSOR’s invoice.

 

23.11.4

LESSOR may elect, in its sole and absolute discretion, to accept the return of
the Aircraft prior to the Aircraft being put in the condition required by this
Article 23 and thereafter have any such non-conformance corrected at such time
as LESSOR may deem appropriate (but within ninety (90) days following the return
of the Aircraft) and at commercial rates then-charged by the Person selected by
LESSOR to perform such correction. Any direct expenses incurred by LESSOR for
such correction will become additional Rent payable by LESSEE within fifteen
(15) days following the submission of a written statement by LESSOR to LESSEE,
identifying the items corrected and setting forth the expense of such
corrections. LESSEE’s obligation to pay such supplemental Rent will survive the
Termination Date.

23.12 Airport and Navigation Charges. LESSEE will ensure that at return of the
Aircraft any and all airport, navigation and other charges which give rise or
may if unpaid give rise to any lien, right of detention, right of sale or other
Security Interest in relation to the Aircraft, Engine or any Part, whether
incurred in respect of the Aircraft or any other aircraft operated by LESSEE,
have been paid and discharged in full (whether or not due) and will at LESSOR’s
request produce evidence thereof satisfactory to LESSOR.

23.13 Return Acceptance Certificate. Upon return of the Aircraft in accordance
with the terms of this Lease, LESSEE will prepare and execute two (2) Return
Acceptance Certificates in the form and substance of Exhibit K and LESSOR will
countersign and return one such Return Acceptance Certificate to LESSEE.

23.14 Indemnities and Insurance. The indemnities and insurance requirements set
forth in Articles 17 and 18, respectively, will apply to Indemnitees and
LESSOR’s representatives during return of the Aircraft, including the ground
inspection and acceptance flight. With respect to the acceptance flight,
LESSOR’s representatives will receive the same protections as LESSOR on LESSEE’s
Aviation and Airline General Third Party Liability Insurance.

23.15 Storage. At LESSOR’s request, LESSEE will continue to lease the Aircraft
under this Lease for a period not to exceed thirty (30) days. During this
period, LESSEE will have no obligations under this Lease except to park and
store the Aircraft in accordance with Manufacturer’s recommended short term
storage program at one of LESSEE’s principal maintenance facilities in *        
and, at LESSOR’s cost, to maintain all insurance on the Aircraft. LESSEE will
not utilize the Aircraft for any reason during this period. LESSOR agrees to pay
the airport parking charges in connection with this Article 23.15.

 

 

   74   

ARTICLE 23

RETURN OF AIRCRAFT

*  The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, INC. with the Securities Exchange
Commission and filed separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 24         ASSIGNMENT

24.1 No Assignment by LESSEE. NO ASSIGNMENT, NOVATION, TRANSFER, MORTGAGE OR
OTHER CHARGE MAY BE MADE BY LESSEE OF ANY OF ITS RIGHTS WITH RESPECT TO THE
AIRCRAFT, ENGINE OR PART OR THIS LEASE.

24.2 Sale or Assignment by LESSOR. Subject to LESSEE’s rights pursuant to this
Lease, LESSOR may at any time and without LESSEE’s consent sell, assign or
transfer its rights and interest hereunder or with respect to the Aircraft to a
third party (“LESSOR’s Assignee”). For a period of *          (*  ) years after
such sale or assignment and at LESSEE’s cost, LESSEE will continue to name
LESSOR as an additional insured under the Aviation and Airline General Third
Party Liability Insurance specified in Exhibit C.

24.3 LESSOR’s Lender. Subject to LESSEE’s rights pursuant to this Lease, LESSOR
may at any time and without LESSEE’s consent grant security interests over the
Aircraft and assign the benefit of this Lease to a lender (“LESSOR’s Lender”) as
security for LESSOR’s obligations to LESSOR’s Lender. In connection with such
financing, LESSOR may transfer the Aircraft to another entity owned or
controlled by LESSOR, in which case LESSOR will guaranty the performance of such
entity. LESSEE consents to any such transfer and agrees to cooperate with LESSOR
or and Lender and to provide such certificates, agreements, and information as
LESSOR or Lender may reasonably request. Further, if LESSOR’s Lender requires,
as a condition to providing financing, any nonsubstantive modification of the
Lease, LESSEE agrees to enter into an agreement so modifying this Lease.

24.4 LESSEE Cooperation. On request by LESSOR, LESSOR’s Assignee or LESSOR’s
Lender, LESSEE will execute all such documents (such as a lease assignment
agreement) as LESSOR, LESSOR’s Assignee or LESSOR’s Lender may reasonably
require to confirm LESSEE’s obligations under this Lease and obtain LESSEE’s
acknowledgment that LESSOR is not in breach of the Lease. LESSEE will provide
all other reasonable assistance and cooperation to LESSOR, LESSOR’s Assignee and
LESSOR’s Lender in connection with any such sale or assignment or the perfection
and maintenance of any such security interest, including, at LESSOR’s cost,
making all necessary filings and registrations in the State of Registration and
providing all opinions of counsel with respect to matters reasonably requested
by LESSOR, LESSOR’s Lender or LESSOR’s Assignee. LESSOR will reimburse LESSEE
for its reasonable out-of-pocket costs in reviewing documents required by LESSOR
or LESSOR’s Lender.

 

24.5

Protections.

 

24.5.1

At LESSEE’s request, LESSOR will obtain for the benefit of LESSEE an
acknowledgment from any LESSOR’s Assignee or LESSOR’s Lender that, so long as no
Default or Event of Default has occurred and is continuing hereunder, such
Person will not interfere with LESSEE’s quiet, peaceful use and enjoyment of the
Aircraft.

 

   75   

ARTICLE 24

ASSIGNMENT

*  The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, INC. with the Securities Exchange
Commission and filed separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

24.5.2

Wherever the term “LESSOR” is used in this Lease in relation to any of the
provisions relating to disclaimer, title and registration, taxes, indemnity and
insurance contained in Articles 8, 14, 16, 17 and 18, respectively, or with
respect to Article 20.2.8, the term “LESSOR” will be deemed to include LESSOR’s
Assignee and LESSOR’s Lender, if applicable.

 

24.5.3

LESSEE will not be obligated to pay any greater amount following an assignment,
sale or granting of a security interest than it would have had to pay but for
such assignment or sale, and LESSOR will indemnify LESSEE on demand for any loss
suffered or cost incurred as a result of such assignment or sale or granting of
such security interests (provided that the foregoing shall not apply to any
additional risk or cost associated with the insurances to be carried by LESSEE
hereunder and its indemnity obligations pursuant to Article 17).

 

   76   

ARTICLE 24

ASSIGNMENT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 25        DEFAULT OF LESSEE

25.1 LESSEE Notice to LESSOR. LESSEE will promptly notify LESSOR if LESSEE
becomes aware of the occurrence of any Default.

25.2 Events of Default. The occurrence of any of the following will constitute
an Event of Default and material breach of this Lease by LESSEE:

(a) LESSEE fails to take delivery of the Aircraft when obligated to do so under
the terms of this Lease;

(b) LESSEE fails to make a Rent or other payment due hereunder in the manner and
by the date provided herein and fails to make such payment within five
(5) Business Days after such payment is due;

(c) LESSEE fails to obtain or maintain the insurance required by Article 18;

(d) LESSEE fails to return the Aircraft to LESSOR on the Expiration Date in
accordance with Article 23;

(e) LESSEE fails to observe or perform any of its other obligations hereunder
and fails to cure the same within fifteen (15) days after written notice thereof
to LESSEE. If such failure cannot by its nature be cured within fifteen
(15) days, LESSEE will have the reasonable number of days necessary to cure such
failure (not to exceed a period of sixty (60) days) so long as it uses diligent
and best efforts to do so;

(f) any representation or warranty of LESSEE herein proves to be untrue in any
material respect;

(g) the registration of the Aircraft is cancelled other than as a result of an
act or omission of LESSOR;

(h) LESSEE abandons the Aircraft or Engines;

(i) LESSEE or an approved sublessee no longer has unencumbered control (other
than Permitted Liens) or possession of the Aircraft or Engines, except as
otherwise permitted by this Lease;

(j) LESSEE threatens to or temporarily or permanently discontinues business or
sells or otherwise disposes of all or substantially all of its assets;

 

   77   

ARTICLE 25

DEFAULT OF LESSEE



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(k) a material adverse change occurs in the financial condition of LESSEE;

(l) LESSEE no longer possesses the licenses, certificates and permits required
for the conduct of its business as a certificated air carrier in *            ;

(m) LESSEE (i) suspends payment on its debts or other obligations, (ii) is
unable to or admits its inability to pay its debts or other obligations as they
fall due, (iii) is adjudicated or becomes bankrupt or insolvent or (iv) proposes
or enters into any composition or other arrangement for the benefit of its
creditors generally;

(n) any proceedings, resolutions, filings or other steps are instituted or
threatened with respect to LESSEE relating to the bankruptcy, liquidation,
reorganization or protection from creditors of LESSEE or a substantial part of
LESSEE’s property. If instituted by LESSEE, the same will be an immediate Event
of Default. If instituted by another Person, the same will be an Event of
Default if not dismissed, remedied or relinquished within sixty (60) days;

(o) any order, judgment or decree is entered by any court of competent
jurisdiction appointing a receiver, trustee or liquidator of LESSEE or a
substantial part of its property, or if a substantial part of LESSEE’s property
is to be sequestered. If instituted by or done with the consent of LESSEE, the
same will be an immediate Event of Default. If instituted by another Person, the
same will be an Event of Default if not dismissed, remedied or relinquished
within sixty (60) days;

(p) any indebtedness for borrowed moneys or a guarantee or similar obligation
owed by LESSEE with an unpaid balance of at least
*                                    U.S. Dollars (US*                   )
becomes due or is capable of being declared due before its stated maturity or
LESSEE is in default under any other purchase agreement, lease, conditional sale
agreement or other agreement pursuant to which LESSEE has possession of any
aircraft and such default materially and adversely affects LESSEE’s ability to
perform its obligations under this Lease. Provided, however, that any default
declared on account of LESSEE not returning a leased aircraft (other than an
aircraft leased to LESSEE by LESSOR) to a lessor on the relevant expiration date
of such other lease shall not be an Event of Default hereunder;

(q) LESSEE is in default under any other lease or agreement between LESSEE and
LESSOR and the same is not cured within its specified cure period; or

(r) any approved sublessee acts so as to prevent present or future performance
by LESSEE of its obligations under this Lease and LESSEE has not procured such
action as is necessary to enable performance within fifteen (15) days after such
action.

 

 

   78   

ARTICLE 25

DEFAULT OF LESSEE

*  The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, INC. with the Securities Exchange
Commission and filed separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

25.3 LESSOR’s General Rights. Upon the occurrence of any Event of Default, all
rights of LESSEE hereunder will immediately cease and terminate (but LESSEE’s
obligations hereunder will continue, including the obligations to protect and
insure the Aircraft as required under this Lease). LESSOR may do all or any of
the following at its option (in addition to such other rights and remedies which
LESSOR may have by statute or otherwise but subject to any requirements of
applicable Law):

(a) terminate this Lease by giving written notice to LESSEE;

(b) require that LESSEE immediately move the Aircraft to an airport or other
location designated by LESSOR;

(c) for LESSEE’s account, do anything that may reasonably be required to cure
any default and recover from LESSEE all reasonable costs, including legal fees
and expenses incurred in doing so and Default Interest;

(d) proceed as appropriate to enforce performance of this Lease and to recover
any damages for the breach hereof, including the amounts specified in Article
25.5;

(e) terminate this Lease by taking possession of the Aircraft or by serving
notice requiring LESSEE to return the Aircraft to LESSOR at the location
specified by LESSOR. If LESSOR takes possession of the Aircraft, it may enter
upon LESSEE’s premises where the Aircraft is located without liability. Upon
repossession of the Aircraft, LESSOR will then be entitled to sell, lease or
otherwise deal with the Aircraft as if this Lease had never been made. LESSOR
will be entitled to the full benefit of its bargain with LESSEE; or

(f) apply all or any portion of the Security Deposit and any other security
deposits held by LESSOR pursuant to any other agreements between LESSOR and
LESSEE to any amounts due.

25.4 Deregistration and Export of Aircraft. If an Event of Default has occurred
and is continuing, LESSOR may take all steps necessary to deregister the
Aircraft in and export the Aircraft from the State of Registration.

25.5 LESSEE Liability for Damages. If an Event of Default occurs, in addition to
all other remedies available at law or in equity, LESSOR has the right to
recover from LESSEE and LESSEE will pay LESSOR within two (2) Business Days
after LESSOR’s written demand, all of the following:

 

   79   

ARTICLE 25

DEFAULT OF LESSEE



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(a) all amounts which are then due and unpaid hereunder and which become due
prior to the earlier of LESSOR’s recovery of possession of the Aircraft or
LESSEE making an effective tender thereof;

(b) subject to LESSOR’s duty to mitigate losses, any losses suffered by LESSOR
because of LESSOR’s inability to place the Aircraft on lease with another lessee
or to otherwise utilize the Aircraft on financial terms as favorable to LESSOR
as the terms hereof or, if LESSOR elects to dispose of the Aircraft, the funds
arising from a sale or other disposition of the Aircraft are not as profitable
to LESSOR as leasing the Aircraft in accordance with the terms hereof would have
been (and LESSOR will be entitled to accelerate any and all Rent which would
have been due from the date of LESSOR’s recovery or repossession of the Aircraft
through the Expiration Date);

(c) all costs associated with LESSOR’s exercise of its remedies hereunder,
including but not limited to repossession costs, legal fees, Aircraft storage
costs, Aircraft re-lease or sale costs and LESSOR’s internal costs and expenses
(including the cost of personnel time calculated based upon the compensation
paid to the individuals involved on an annual basis and a general LESSOR
overhead allocation);

(d) subject to LESSOR’s duty to mitigate losses, any interest, fees or other
sums paid or payable on account of funds borrowed in order to carry any unpaid
amount;

(e) subject to LESSOR’s duty to mitigate losses, any loss, premium, penalty or
expense which may be incurred in repaying funds raised to finance the Aircraft
or in unwinding any financial instrument relating in whole or in part to
LESSOR’s financing of the Aircraft;

(f) subject to LESSOR’s duty to mitigate losses, any loss, cost, expense or
liability sustained by LESSOR due to LESSEE’s failure to redeliver the Aircraft
in the condition required by this Lease; and

(g) subject to LESSOR’s duty to mitigate losses, any other loss, damage,
expense, cost or liability which LESSOR suffers or incurs as a result of the
Event of Default and/or termination of this Lease, including an amount
sufficient to fully compensate LESSOR for any loss of or damage to LESSOR’s
residual interest in the Aircraft caused by LESSEE’s default.

25.6 Waiver of Default. By written notice to LESSEE, LESSOR may at its election
waive any Default or Event of Default and its consequences and rescind and annul
any prior notice of termination of this Lease. The respective rights of the
parties will then be as they would have been had no Default or Event of Default
occurred and no such notice been given.

 

   80   

ARTICLE 25

DEFAULT OF LESSEE



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

25.7 Present Value of Payments. In calculating LESSOR’s damages hereunder, upon
an Event of Default all Rent and other amounts which would have been due
hereunder during the Lease Term if an Event of Default had not occurred will be
calculated on a present value basis using a discounting rate of *       percent
(*  %) per annum discounted to the earlier of the date on which LESSOR obtains
possession of the Aircraft or LESSEE makes an effective tender thereof.

25.8 Use of “Termination Date”. For avoidance of doubt, it is agreed that if
this Lease terminates and the Aircraft is repossessed by LESSOR due to an Event
of Default, then, notwithstanding the use of the term “Termination Date” in this
Lease, the period of the Lease Term and the “Expiration Date” will be utilized
in calculating the damages to which LESSOR is entitled pursuant to Article 25.5.
For example, it is agreed and understood that LESSOR is entitled to receive from
LESSEE the Rent and the benefit of LESSEE’s insurance and maintenance of the
Aircraft until expiration of the Lease Term.

 

   81   

ARTICLE 25

DEFAULT OF LESSEE

*  The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, INC. with the Securities Exchange
Commission and filed separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 26         NOTICES

26.1 Manner of Sending Notices. Any notice, request or information required or
permissible under this Lease will be in writing and in English. Notices will be
delivered in person or sent by telex, fax, letter (mailed airmail, certified and
return receipt requested), or by expedited delivery addressed to the parties as
set forth in Article 26.2. In the case of a telex or fax, notice will be deemed
received upon actual receipt (in the case of a fax notice, the date of actual
receipt will be deemed to be the date set forth on the confirmation of receipt
produced by the sender’s fax machine immediately after the fax is sent). In the
case of a mailed letter, notice will be deemed received on the tenth (10th) day
after mailing. In the case of a notice sent by expedited delivery, notice will
be deemed received on the date of delivery set forth in the records of the
Person which accomplished the delivery. If any notice is sent by more than one
of the above listed methods, notice will be deemed received on the earliest
possible date in accordance with the above provisions.

26.2 Notice Information. Notices will be sent:

 

If to LESSOR:    *                             
                                                                               

 

*                                                                              

  

 

*                                                                      

     United States of   America         Attention:                 Legal
Department      Fax:                         *                           
  Telephone:              *                          If to LESSEE:   
*                                                                       
                                                               L   

 

*                                                                  

  

 

*                                 

  

 

*            

  

 

*             

                          Attention:              *                            
     Fax:                       *                               
  Telephone:            *                             

or to such other places and numbers as either party directs in writing to the
other party.

 

 

   82   

ARTICLE 26

NOTICES

*  The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, INC. with the Securities Exchange
Commission and filed separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 27         GOVERNING LAW AND JURISDICTION

27.1 California Law. This Lease is being delivered in the State of California
and will in all respects be governed by and construed in accordance with the
Laws of the State of California (notwithstanding the conflict Laws of the State
of California).

27.2 Non-Exclusive Jurisdiction in California. As permitted by Section 410.40 of
the California Code of Civil Procedure, the parties hereby irrevocably submit to
the non-exclusive jurisdiction of the Federal District Court for the Central
District of California and the State of California Superior or Municipal Court
in Los Angeles, California. Nothing herein will prevent either party from
bringing suit in any other appropriate jurisdiction.

27.3 Service of Process. The parties hereby consent to the service of process
(a) out of any of the courts referred to above, (b) in accordance with
Section 415.40 of the California Code of Civil Procedure by mailing copies of
the summons and complaint to the person to be served by air mail, certified or
registered mail to the address set forth in Article 26.2, postage prepaid,
return receipt requested or (c) in accordance with the Hague Convention, if
applicable.

27.4 Prevailing Party in Dispute. If any legal action or other proceeding is
brought in connection with or arises out of any provisions in this Lease, the
prevailing party will be entitled to recover reasonable attorneys’ fees and
other costs incurred in such action or proceedings. The prevailing party will
also, to the extent permissible by Law, be entitled to receive pre- and
post-judgment Default Interest.

27.5 Waiver. LESSEE AND LESSOR HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY. LESSEE
AND LESSOR HEREBY IRREVOCABLY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATED TO THIS LEASE BROUGHT IN ANY OF THE COURTS REFERRED TO IN ARTICLE
27.2, AND HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

 

   83   

ARTICLE 27

GOVERNING LAW AND JURISDICTION



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ARTICLE 28          MISCELLANEOUS

28.1 Transportation of Personnel. LESSEE will provide transportation to LESSOR’s
personnel on a gratis basis on aircraft operated by LESSEE five (5) times per
calendar year (per aircraft leased from LESSOR).

28.2 Press Releases. The parties will give copies to one another, in advance if
possible, of all news, articles and other releases provided to the public media
regarding this Lease or the Aircraft.

28.3 Power of Attorney. LESSEE hereby irrevocably appoints LESSOR as its
attorney for the purpose of putting into effect the intent of this Lease
following an Event of Default, including without limitation, the return,
repossession, deregistration and exportation of the Aircraft. To evidence this
appointment, LESSEE has executed the Power of Attorney in the form of Exhibit H.
LESSEE will take all steps required under the Laws of the State of Registration
to provide such power of attorney to LESSOR.

28.4 LESSOR Performance for LESSEE. The exercise by LESSOR of its remedy of
performing a LESSEE obligation hereunder is not a waiver of and will not relieve
LESSEE from the performance of such obligation at any subsequent time or from
the performance of any of its other obligations hereunder.

28.5 LESSOR’s Payment Obligations. Any obligation of LESSOR under this Lease to
pay or release any amount to LESSEE is conditioned upon (a) all amounts then due
and payable by LESSEE to LESSOR under this Lease or under any other agreement
between LESSOR and LESSEE having been paid in full and (b) no Default having
occurred and continuing hereunder at the time such payment or release of payment
is payable to LESSEE.

28.6 Application of Payments. Any amounts paid or recovered in respect of LESSEE
liabilities hereunder may be applied to Rent, Default Interest, fees or any
other amount due hereunder in such proportions, order and manner as LESSOR
determines.

28.7 Usury Laws. The parties intend to contract in strict compliance with the
usury Laws of the State of California and, to the extent applicable, the United
States. Notwithstanding anything to the contrary in the Operative Documents,
LESSEE will not be obligated to pay Default Interest or other interest in excess
of the maximum non-usurious interest rate, as in effect from time to time, which
may by applicable Law be charged, contracted for, reserved, received or
collected by LESSOR in connection with the Operative Documents. During any
period of time in which the then-applicable highest lawful rate is lower than
the Default Interest rate, Default Interest will accrue and be payable at such
highest lawful rate; however, if at later times such highest lawful rate is

 

   84   

ARTICLE 28

MISCELLANEOUS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

greater than the Default Interest rate, then LESSEE will pay Default Interest at
the highest lawful rate until the Default Interest which is paid by LESSEE
equals the amount of interest that would have been payable in accordance with
the interest rate set forth in Article 5.6.

28.8 Delegation by LESSOR. LESSOR may delegate to any Person(s) all or any of
the rights, powers or discretion vested in it by this Lease and any such
delegation may be made upon such terms and conditions as LESSOR in its absolute
discretion thinks fit.

28.9 Confidentiality. The Operative Documents and all non-public information
obtained by either party about the other are confidential and are between LESSOR
and LESSEE only and will not be disclosed by a party to third parties (other
than to such party’s auditors or legal advisors or as required in connection
with any filings of this Lease in accordance with Article 14) without the prior
written consent of the other party. If disclosure is required as a result of
applicable Law, LESSEE and LESSOR will cooperate with one another to obtain
confidential treatment as to the commercial terms and other material provisions
of this Lease.

28.10 Rights of Parties. The rights of the parties hereunder are cumulative, not
exclusive, may be exercised as often as each party considers appropriate and are
in addition to its rights under general Law. The rights of one party against the
other party are not capable of being waived or amended except by an express
waiver or amendment in writing. Any failure to exercise or any delay in
exercising any of such rights will not operate as a waiver or amendment of that
or any other such right any defective or partial exercise of any such rights
will not preclude any other or further exercise of that or any other such right
and no act or course of conduct or negotiation on a party’s part or on its
behalf will in any way preclude such party from exercising any such right or
constitute a suspension or any amendment of any such right.

28.11 Further Assurances. Each party agrees from time to time to do and perform
such other and further acts and execute and deliver any and all such other
instruments as may be required by Law, reasonably requested by the auditors of
the other party or requested by the other party to establish, maintain or
protect the rights and remedies of the requesting party or to carry out and
effect the intent and purpose of this Lease.

28.12 Use of Word “including”. The term “including” is used herein without
limitation and by way of example only.

28.13 Headings. All article and paragraph headings and captions are purely for
convenience and will not affect the interpretation of this Lease. Any reference
to a specific article, paragraph or section will be interpreted as a reference
to such article, paragraph or section of this Lease.

 

   85   

ARTICLE 28

MISCELLANEOUS



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

28.14 Invalidity of any Provision. If any of the provisions of this Lease become
invalid, illegal or unenforceable in any respect under any Law, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired.

28.15 Negotiation. The terms of this Lease are agreed by LESSOR from its
principal place of business in *                                     

28.16 Time is of the Essence. Time is of the essence in the performance of all
obligations of the parties under this Lease and, consequently, all time
limitations set forth in the provisions of this Lease will be strictly observed.

28.17 Amendments in Writing. The provisions of this Lease may only be amended or
modified by a writing executed by LESSOR and LESSEE.

28.18 Counterparts. This Lease may be executed in any number of identical
counterparts, each of which will be deemed to be an original, and all of which
together will be deemed to be one and the same instrument when each party has
signed and delivered one such counterpart to the other party.

28.19 Delivery of Documents by Fax. Delivery of an executed counterpart of this
Lease or of any other documents in connection with this Lease by fax will be
deemed as effective as delivery of an originally executed counterpart. Any party
delivering an executed counterpart of this Lease or other document by fax will
also deliver an originally executed counterpart, but the failure of any party to
deliver an originally executed counterpart of this Lease or such other document
will not affect the validity or effectiveness of this Lease or such other
document.

28.20 Entire Agreement. The Operative Documents constitute the entire agreement
between the parties in relation to the leasing of the Aircraft by LESSOR to
LESSEE and supersede all previous proposals, agreements and other written and
oral communications in relation hereto. The parties acknowledge that there have
been no representations, warranties, promises, guarantees or agreements, express
or implied, except as set forth herein.

28.21 Witness. *                                                      has
executed and delivered this Lease to LESSOR only for the purpose of recording
his status as a witness thereto.

 

   86   

ARTICLE 28

MISCELLANEOUS

*  The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, INC. with the Securities Exchange
Commission and filed separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

IN WITNESS WHEREOF, LESSEE and LESSOR have caused this Lease to be executed by
their respective officers as of October 26, 2001.

 

*

 

        

 

         *           

        

 

                                                

        

             

        

 

                       




        


        


 

               

                

       

By:

                                                                              
     

By:

                                                       

Its:

                  

Its:

       

        

                                                                               
                                      

By:

       

        

                         

Its:

                                    

 

  *                                            

By:

                                                         

 

      SIGNATURE PAGE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, INC. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT A          AIRCRAFT DESCRIPTION

 

Aircraft Manufacturer and Model:  

Airbus A319-100

Engine Manufacturer and Model:      IAE V2524-A5 Engine Serial Numbers:      To
be identified in the Acceptance Certificate Audio and Video Equipment:     
Furnished Configuration:      8C/118Y Specification:   LOGO [g611983sp254.jpg]

*                                                      
                                                

                                                                   
                                    

                                                      
                                                  

                                                                   
                                    

                                                      
                                                  

                                                                   
                                    

                                                      
                                                  

                                                                   
                                    

 

 

   88   

EXHIBIT A

AIRCRAFT DESCRIPTION

*  The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, INC. with the Securities Exchange
Commission and filed separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT B        PARTICIPATION AGREEMENT

 

   89   

EXHIBIT ?

PARTICIPATION AGREEMENT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT C        CERTIFICATE OF INSURANCE

[Refer to Aircraft Lease Agreement dated as of October 26, 2001 between LESSEE
and LESSOR (the “Lease”). If applicable, insurance certificates from both the
insurers and reinsurers will be provided. If there is a LESSOR’s Lender, include
references to it where appropriate after references to LESSOR.]

 

To:        *                                                                 
                                                          (“LESSOR”)    
               *                                                           
                                     *                  
                                        

      United States

 

 

Re:      *                                                                 
                                         
                                                        

      A319-100

      Manufacturer’s Serial No.:

      Registration Mark:

 

        TBD

     (the ‘‘Aircraft”)

 The following security has subscribed to the insurance and/or reinsurance
policies:

 [LIST COMPANIES & PERCENTAGES]

 THIS IS TO CERTIFY THAT, as Insurance Brokers, we have effected Fleet Insurance
in respect of aircraft owned or operated by LESSEE (including the Aircraft) as
specified below.

AIRCRAFT HULL ALL RISKS

COVERING:

All risks of physical loss or damage to the Aircraft from any cause (subject
only to the exclusions as specified below), for an Agreed Value of Aircraft in
the amount of [list amount calculated in accordance with Article 19.1]

DEDUCTIBLES:

US$ [AMOUNT] each and every loss. Not applicable to Total Loss/Constructive
Total Loss or Arranged Total Loss

 

   90   

EXHIBIT C

CERTIFICATE OF INSURANCE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, INC. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

GEOGRAPHICAL COVERAGE:

Worldwide

AVIATION AND AIRLINE GENERAL THIRD PARTY LIABILITY

COVERING:

Aircraft Third Party, Passenger, Baggage, Cargo and Mail Liability and Airline
General Third Party Liability (including Premises, Hangarkeepers and Products
Liability) for combined single limit of not less than
US$*                         (or such higher amount as LESSEE may carry on any
other aircraft in its fleet) any one accident/occurrence (but in the aggregate
in relation to Products Liability), extended to cover LESSEE’s liability under
the Lease to the extent of the risks covered by the policy including war and
allied perils under Extended Coverage Endorsement as per AVN 52 subject only to
exclusions as specified below and AVN 52D

GEOGRAPHICAL LIMITS:

Worldwide

HULL WAR AND ALLIED PERILS

COVERING:

Hull War Risks as per LSW555.B, but including (a) confiscation or requisition
(including by State of Registration and state where airline is domiciled), (b)
hijacking or other unlawful seizure or wrongful exercise of control of the
Aircraft or crew in flight (including any attempt at such seizure or control)
and including “All Risks” Continuation Clause and Extortion Risks (including
expenses) and covering claims excluded from Hull All Risks Policy while Aircraft
outside Assured’s control by reason of perils insured under this policy, for an
Agreed Value of Aircraft in the amount of [list amount calculated in accordance
with Article 19.1]

DEDUCTIBLE:

No deductible

 

   91   

EXHIBIT C

CERTIFICATE OF INSURANCE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, INC. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

GEOGRAPHICAL LIMITS:

Worldwide

AIRCRAFT SPARES ALL RISKS INSURANCE

COVERING:

All risks of physical loss or damage to Aircraft Parts or spares or Engines at
all times when removed from the Aircraft from whatever cause, subject only to
the exclusions specified below, including the risks set down in AVN 48B other
than paragraphs (a) and (b) thereof (but including paragraph (a) in respect of
transit risks) for limits of not less than:

US$ *                           any one location

US$ *                           any one sending

 

and covering:

With respect to an Engine, an agreed value of    or, with LESSOR’s written
concurrence, replacement cost

With respect to Parts, replacement cost

DEDUCTIBLE:

US$ *                 each and every loss

GEOGRAPHICAL COVERAGE:

Worldwide

INSURANCE REQUIRED BY MANUFACTURER

LESSEE will carry the insurance required by Manufacturer in connection with
LESSOR’s assignment of Manufacturer’s warranties and product support to LESSEE

 

   92   

EXHIBIT C

CERTIFICATE OF INSURANCE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

CONTRACTUAL INDEMNITY

LESSEE has insurance coverage for the indemnities agreed to by LESSEE pursuant
to Article 17 of the Lease

PERIOD OF COVERAGE (ALL POLICIES)

From Delivery Date of Aircraft to [EXPIRATION DATE]

It is further certified that LESSOR has an interest in respect of the Aircraft
under the Lease. Accordingly, with respect to losses occurring during the period
from the Effective Date until the expiry of the Insurance or until the expiry or
agreed termination of the Lease or until the obligations under the Lease are
terminated by any action of the Insured or LESSOR and in consideration of the
Additional Premium it is confirmed that the Insurance afforded by the Policy is
in full force and effect and it is further agreed that the following provisions
are specifically endorsed to the Policy.

2.    UNDER THE HULL (ALL RISKS AND HULL WAR AND ALLIED RISKS) AND AIRCRAFT
SPARES INSURANCES

(a) [*            ONLY-NO OTHER CONTRACT PARTIES] In respect of any claim on the
Aircraft that becomes payable on the basis of a Total Loss, settlement will be
made to, or to the order of LESSOR as sole loss payee, up to the Agreed Value.
With respect to repairable damage to an Aircraft or Engine, LESSOR will receive
all insurance proceeds in excess of US$ *                   provided that upon
receipt by the insurance broker of written notice of a material default on the
part of LESSEE, all insurance proceeds which otherwise would be payable to
LESSEE will be made directly to LESSOR. In respect of any other claim,
settlement (net of any relevant policy deductible) will be made with such
party(ies) as may be necessary to repair the Aircraft unless otherwise agreed
after consultation between the Insurers and the insured and, where necessary
under the terms of the Lease, LESSOR. Such payments will only be made provided
they are in compliance with all applicable laws and regulations.

(b) Insurers agree on a 50/50 settlement in terms of AVS 103.

(c) Insurers have no right to replace the Aircraft on a Total Loss (arranged,
constructive or otherwise).

(d) Insurers recognize that LESSEE and LESSOR have agreed that a Total Loss of
the Airframe will constitute a Total Loss of the Aircraft.

(e) In the event of Total Loss of the Aircraft, Insurers agree to pay LESSOR all
amounts up to the Agreed Value based solely upon LESSOR’s (not LESSEE’s)
execution

 

   93   

EXHIBIT C

CERTIFICATE OF INSURANCE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

of the appropriate form of release/discharge document. LESSOR may sign any
required release in lieu of the Insured in the event of a Total Loss,
Constructive Total Loss or Arranged Total Loss.

(f) “Cut-through clause”: Insurers confirm that in the event of any claim
arising under the hull insurances, the Reinsurers will in lieu of payment of the
Insurers, its successors in interest and assigns, pay to the person named as
sole loss payee under the original insurances that portion of any loss due for
which the Reinsurers would otherwise be liable to pay the Insurers (subject to
proof of loss), it being understood and agreed that any such payment by any
Reinsurers will fully discharge and release such Reinsurer from any and all
further liability in connection therewith and provide for payment to be made
notwithstanding (i) any bankruptcy, insolvency, liquidation or dissolution of
the Insurers and (ii) that the Insurers have made no payment under the original
insurance policies.

(g) Insurers confirm that under the insurance policies, if the Insured installs
an engine owned by a third party on the Aircraft, either (i) the hull insurance
will automatically increase to such higher amount as is necessary in order to
satisfy both LESSOR’s requirement to receive the Agreed Value in the event of a
Total Loss, Constructive Total Loss or Arranged Total Loss and the amount
required by the third party engine owner, or (ii) separate additional insurance
on such engine will attach in order to satisfy separately the requirements of
the Insured to such third party engine owner.

 

  3.

UNDER THE LEGAL LIABILITY INSURANCE

(a) Subject to the provisions of this Endorsement, the Insurance will operate in
all respects as if a separate Policy had been issued covering each party insured
hereunder, but this provision will not operate to include any claim arising
howsoever in respect of loss or damage to the Aircraft insured under the Hull or
Spares Insurance of the Insured. Notwithstanding the foregoing the total
liability of Insurers in respect of any and all Insureds will not exceed the
limits of liability stated in the Policy.

(b) The Insurance provided hereunder will be primary and without right of
contribution from any other insurance which may be available to LESSOR.

 

  4.

UNDER ALL INSURANCES

(a) LESSOR, its successors and assigns, and (with respect to Aviation and
Airline General Third Party Liability only) its directors, officers and
employees for their respective rights and interests, are included as Additional
Insured.

 

   94   

EXHIBIT C

CERTIFICATE OF INSURANCE



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(b) The cover afforded to LESSOR by the Policy in accordance with this
Endorsement will not be invalidated by any act or omission (including
misrepresentation and non-disclosure) of any other person or party which results
in a breach of any term, condition or warranty of the Policy.

(c) LESSOR will have no responsibility for premium and insurers will waive any
right of set-off or counterclaim against LESSOR except in respect of outstanding
premium in respect of the Aircraft, provided that Insurer may only set-off for
premiums against the proceeds of the hull insurance for outstanding premiums in
connection with hull all risks and hull war and allied perils insurance.

(d) Upon payment of any loss or claim to or on behalf of LESSOR, Insurers will
to the extent and in respect of such payment be thereupon subrogated to all
legal and equitable rights of LESSOR indemnified hereby (but not against
LESSOR). Insurers will not exercise such rights without the consent of those
indemnified, such consent not to be unreasonably withheld. At the expense of
Insurers LESSOR will do all things reasonably necessary to assist the Insurers
to exercise said rights.

(e) Except in respect of any provision for Cancellation or Automatic Termination
specified in the Policy or any endorsement thereof, cover provided by this
Endorsement may only be cancelled or materially altered in a manner adverse to
LESSOR by the giving of not less than thirty (30) days notice in writing to
LESSOR. Notice will be deemed to commence from the date such notice is given by
the Insurers. Such notice will NOT, however, be given at normal expiry date of
the Policy or any endorsement.

 

  5.

EXCEPT AS SPECIFICALLY VARIED OR PROVIDED BY THE TERMS OF THIS CERTIFICATE

(a) IS COVERED BY THE POLICY SUBJECT TO ALL TERMS, CONDITIONS, LIMITATIONS,
WARRANTIES, EXCLUSIONS AND CANCELLATION PROVISIONS THEREOF.

(b) THE POLICY WILL NOT BE VARIED BY ANY PROVISIONS CONTAINED IN THE LEASE WHICH
PURPORT TO SERVE AS AN ENDORSEMENT OR AMENDMENT TO THE POLICY.

SUBJECT (save as specifically stated in this Certificate) to policy terms,
conditions, limitations and exclusions.

Yours faithfully,

[BROKERS]

 

   95   

EXHIBIT C

CERTIFICATE OF INSURANCE



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

        EXHIBIT D                         BROKERS’ LETTER OF UNDERTAKING

 

To:                     

   *                                    
                                         
                                                    *
                                                                                
*                                                                      United
States

Date:                                                                   
                                  Our Ref:

Dear Sirs:

 

Re:        

   *                                    
                                         
                                                                              
A319-100    Manufacturer’s Serial Number:         TBD    Registration
Mark:            

We confirm that insurance has been effected for the account of [LESSEE] (the
“Operator”) covering all aircraft owned or operated by them, including the
above-referenced aircraft (the “Aircraft”). [Also confirm, if applicable, the
amount of any hull all risks or hull war and allied perils on the Aircraft which
LESSEE is carrying in excess of the Agreed Value (which excess insurance would
be payable to LESSEE). Such excess insurance may not exceed Ten percent (10%) of
the Agreed Value.]

Pursuant to instructions received from the Operator and in consideration of your
approving the arrangement of the Operator’s “Fleet Policy” (under which the
above-referenced Aircraft is insured) through the intermediary of ourselves as
Brokers in connection with the insurance (the “Insurance”) mentioned in our
Certificate of Insurance (Reference No. [    ] dated [    ] and attached
hereto), we undertake as follows:

1. In relation to the Hull and War Risks Insurance to hold to your order the
insurance Slips or Contracts and any Policies which may be issued or any
policies substituted (with your consent) therefor (but only insofar as the same
relate to the Aircraft only) and the benefit of the Hull and War Risks Insurance
thereunder, but subject to our requirements to operate the Fleet Policy insofar
as it relates to any other aircraft insured thereunder.

2. To advise you of any of the following:

(a) If any insurer cancels or gives notice of cancellation of any of the
Insurance at least thirty (30) days (or such lesser period as may be available
in the case of War and Allied Perils) before such cancellation is to take effect
in respect of the Aircraft.

 

   96   

EXHIBIT D

BROKERS’ LETTER OF UNDERTAKING

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

(b) Of any act or omission or of any event (including non-payment of premium) of
which we have knowledge or are notified and which might invalidate or render
unenforceable in whole or in part any of the Insurance, insofar as the same
relate to the Aircraft.

(c) If we do not receive instructions to renew all or any of the Insurance at
least thirty (30) days prior to their expiration.

(d) If any of the Insurance are not renewed on the same terms (save as to
premium and period of cover and as you might otherwise have notified us to be
acceptable to you) seven (7) days prior to expiry thereof.

The above undertakings are given subject to our continuing appointment for the
time being as Insurance Brokers to the Operator.

We also undertake to advise you if we cease to be Insurance Brokers to the
Operator.

Yours faithfully,

 

   97   

EXHIBIT D

BROKERS’ LETTER OF UNDERTAKING



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT E                         AVIATION AUTHORITY UNDERTAKING LETTER

The Aviation Authority undertakes that:

1. No cancellation, alteration or change in the registration of the Aircraft or
recordation of liens will be made until receipt of written consent to such
specified change from LESSOR.

2. On written request of LESSOR (which will include telex) the Aviation
Authority will promptly de-register the Aircraft and provide such confirmation
as is requested by LESSOR together with any other confirmation or information
LESSOR may require to enable the Aircraft to be re-registered in any other
country or state.

3. On written request of LESSOR (which will include telex) the Aviation
Authority will release, remove or cancel all liens it may have over the
Aircraft, and will acknowledge in doing so that all liability for such liens as
discharged are for the sole account of LESSEE.

4. The Aviation Authority will not allow the registration, use or operation of
the Aircraft for any purpose other than the category of fare paying passenger
transportation.

5. The Aviation Authority will consent to the export of the Aircraft on the
termination of the Lease Term or at LESSOR’s written request.

 

   98   

EXHIBIT E

AVIATION AUTHORITY UNDERTAKING LETTER



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

        EXHIBIT F                        ESTOPPEL AND ACCEPTANCE CERTIFICATE

*                                                                         
                                         
                                    (“LESSEE”), a corporation organized under
the laws of *                does hereby represent, acknowledge, warrant and
agree as follows:

1. LESSEE and *                               
                                         
                                                       as LESSOR, have entered
into an Aircraft Lease Agreement dated as of October 26, 2001 (hereinafter
referred to as the “Lease”). Words used herein with capital letters and not
otherwise defined will have the meanings set forth in the Lease.

2. LESSEE has this         day of             ,          (Time:             ) at
                     received from LESSOR possession of:

(a) One (1) A319-100 Aircraft bearing Manufacturer’s serial number (TBD) and
Registration Mark         , together with two (2) IAE V2524-A5 Engines bearing
manufacturer’s serial numbers          and          (each of which has 750 or
more rated take-off horse power) and an APU bearing manufacturer’s serial number
        , all in airworthy condition.

(b) All Aircraft Documentation, including the usual and customary manuals,
logbooks, flight records and historical information regarding the Aircraft,
Engines and Parts.

3. All of the foregoing has been delivered and accepted on the date set forth
above to LESSEE’s full satisfaction and pursuant to the terms and provisions of
the Lease.

4. The Agreed Value of the Aircraft is US$             .

5. The amount of fuel on board at Delivery is              (circle one)
pounds/kilos (             gallons).

6. Pursuant to the terms of the Lease, the first Rent payment was due and
payable three (3) Business Days prior to the date set forth above and all
subsequent monthly payments are due and payable as provided in Article 5.3.2 of
the Lease.

7. The Aircraft, Engines, Parts and Aircraft Documentation as described in the
Lease have been fully examined by LESSEE and have been received in a condition
fully satisfactory to LESSEE and in full conformity with the Lease in every
respect.

8. The Lease is in full force and effect, LESSOR has fully, duly and timely
performed all of its obligations of every kind or nature thereunder and LESSEE
has no claims, offsets, deductions, set-off or defenses of any kind or nature in
connection with the Lease.

 

   99   

EXHIBIT F

ESTOPPEL AND ACCEPTANCE CERTIFICATE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

9. LESSOR’s Lender may rely upon all of the foregoing in granting substantial
financial accommodations to LESSOR and LESSEE understands and agrees that any
funds being advanced by LESSOR’s Lender will be made in reliance upon the
foregoing.

10. Prior to the Delivery Date, LESSEE has obtained all required permits,
authorizations, licenses and fees of the State of Registration or any Government
Entity thereof necessary in order for LESSEE to operate the Aircraft as
permitted by the terms of the Lease.

Dated on the date set forth above

 

*                                            
                                                                       *  
                                                By:  
                                                                             
               Title:                                      
                                              

Attachments: 1. List of Aircraft Documentation

2. List of Loose Equipment

 

   100   

EXHIBIT F

ESTOPPEL AND ACCEPTANCE CERTIFICATE

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT G                                        
                                 OPINION OF COUNSEL

TO BE GIVEN BY INDEPENDENT OUTSIDE COUNSEL OF LESSEE OR OTHER LAWYERS ACCEPTABLE
TO LESSOR

 

To:

   *                                    
                                                
   *                                    
                                         
   *                                                                     
   United States

Gentlemen:

This opinion is furnished to you pursuant to Article 7 of the Aircraft Lease
Agreement dated as of October 26, 2001 (the “Lease”) between *
                                                                        
                                                                               
(“LESSEE”) and *                             
                                         
                                                            (“LESSOR”). Defined
terms in this opinion are used herein as defined in the Lease.

I have acted as counsel for LESSEE in connection with the preparation, execution
and delivery of the Lease.

In that connection I have examined:

 

  

(a)    The Lease and Estoppel and Acceptance Certificate;

  

(b)    The charter of LESSEE and all amendments thereto (the “Charter”); and

  

(c)    Such other documents, agreements and instruments, and such treaties,
laws, rules, regulations, decrees and the like, as I have deemed necessary as a
basis for the opinions hereinafter expressed.

[

  

(d)    All of the agreements and any amendments thereto between LESSEE and all
other lessors and lenders of LESSEE covering other aircraft operated by LESSEE
on which the Engines can be installed.]

Based upon the foregoing and having regard for legal considerations which I deem
relevant, I am of the opinion that:

2.    LESSEE is a corporation duly incorporated, validly existing and in good
standing under the Laws of *                 It has the corporate power and
authority to carry on its business as presently conducted and to perform its
obligations under the Lease.

 

   101   

EXHIBIT G

OPINION OF COUNSEL

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

3.    No authorization, approval, consent, license or order of, or registration
with, or the giving of notice to the Aviation Authority or any other regulatory
body or authority is required for the valid authorization, execution, delivery
and performance by LESSEE of the Lease.

4.    The Lease and the Estoppel and Acceptance Certificate have each been duly
authorized, executed and delivered by LESSEE. Each such instrument is a valid,
enforceable and binding obligation of LESSEE except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other Laws of general
application affecting the enforcement of creditors’ rights.

5.    The execution and delivery of the Lease and the Estoppel and Acceptance
Certificate, the consummation by LESSEE of the transactions contemplated therein
and compliance by LESSEE with the terms and provisions thereof do not and will
not contravene any Law applicable to LESSEE, or result in any breach of or
constitute any default under or result in the creation of any lien, charge or
encumbrance upon any property of LESSEE, under any indenture, mortgage, chattel
mortgage, deed of trust, conditional sales contract, bank loan or credit
agreement, corporate charter, by-law or other agreement or instrument to which
LESSEE is a party or by which LESSEE or its properties or assets may be bound or
affected.

6.    [Describe the process in *                with respect to registration of
the Aircraft in the name of LESSOR and any other steps required or recommended
in *                 in order to protect the interests of LESSOR in the
Aircraft]. Such registration of the Aircraft is not inconsistent with, and would
not result in the loss of, LESSOR’s title to and ownership of the Aircraft.
Except for the foregoing, no other filing or recording of any instrument or
document or any other acts are necessary or advisable under the laws of *
               to protect LESSOR’s title to and ownership of the Aircraft. [In
the opinion given at Delivery, also confirm that the Aircraft is registered in
the name of LESSOR.]

7.    Except for any filing or recording that may be required with the [NAME OF
AIRCRAFT REGISTER] and except for [DESCRIBE SUCH OTHER FILINGS OR RECORDINGS],
no filing or recording of any instrument or document (including the filing of
any financial statement) is necessary under the laws of *                  in
order for the Lease to constitute a valid and perfected lease of record relating
to the Aircraft, it being understood that such counsel expresses no opinion as
to the nature of LESSOR’s title to the Aircraft on the Delivery Date. [In
opinion given at Delivery, also confirm that the filings and other steps
described have been accomplished.]

8.    LESSEE holds all licenses, certificates and permits from applicable
governmental authorities in *                necessary for the conduct of its
business as a certificated air carrier and performance of its obligations under
the Lease.

 

   102   

EXHIBIT G

OPINION OF COUNSEL

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

9.    To my knowledge, there are no suits or proceedings pending or threatened
against LESSEE before any Government Entity against or affecting LESSEE which,
if adversely determined, would have a material adverse effect on the financial
condition or business of LESSEE or its ability to perform under the Lease,
except as described in the filings provided to LESSOR pursuant to Article 22.

10.    Under the laws of *               , LESSEE will not be required to make
or deduct any withholding or other Tax from any payment it may make under the
Lease.

11.    The obligations of LESSEE under the Lease are direct, general and
unconditional obligations of LESSEE and rank or will rank at least pari passu
with all other present and future unsecured and unsubordinated obligations
(including contingent obligations) of LESSEE, with the exception of such
obligations as are mandatorily preferred by law and not by reason of any
encumbrance.

12.    LESSEE, under the laws of *                 or of any other jurisdiction
affecting LESSEE, is subject to private commercial law and suit. Neither LESSEE
nor its properties or assets have the right of immunity from suit or execution
on the grounds of sovereignty in such jurisdictions and the performance by
LESSEE of its obligations under the Lease constitute commercial acts done for
commercial purposes.

13.    On termination of the Lease, LESSOR would be entitled to repossess the
Aircraft and export it from *               .

14.    There is no applicable usury or interest limitation Law in *
               which may restrict the recovery of payments in accordance with
the Lease.

15.     LESSOR will not violate any Law or become liable to any tax in *
               by reason of entering into or performing its obligations under
the Lease and it is not necessary to establish a place of business in *
               in order to enforce any provisions of the Lease.

16.    The choice of California Law to govern the Lease will be upheld in any
action in the courts of *               . Any judgment given by United States or
California courts would be recognized and accepted by the courts in *
              .

[          17.    None of the agreements and any amendments thereto between
LESSEE and all other lessors and lenders to LESSEE covering other aircraft
operated by LESSEE on which the Engines can be installed contain terms which
provide or contemplate that such other lessors or lenders will obtain any right,
title or interest in an Engine which is installed on such other aircraft.]

Very truly yours,

 

   103   

EXHIBIT G

OPINION OF COUNSEL

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT H                                                      FORM OF POWER OF
ATTORNEY

*                                                                          
                                                                             (“
*                         ”) hereby irrevocably appoints
*                                                                       
                                                       (“ *            ”) of *
                                                                         
                                            
                                         
                                                     , U.S.A. as AM’s true and
lawful attorney so that *             may take any of the following actions in
the name of and for *                with respect to the A319-100 aircraft
bearing manufacturer’s serial number (TBD) (the “Aircraft”) leased by *
            to *                         pursuant to an Aircraft Lease Agreement
dated as of October 26, 2001 (the “Lease”):

1.        Pursuant to the Lease, *                          has procured and is
maintaining insurances for the Aircraft. *             has been named sole loss
payee on the all risk hull and war risk insurances for the Aircraft. In the
event of a total loss or constructive total loss of the Aircraft, *
            is entitled to receive insurance proceeds in an amount equal to the
Agreed Value. *              may take all action and sign all documents
otherwise required to be performed by *                       , including
execution on behalf of *                        of an appropriate form of
discharge/release document, in order for *              to collect such
insurance proceeds.

2.        In the exercise of the rights of *               under the Lease to
recover the Aircraft from *                and *                after
termination of the Lease due to an Event of Default under the Lease or for
termination of the Lease due to any other reason, *               may take all
action otherwise required to be performed by *                         before
the authorities and courts *                  in order to cause the Aircraft to
be repossessed by I *             deregistered from the [NAME OF REGISTRY] and
exported from *            .

3.        In the exercise of the rights mentioned in paragraphs 1 and 2, *
              may make any declarations or statements and sign any public or
private documents which may be considered necessary or appropriate.

4.         *             may delegate the powers conferred hereby, in whole or
in part, to any individual(s), including but not limited to employees of *
          or legal counsel in *                .

    *             is empowered to determine in its sole discretion when to
exercise the powers conferred upon*              pursuant to this Power of
Attorney. Any person, agency or company relying upon this Power of Attorney need
not and will not make any determination or require any court judgment as to
whether an Event of Default has occurred under the Lease or whether the Lease
has been terminated. *                        hereby waives any claims against
(a) any person acting on the instructions given by *             or its designee
pursuant to this Power of Attorney and (b) any person designated by *
            or an officer of *              to give instructions pursuant to
this Power of Attorney. *                        also agrees to indemnify and
hold harmless any person, agency or company which may act in reliance upon this
Power of Attorney and pursuant to instructions given by *             or its
designee.

 

   104   

EXHIBIT H

FORM OF POWER OF ATTORNEY

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.

 



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

This Power of Attorney is irrevocable until the Aircraft has been returned to
the possession of *              , deregistered and exported from *            .

*                                                                         
                                                                              
has made and delivered this Power of Attorney on                  in Hamburg,
Germany.

 

*

 

*

 

                                         
                                                                         

                                   

  By:                                                                           
Title:                                                                      

 

   105   

EXHIBIT H

FORM OF POWER OF ATTORNEY

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT I

  ASSIGNMENT OF RIGHTS (AIRFRAME)

[INSERT PROPER FORM BASED ON MANUFACTURER]

 

   106   

EXHIBIT I

ASSIGNMENT OF RIGHTS (AIRFRAME)



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT J

  ASSIGNMENT OF RIGHTS (ENGINES)

[INSERT PROPER FORM BASED ON MANUFACTURER]

 

   107   

EXHIBIT J

ASSIGNMENT OF RIGHTS (ENGINE)



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

                    EXHIBIT K                              RETURN ACCEPTANCE
RECEIPT

 

  Date:                                   ,              



1.     *                               
                                         
                                                                              ,
as LESSEE, and *                             
                                         
                                                        , as LESSOR, have
entered into an Aircraft Lease Agreement dated as of October 26, 2001 (the
“Lease”). Words used herein with capital letters and not otherwise defined will
have the meanings set forth in the Lease.

2.     LESSOR has this              day of                     ,              
(Time:                             ) at                      received from
LESSEE possession of:

(a)     One (1) A319-100 Aircraft bearing Manufacturer’s serial number (TBD),
together with two (2) IAE V2524-A5 Engines bearing manufacturer’s serial numbers
             and             , all Parts attached thereto and thereon in an
airworthy condition and

(b)     All Aircraft Documentation, including the usual and customary manuals,
logbooks, flight records and historical information regarding the Aircraft,
Engines and Parts, as listed in the Document Receipt attached hereto.

3.     The Airframe, Engines and Parts had the following hours/cycles at return:

(a)     Airframe:

Total hours:                                                   Total Landings:
                            

                 hours/                  cycles since last “C” check

                 hours/                  cycles since last “A” check

(b)     Engines:

 

Position

  

Serial No.

  

Total Hours

  

Total Cycles

  

Hrs/Cycles since

last shop visit

Time Remaining to Next

Life Limited Part Removal

Hours                         Cycles

MSN

 

   108   

EXHIBIT K

RETURN ACCEPTANCE RECEIPT

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

                  MSN

(c)     APU:   MSN                    

Total hours:                     

                          hours/                     cycles remaining until next
HSI inspection

                          hours/                     cycles remaining on turbine
and compressor life limited parts

(d)     Landing Gears:

 

Position

   Serial No.    Total
Hrs/Cycles    Hrs/Cycles since
last Overhaul    Hrs/Cycles to next
Sched. Removal Nose             Right Main             Left Main            

(e)    Status of components or Parts with time/cycle and calendar limits (see
attached sheet)

(f)    Fuel on board at return:                      (circle one) pounds/kilos
(                     gallons)

4.    Other technical information regarding the Aircraft and its components are
correctly set forth on the Technical Evaluation Report (in the form of Exhibit
M) attached hereto.

5.    The above specified aircraft, engines and documentation are hereby
accepted by LESSOR subject to (a) the provisions of the Lease and (b) correction
by LESSEE (or procurement by LESSEE at LESSEE’s cost) as soon as reasonably
possible of the discrepancies specified in Attachment 2 hereto.

6.    Subject to the following paragraph, the leasing of the Aircraft by LESSOR
to LESSEE pursuant to the Lease is hereby terminated without prejudice to
LESSEE’s continuing obligations under the Lease including, without limitation,
paragraph 5(b) above and Articles 10.5, 16 and 17.

 

   109   

EXHIBIT K

RETURN ACCEPTANCE RECEIPT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

7.    LESSEE represents and warrants that during the term of the Lease all
maintenance and repairs to the Airframe and Engines were performed in accordance
with the requirements contained in the Lease. LESSEE further confirms that all
of its obligations under the Lease whether accruing prior to the date hereof or
which survive the termination of the Lease by their terms and accrue after the
date hereof, will remain in full force and effect until all such obligations
have been satisfactorily completed.

8.    This Return Acceptance Supplement is executed and delivered by the parties
in [place].

IN WITNESS WHEREOF, the parties hereto have caused this Return Acceptance
Receipt to be executed in their respective corporate names by their duly
authorized representatives as of the day and year first above written.

 

*                                                                              
              *                             
                                                                *
                                            *
                                                  BY:
                                                                               

By:                                          
                                            

Its:                                          
                                                             Its:
                                         
                                            

Attachments: 1.        Aircraft Documentation

 2.        List of Discrepancies

 3.        Technical Evaluation Report (in the form of Exhibit M)

 

   110   

EXHIBIT K

RETURN ACCEPTANCE RECEIPT

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ATTACHMENT 1

TO RETURN ACCEPTANCE SUPPLEMENT

AIRCRAFT DOCUMENTATION

[The (a) manuals and (b) Aircraft records and historical documents set forth
below are to be returned with the Aircraft in a current, up-to-date and correct
status]

MANUALS

 

1.

FAA approved Airplane Flight Manual

 

2.

Manufacturer’s Operations Manual - Volume No.         

 

3.

Quick Reference Handbook

 

4.

Maintenance Manuals

 

5.

Wiring Diagram Manuals

 

6.

Structural Repair Manual

 

7.

Illustrated Parts Catalog

 

8.

Vendor Illustrated Parts Catalog

 

9.

Overhaul Manuals

 

10.

Vendor Overhaul Manuals

 

11.

Drawings (Major Assembly and Installation)

 

12.

Weight and Balance Control and Loading Manual

 

13.

Weight and Balance Manual Supplement

 

14.

Actual Weight and Balance Compliance

 

   111   

EXHIBIT K

RETURN ACCEPTANCE RECEIPT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

AIRCRAFT RECORDS AND HISTORICAL DOCUMENTS

 

1.

Aircraft log book (current and file copies)

 

2.

Aircraft Readiness Log (revised to time of return)

 

3.

Maintenance Time Control Report (components, maintenance visit, special items
next due Airframe hours and cycles)

 

4.

Aircraft previous maintenance visit record including the last inspection
performed

 

5.

Airworthiness Directive Compliance Summary

 

6.

Rigging Document

 

7.

Serviceable Tags for all rotable components installed (Airframe & Engines)

 

8.

ADs requiring continuous surveillance

 

9.

Service bulletin terminated accomplishment status

 

10.

Service bulletin requiring continuous surveillance summary and maintenance
control action

 

11.

Airframe and component history records

 

12.

FAA Form 337 (or equivalent) for Airframe, repair/overhaul certification of last
major visit

 

13.

FAA Form 337 (or equivalent) for each Engine, repair/overhaul certification of
last shop visit

 

14.

Engine Readiness Log for each Engine (components installed)

 

15.

Summary of Service Bulletins accomplished for each Engine

 

16.

Summary of ADs accomplished for each Engine

 

17.

SB and AD status requiring continuous surveillance with maintenance, control
action for each Engine

 

18.

Engine time summary sheet including life limited items (for each Engine)

 

19.

Engine log books for each Engine (current and file copies)

 

   112   

EXHIBIT K

RETURN ACCEPTANCE RECEIPT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

ATTACHMENT 1

TO RETURN ACCEPTANCE SUPPLEMENT

AIRCRAFT DOCUMENTATION

[The (a) manuals and (b) Aircraft records and historical documents set forth
below are to be returned with the Aircraft in a current, up-to-date and correct
status]

MANUALS

 

1.

FAA approved Airplane Flight Manual

 

2.

Manufacturer’s Operations Manual - Volume No.         

 

3.

Quick Reference Handbook

 

4.

Maintenance Manuals

 

5.

Wiring Diagram Manuals

 

6.

Structural Repair Manual

 

7.

Illustrated Parts Catalog

 

8.

Vendor Illustrated Parts Catalog

 

9.

Overhaul Manuals

 

10.

Vendor Overhaul Manuals

 

11.

Drawings (Major Assembly and Installation)

 

12.

Weight and Balance Control and Loading Manual

 

13.

Weight and Balance Manual Supplement

 

14.

Actual Weight and Balance Compliance

 

   113   

EXHIBIT K

RETURN ACCEPTANCE RECEIPT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT L

   MONTHLY REPORT      (SEE FOLLOWING SHEET)

 

   114   

EXHIBIT L

MONTHLY REPORT



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

MONTHLY AIRCRAFT UTILIZATION AND STATUS REPORT

Page 1 of 2

Report Due Date:                                          
                                                

 

To:  *                                          
                                         
                                         

 

*                                                                              

   Fax:*                                      

*                                                                , United States

  

Attn: Finance Department

  

 

From: *                                   
                                         
                                         
                                        
                                                             

Contact:                                                           
              

 

AIRCRAFT TYPE:

                                                            REGISTRATION:  
                                                 

ENGINE TYPE:

                                                             

SERIAL NUMBER:

                                                            MONTH OF            
                                                  ,                      

NOTE:    PLEASE RECORD TIME IN HOURS AND MINUTES NOT DECIMALS.

 

Aircraft Total Time Since New As Of Last Month:

     Hours:                                   Min:                    

Aircraft Total Time Since New:

     Hours:                                  Min:                    

Aircraft Total Cycles Since New:

     Cycles:                                           

Airframe Hours Flown During Month:

     Hours:                                  Min:                    

Airframe Cycles/Landings During Month:

     Cycles:                                           

Time Remaining to “D” or Heavy Maintenance Check:

                   

 

     HOURS FLOWN
DURING MONTH      X          US$ PER
FLIGHT HOUR      =     

OVERHAUL

RESERVES

 

TOTAL AIRFRAME:

     Hrs:        X                     =                                        
                 

Original Engine Serial Number:

     Hrs:                Min:                X                     =           

Original Engine Serial Number:

     Hrs:                Min:                X                     =           

TOTAL AMOUNT OF OVERHAUL RESERVES (US$) PAID THIS

MONTH FOR AIRFRAME AND ENGINES:

 

 

                 

 

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

Monthly Aircraft Utilization and Status Report    From: *
                                                                             
                                                                             
Page 2 of 2  

 

    ENGINE SERIAL NUMBER:                                          
                      ENGINE SERIAL NUMBER:
                                                                  ORIGINAL
POSITION:                                          
                                  ORIGINAL POSITION:
                                                                             
ACTUAL LOCATION:                                          
                                   ACTUAL LOCATION:
                                                                              

CURRENT THRUST RATING:                                          
                 

 

   

CURRENT THRUST RATING:                                          
                   

 

            HOURS:/MIN:       HOURS:/MIN:         Total Time Since New As Of
Last Month:         Total Time Since New As Of
Last Month:             Total Time Since New:         Total Time Since New:    
        Total Cycles Since New:         Total Cycles Since New:   .        
Hours Flown During Month:         Hours Flown During Month:             Cycles
During Month:         Cycles During Month:    

 

IMPORTANT:

IF *              OWNED ENGINE IS REMOVED OR INSTALLED ON ANOTHER AIRCRAFT IT
MUST BE REPORTED MONTHLY ON THIS FORM.

 

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

ACL01.78-C.wpd

1 new A319-100 (June 2002)

 

EXHIBIT M

                               TECHNICAL EVALUATION REPORT   
                        (SEE FOLLOWING SHEETS)

 

   117   

EXHIBIT M

TECHNICAL EVALUATION REPORT